            Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 1 of 19 Page ID #:12




      1    Ｔ ＲＡ   Ｖ
                  ４   上・           ＷＩ Ｌ Ｋ Ｔ
                                          土
                                            Ｓ
                                              ＵＮ
           Ａ Ｃｔ 工 ｎ ｑ Ｕ                ｔ ｅｄ
                                                                           Ｓ Ａｔ
                                                                                           ｔ
                                                                      ｔｅ
                      Ｃ                       Ｓ
                                                     て                                     ○ｒ ｅｙ
      へ
           Ｊ ＥＲ
                Ｒ Ｙ                工Ａ Ｎ Ｇ     ｅｔ
                                                                      へｔ     ｅ         Ｓ    ｔ ｔ○ｒ
                                                                                           Ａ戸
      竺
                    ｔａｎ
           Ａ ＳＳ 工 Ｓ ｒ
                      ａＲ
                         仁             Ｕ
                                           ｎ工工ｑｄ
                                                                  ａ   ｂ ａ
                                                                      Ｂ
                                                                        工 ｔ ｈ
                                                                                           ｎ工ｆ Ｃ ｅ
                                                                                               １  ｙ    ｎ
              ｉ   戸
                                   Ｙｅ ｒ Ｓ Ｓ ｅ                           ｔａｎＣ奇
           Ｃｈ ｅ工Ｔ                                                                          Ｏ
                                   ｖＴ Ｒ Ｉ ℃ 上Ｔ
                      １
                         工                 Ｕｍ                         Ｏ
                                                                              Ｌ                   ａｒｒｅ ○ ・
                                                                          ｉＣａ
           Ｒ ＯＢ Ｅ Ｒ ｔ ｏ                                                                        ＡＢ    ｅ              ｌ４１７ ８ １
                                   ｒＵ ｎ 工 ｄＳｒｆ
                                           ｅ                            工
                                                                      Ｓ ａ     Ｓ
                                                                                                        ｅｙ
                                                                                           ①




                                                                                                  ｔ○  Ｎ
      4    Ａ ＳＳ 工 Ｓ Ｓ４ｎ 仁

           Ｒ 工Ｖ ｅ ｒ へ
                      巻ｑ
                         ｅ                 ｒａ            Ｃ            Ｏ
                                                                           ｔ
                                                                               工ｅ
                                                                                       ｅ   ７   Ｓｔ ｔ
                                                                                                       ｎ
                      Ｊ工           ｐ   Ｂ ｅｎ℃
                                                             ｈ
                                                                  Ｃｌｅ ｔ        ｅ
                                                                                       ｆ        ｕ  Ｑ
                                                                                               １ 工 Ｆ
                                                                                                     皇 ｎ
                                                                                                      Ｏさ Ｏ
      ５                       Ｕ

                                                                  ＩＦｏ工
                                                                               戸Ｃｒ              ａ
                      Ｒ
                       ｅＶ
                           ゴ Ｔ 工ｄｅＪ
                           ｅ１Ｓ ○ ｅ
                                                                      ａ        工
                                                                                           ７   ６
                                                                                                  ｂと
                                                                                                     土１
                                                                                                         １
      ６               Ｔ
                        ａＬ ｅ ｈ
                                                                      Ｑ

                                                                  ｉＦＯ１１
                                                                      ノ        ｊ
                                                                                ｔ皇
                                                                                               ６
                                                                                                ｌ
                                                                                                        Ｕ
                                                                                                                   Ｓ
                                   ・
                      Ｆ ＣＳ                                            Ｑ                              Ｕ
                                                                                                ｌ ｂ乙 ど 旧
                               工上ｅ・                                            ｊ○廷
      弓

                      Ｅｌｍ ａ１
                             ｍ・
                             ｌ・                                   Ｒｐｅ ノ
                                                                      ○        ｒｔ・         Ｔ   ｒ工 Ｓ○ｔｔ ○ ｕ          ｑ   ○       ●

                                                                                                                                    ９○ Ｖ



     ８A t t o r n e y s f o r P l a l n t i
           UNITED             S TAT E S                  OF           AMERICA

     ９                                                                         UNITED               S TAT E S           DISTRICT                COURT

     ０
     １                                                        FOR              THE              CENTRAL            DISTRICT                OF       CALIFORNIA
     １
     １
     ２ UNITED STATES OF AMERICA,
     １
                                                                                                                        |           ED CR No.               21-00136-JWH


     ３
     １                 Plalnti ,                                                                                        |
                                                                                                                        MARYLIN
                                                                                                                                PLEA AGREEMENT
                                                                                                                                                ALDERETE
                                                                                                                                                                 FOR DEFENDANT

                                                             V，

     14

           MARYLIN ALDERETE,
     15
                                       Defendant                           .
     16


                べ
                   Ｔ Ｃ  ○Ｓ仁工仁ｕ℃ Ｓｔ ｈ
                                   ｅ   ａ  ｑｅ
                                           ｍｅｎ          Ｌｗ
     17
                      工Ｓ              ｅ ａｒｅ   ｔ１ｅＷｅ ｎ Ａ                                        ｅ                                                                 ｅ
                                                     Ｍ Ｙ                                                                                                                   手
                                                      Ｒ
                                  ｔ Ｐ
                          ｃ                     一



                                                                                                                                                                           土
                土    ｒ
               ＲＥＴＥｉ ｄｅ戸
                         ｎ
                                     Ｌ    Ｓ
                                               ｐ て
                                                 ｒｎ ｙ Ｏ走七 Ｎ           ａ                                                                                          ｅ
                                ｄ          ａ
                   ｌｅ
                                                                                               ｎ
           Ａ                       ｅｎ仁 ｅｔ ＯＡ仁○ｎ ａ○ Ｃｅ戸
                                           ｔ Ｓ
                                             ｅ
     18

                       ｎ
                                                                                                                                                                     Ｊ



              Ｅ
                                                                                                                                                                           １

                                   ｈ    ｅ
                             戸
                                                                                                                                                                                           ○ r

                        ｑＣ仁 ｊ         １        ｔ                                                                                                                 十
                   ｔ Ｄ工
            しｅ                ａ
     19
           ｔ    ｅｒｒ
                  ｌ             ａ
                   ａａ ｒ ℃ ○ ４工 ｒ ａ ｑｈｍ       Ａ      ｅ ｂ  ｅ一 工                                                           ｉ                               ｊ
                                                     Ｓ
                                                                      １
                                   ｆ
                                                                      一
           ｈｐ
              し○ｎｅ Ｃ Ｓ工Ｓ
                       ｔｈ Ｓ工  ｑ ｍ  ○Ｕ  ａ ｔｔＵ Ｓ ｑ
                                              ○ノｈ工
                                                  Ｕｈ
                                                      ｎ
                                                       ｄＶＣａｎ○         Ｔ                        し
           Ｃ
           ａｎ七                       工           ｐ  Ｏ ａ                                                                 １                               ｔ        Ｓ
                                    ｔ Ｓ 土ｔｎ
     2 0
                        ｅｅ１ａ１ａｅ  ｅｅ                 Ａ
                                                                                                                             ｒ                                                     ｎ

                                           ｄ
                                                                                                                                                                                           t
                 ｙ ｔｅ１             ｎ      工ｅ
                                                                                                               工


                                                         ｑ
                       ｆ
                                                                                               ｒ
                                                         ●




           ｂ ｄ ａｎ  ○ｎｅ            ｔ
                                     ｎ
                                     ○ ｑ   ｒ
                                          ○ｆ○ｒ   Ｌｒ
                                                 ｅ
                                                ｎ Ｓ  Ｃｔ
                                                      ｕ１ｎ                                                                                                        ○
                      ｒ         ｔ             ｅｔ    ｅ    ゴ            ｑ
     2 1                                                                                                       ｌ
                                                                                                               一
                                                                                                                                                    Ⅱ




           工戸
                              ｔｖ ｅ
                          ｒ
                                          ａ
                                                                                                                                                        一
                                                                                               Ｓ
                  ｅｔａ  ｍ
                       ｄＪ１Ｓ仁ｒａ
                                                                                       ７               Ｊ
                                                                                                                            ７
                                      Ｃ
                                                                                                                                                    二
                                                                                                                                                                               ｒ

                                 ａ
     2 2
           ｅ
           ｎ工○ｒＣｅｍ                 ○ｒｒｅノ
                                   ｌ１   ｕ１ｔｏ
                                           ｙａ
                                           ｒ  ｕｎ○ｒ
                                                 工℃ ｅ
                                                    Ｓ                 ｎ
                                                                                                                            １
                                                                                                                            上                                    １
                                 ｅ
                                     Ｔ
                                           Ｆ




                                 ＥＤ            Ｓ ■
                                                                                                   ｆ

     2 3                        Ｆ   Ｎ７ＳＯ ＢＬ
                                          ＩＧ
                                           虹１ＯＮ                                            Ｕ
                                                                                               工
                                                                                               Ｅ   Ｎ   Ａ




                     ｅ
     24

                ２ ａｆ   ｎａｔ ａ ｒｅｅＳ ○
                          Ｇ
                                           ｅ                          ｒｌ           ｑ                   ■

                                                                                   一


                                  仁
     2 5
                        ｔｔｔｌｅ
                              ａ
                              ｅ
                               ｒ
                                土１ｅ ○ｐ ｕ ｔ
                                   Ｓ Ｐ ○ｒｔ
                                              ｙｅ ｑｅ ｅ ｂ  ｙ ｔｅ Ｕ
                                                            １ Ｓ Ａ０a n d
                                                                                                       ｔ


                    ｙｔ
                     ｒ
                                                                                                                                                ｒ


                       Ａ○ ｒＥ ａ冬ｐｅａｒ ｎｄＬｐ坐土ｅａｄ９ｕ１ｔｙ ｔ○Ｃ○ｕｎｔ ○１
                                                                                                                                                        Ｉ
                                                                                                                                                        入

                                                    Ｓ
                                            ①
                                                                                                                                     ユ                       ｔ




                      ｌｅＣｕ
                               ｐ                             ｅ
     2 6                                                    ｌ   ｒｔh e
           Ｌｒ○工 ｅ ｂ
           ｐ      ｖ                                                                                        ａ

                                                            へ ○
                Ⅲｅ ｔ ｎｎ
             ｄ Ｃｔ
                                                                                   Ｊ
                                               工
     27    １ｎ     工    Ｉ 亡ｅｄ亡 ａｔｅＳ ｖ Ａ
                                  ｒｌ 一α ｅ五ｅ亡
                                           ６



                                           Ｉ

                                           ユ
                                            ｅＥ Ｄ Ｃ
                                                 ＲＮ ○ 乙ｌｌＵＯ１
                                                         にＪ Ｊｂ ＪＷ
                                                                Ｈ 工                                    ●
                                                                                                                                     グ



                                                                                                                                                             ■
                                                                                                                                                                                       ７




     28
ff
                                                ff
          Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 2 of 19 Page ID #:13




      ｈａ
       工ｈ ｑ ｎ
           Ｓ１
           ｅ ｅｔ
              だ
              ｅａ  ｔＷ ｒ 工 ａ ○            ＲＵＳ                                                 ｕ ｎｖ○ｔ○
                                                                                          ｅＦａ     ｎ
 1

                                                                                      工ｈ １ｒ
    Ｃ Ｗ  Ｃ工     Ｗ                     だ    Ｃ
                                                                                                                          ７

                                                                                                                                                                                  ●■
                                                                                                                                                                                        ①




 2


    ４ Ｓ Ｓ
     ゴａ ｂ   ｄ
             Ｎ
             ｑｔＣｎ
              ○
             ○ｔ Ｓ ｌＣｔＳｅ
                ｅ 工 ｕ ｒｄ
                 ｔ     ｑ
                          ●




                             ａ
                                １ａ 工 ｅｅ上Ｃ
３
４ ｎ ３
    ｈ ｖｑｅ
        Ｃ
        ｎ
         ｅＡｂ
            ｅ
            ｅ ｙ ａ
                  工
                  ａ
                   ａ
                   ｑ
                     ｅ ａ
                       ｅ
                         ｅ
                         ｅ
                         ｔ
                            ｔ
                            ○
                            ｅａ工ｎ仁ｈＳａ
                                   ｅｑｒｍ
                                      ●




                                        ｔ ｎ
                                                                                                                                                  ユ                            ●




                                           ａ
                                                                                                                                                                                            ｅ
            ａ ｐ    ａ ○
          ｎ            ｍ
  戸 ｒｒ
         ○               Ｓ             ｅ    ｎ
   上ｅ      工ｒ ｒ            ｒ
                                ｅｆ   ｎ
                                     ｅ
                                      Ｃ  ｓ
                                          ｔ
                                          ○ ｄ
                                                                                                                                          工                           工

                                  ■
       一  ｅｔ                ｑｒｄ ｎ９    ｅ ｎ
 5
   ○
   ｒｔｔｅ
      工

        ｒ
        ｒｍ
  工 Ｓ ｅｑ ｐ
          Ａ ｅ
            ｔｎ
                ○
              Ｃ ○ｅｂ
                 上上 Ｃ 工

                       ｔ
                       ｒ
                        ｎａｐｅａｎ
                   １ａ ＬＣ ｐ ノ ○
                              ｎ
                                ｓａ
                                  Ｓｎ
                                   ｕ
                                   ｒ ｅ ｎ
                                    ｔｎｑ○  ○工
                                                          ●




 6

   ｎ    ｄｆ
          ｅ
          Ｓｐ○ｕｒ○
              ｆ
                ○ ｄ
                  ｅ
                   Ｓ     ｎ   ｅ Ｃ ｆＳ  ○ｄ
                                      ｈ
                                      ●




                                       ｒａ ｒｄ                                                                                                  ７




  ａｙ   Ｃｉ ｎｅＣ   ＳＺ ｙ 上 ｔ ・  工 Ｓ
                                   Ｖ     ｑ ｒｄ
                                                                                                                                                                                            ｅ
 7

    ○ｑ ｅ  ｐｎＣ   ｔ ｎ ｎ
                  ａ     ○  ℃       Ｓ ゴ    ○
       １           ｎ                 ｎ     ｅ
                              工



              ｎ      ｎ   ｑ  ｒ
                                                                              Ｊ




   ｘ
                                                                                                                                                                      ７




８ｅｌＣ     ○Ｎｑ
           ｔｎ
             ○
            Ｃ〃ｅ ｐｕｐｒ１  ｍ
                   ｙ 工 Ｓａ
                            ｔ
                             ｅｒ ｎ
                                戸
                                 ｔｎ ｒ ｔ
                                      ｄ ｎ  ｅ
    ｕｎ  ○         ｒ       工          ｓ ａ
                                                  工


                            ｅ
                                                                                                                                      ■




９ ｕ ｅｆ   Ｃ上      ａＬ
                   ｅＳ ｎｔｒｔ○
                      ｎｕ ｈ  ○  ｈ工  ユ
                                   Ｓ      Ｓ
        ＳＵｎｅＧ
        ｅ Ｓだ
           ○  ｔ ｒ  ○
                    Ｃ

                                 Ｓ   ｅＳ
                                      ｔ ａＷ
                                          ｕ
                                                                                                              ・




                                           ｙ
                                                                              ユ                   工




                                     Ｓ
                                      ●




             工                         ｅ   ｄ
                                                                                                                                      Ｊ
              ｈ 工
    ｄ
    ｅ上ｎＳ               ｅ ｒｍ
                                                                                                              ノ
                         ｅ Ｗｔ
０ 工                ｅ
                   ｅｅ  Ｃ
                        工      Ｓ○
                                ｅ ｅＳ
                                   ｎ      ｐ ｐ
       ｎ ○
                                          ｑ ℃
１           ｒ        ｅ                                                                                                                ｑ

                                 ｍ      ｃ
                                              Ｓ
              ｔ
        ｎ
        ○Ｐ ｔ
          ｅｔ９   ｕ
                Ｓ 口ｅｔ  ｎ
                       ｔ ｑ  ｖ
                             ｅｅ      ４
                                    ｐＡ○
                                      ｎ ｔ
１ ｂ
１ ｔ ｎｔｅ          １
                   ａｍｅ上
                          ｏ
                            工
                               ｎＳｅｔ       戸
                                          １                                           Ｎ

                                                                                                                                      工
                                ｅ
                                                                                                                                                      ｌ                   ｉ
                                                                                                                                                                              ロ




    ｈ           ａ        ｅ
                                                                                                                                                                              １




                  ｒ
                                                  ●   車       Ｄ   ●
                                                                                                                                                                              ｊ




                   ｔ                                                                                                                                               号
             ℃  ｅ      ｆ
                                                                                                                                                                              Ｊ




２Ｗ １ １ｓ Ｂロ
        ｔ        ｒａ ａ Ｏ 一 Ｗｔ ｅ   ａ    ａ ｎ１
１
３ Ｐ○工  ｅ ｎＣ ｒ
            工 ｈ    Ｃ    ｎ         Ｕｅ ｄ
                                     ｅ１ ｃ  ｎ
                                           ｅｎ
                                                                                                                                                                                            ｅ
              上
                                                                          工




           ｅ ｕ  Ｓ  ｅ     ｅｕｎ Ｓ ｔ
                                                                                                          ゆ




１
   ｒ ｔ○ ｐ ｒ
        ｆ  ○    ｐ ９   ｅｎ
                          Ｇ   １
                               ｅ Ｃ  ｅ  皇  工
    ｂ    ｙ
         ｅｎ ｈ
              ｅ    Ｃ
                 ｐ ｓ
             ａ ｅ 工 土１    ｍ  工ａ  ｈ ｕ  ａ ｔｅ
                                                                                                                                  工




                        ｐ          ｎ
                                      ■
                                                                                                                                                          工




  十ｍ   ○   ｅ                         ｔ      ｅ
                                                                                                              １


       亡ａ   ℃
          Ｐ 可○
              ｅ ＳＬｖｔ     Ｃ
                          Ｓａｄｔ Ｓｅ
                                 ｓ
                                   ｔ    ｔ
                                        ａ
                                 ｎ    Ｓ   Ｌ
14                                                                                                            工
     ○
    ａ工  ｅ             ａ○ Ｃ           ａ
                          工




         ａ                      ｎ         ａ
                                                                                                                                                              ■




      ｔ  ｅ   ｈ
    ｅ     ｎｔｔ
            ｕ            ａ
                    ｐ
     ｔ ｑ ａ       Ｓ
                  ｌ         上       ｔ 工
              坐 Ｓ 工ｅ
                   工ｎ ｔ  ｅａ
                                   ｒ  １ ｋ ｆｅｔ
1 5


       ｎ        ｆ
                                        ｂｅ
                                                                                                                      工




             ｎ
                                      ●




       ｔ   ｙ                   工 ｙ
             ａＳ
                   ｎ ｔｅ
                          Ｓ ｄ ｒ
                             ｎ
   １工
                                                                                                                                                                                            ○
   工 ｙ    １
        仁○
                              Ｓ    ｑ
  ａ        ｎ○ Ｓ  ａｅ ｓ土工
                  ｄｅ ｔｆｈ             ａＣ一  ｒ
                                          ○
1 6

                ○
          工

            ｒ
17

   ｅｌへ ｑ
      工   Ｓ
          ｅ
          １
           ｑ
         ＣｕｅａＳｍ
         工
          ｐ
                 工
                  ｅ
                  工
                   ｈ ｄ
                  ｒ Ｓ ｐＳｆ
                       Ｓ
                         ○
                         ｅ
                           ○ｑ
                             ａ○ｔ七 亡
                                   ｎＳｔ  ｙ
                                     Ｐ ○ｙ
                                       ｆ
                                 ｔｑ
                            Ｓ
                                                                                              ｐ




  ａ１ＶＳ℃ａｎｄ三 坐上  １  ○  ｍ    ｒｅ ｔ土   ○
                                     ａｙ
                                      土   ｎ
                                          ｒ ｄ
                       ｔＶ ｒ Ｃ           １  工
                                           ａ
                            ｎ
              ｅ                        ｂ
18

         ｔ ａ
                                                                                                          ｅ




        ｎ         ｔ℃
                  ｇ       ｏ      ｈ   Ｓ  ｙ
                                                                                                          ●




   ｈＣ                  ○ｅ          ｅ
                 ｑ
          Ａｆ         Ｓ   ｑ        ゴ      ａｋ
                                                                                                                                                                                            ｈ
     ｒ
     ｅｒｎ
                    ｅ
             ｅ Ｃノ 工 Ｑ    望         Ｆｔ
          １        ○            ○ｔ    ａ     戸
1 9
        ｎ
                                      ｔ
                                      ｐ
                                                                                                                                              工                   １




           Ｃ                  ｐ
                                                                                                                                                      Ｊ


           ｔ                ｅ
  ｑ
2 0
   ｅｔ
    ｅ
       ｑＤｄ
     ｕ Ｆｎｎ／ 工
            ｍｕ
              ｐ
              ｂ   ｅ
                  Ｋ ｎ ソｍ
                           ℃ ｐ工
                            ｑ
                                ｈｄｅ
                                   ｕ Ｃ    ｅ
                                          ｒ○
                                                                                                                                                      干




                                           ○
                                                                                                                                                      し
                              ｅ
                   ５
                              工           工               工




   上 ｅ      ○ ○ ｅ        ○      １  ｎ Ｃ   ｅ
          ノ                                 工
2 1

   ｅ
  ℃ｔ
   ｅ Ｃ工ゴ
       １ａ
        ａ ｆ ｅ 仁ａ
         一ｒａ
        ノｎ
            ｅ
            ｒ ｔ
              工




                ○  己
                   ｐ
                    ｒｂ工ａ
                       Ｉ信Ｕ
                         ａｙ ○
                            ｅ Ｓａｙｌ
                                 ｅ
                                  戸
                                     １
                                     １ｔ   に
                                          ａ
                                                          工                                                                                                   工




                                       ＳＫｎ
                                                                                                                                                                                            ｄ
2 2
     ○ ｕ   ｔ ａ   行
              ｑｅ ？
                  Ｃａｐ ｅｎｔ Ｓａ
                        ○       ｅ
                                  工 ７
                                   ｅ ａ  ｅ
     ｕ          ｅＰａｙ             ｄ ｎ
                                  工




   ｔ工ｔ○
   ｎ          ｆ          ｅｔ          ｎＣ
                                                                                          ７                       Ｆ




                                        ｒｑＵｔ
          ｅｈａ    工    ｎ
  Ｓ
2 3


    ｔ   ノ工
        ｎ１ｔ
          ｅｔ ｔｎ
           ｂＬａ ｒａ１ｍｅ
                    Ｌ上 ｔ ｍ
                      ｐｓ ｔ  ｅ
                             １ｍ
                               Ｆｅ
                                ｄ
                                 ｔ ｔｈｅ ｅ    ｅ
                                                  ７                                   ７
                                                                                                          ｄ


24ｒＳ
  Ｓａｅ
     ｔＤ
   １Ｓ ｓ工ｒＣＣ
        ｔ   ｕ Ｃ 壇ＳＣ Ｄｅｒ
                       ａ
                        ｔ
                         ｍｎ ｐ Ｆ
                                 ａ
                                 Ｓ
                                  ○
                                    ｅｐ
                                     ｍ１
                                      ｅ ｔ
                                        Ｓｒｔ
                                          ｅ
                                          ｅ
                                                                                                                                                                              Ｊ     工




           ○ｒ                 ＯＯ
              ｎ                   ｔＴ
             可           Ｑ こ    Ｅ
2 5


  １ｔ
2 6
    ｈｌ
     Ｆ○○
       ｒ上○ＳＡ
           ｎ９
            ｅ坐ＳＣａ
              ｅ    ｆ
                  １工○ｒｎａＵ
                       工  ｏ上      Ｊ
                                                                      Ｊ




                                                                              ７
                                                                                  ユ
                                                                                                                              ７

                                                                                                                              つ
                                                                                                                              ４   ■
                                                                                                                                                                                    ｆ




27


2 8


                                                                                                      2
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 3 of 19 Page ID #:14




 １
 ２
        ｂ Ａｂ１ｌ工ｙｔ○Ｐ
               ｔ    ｙｓａ
                    ａ
                       ｈｌ ｅａ Ｓ
                             Ｓ
                              Ｓ ｅ
                             ｅＳ ａ
                                 ｂ ｓｅ○
                                     ｄｎｈ ｅ
                                   ａ ａ亡
         Ｓ Ｃｒ    ａ ｎ    １ｐ
  Ｆａ
  工 Ｃ ａ Ｃ
        Ｄ  ｌＳ
            ｕ ｅ ｔｍ ｒｅ
               ｑｔ  ｅｅｔ
                       ○
                        ｅ ｅｎＣ  ｅ○Ｗ  ｎ   ○ｔｅ工
                                                                                Ｊ                                                ｆ




 。




     ａ工上ｎ  ａ
         ○ ｔ
           ｍ Ｃ Ｓｅａｔ ｑ Ｓ
                     ｅ ａ戸 ｒ
                            ｙ
                             ○
                             ｑｐ
                             ｅ  ｌ
                                ｙｆｒｅｄ ｔ ○ノ
                                                                                し


  ｒ ｖ     ｒ
 』                                                                  工
                                                    工

         工         ９       ｔ
                                                                                                                             □




４ ｅｅ  ｔ 工  Ｄ  ｎｐ    ｎ
                    ｅ ｒｔ
                       ｔ        ａ ｕ Ｓ 坐４ ノｆ
                                         ｎ
                                                    戸


      ｎ     ｅ
            ｅ   ｎ       工
                         １       ｎ   ｔ  ○   ｅ
                                                    工

        Ｃ    ｅ    ｈａ ｕ    工 ｙｔ ９      ｎ    ｎ
                                           ｙ
                                                                                                                                                              工

               工             ｕ
                                       ●




     ａ           上                                                                                                                                                    工

５ｏ １
    ９  ○ ○
          工ｅ
           ｄ               ｎ Ｓ       工
                                                                                                                                                                          ｙ
  ｂｍ     ｆ     ｔｐｅ ｒ  ｄｆ  ａ ｐ ａ Ｓ工
        ｓｎ ｒ
              ｎ     ○ｅ
                       ｒｈ    ａ
                                ａ   １  ｔ ｍ
                                         ｅ
                                          ｄ ｅ
                                                                                                                                                              エ       工




                                                                                                                                                                          １
           工               ユ




        ｎ    ｄ ａ ｔｅ ｕ           土     ｕ    ａ
                                                                                                                                                                              ｃ




６ ｈ１
    ｇ○ｔ
      ｅ   ｔ１
           ｌＳ   ｙ  坐Ｃ
                    ｄ
                        ｐ
                         ｔ土
                           ｂｅｎ
                       ｔａ ｒｑ工ｄ   ｖ 土
                                    ｘＣ
                                     ａ  ｒ   ｔ
  ＴＣ
   ｅ 工  ｍ ｅＳｎ
        ｎ
               ｅ
              ○ ｔ
               ｙ
                 ｔ
                   ｅ
                   Ｃ
                     ○
                      ａｙ
                        Ｗ ｐ    上ｎｆ ｄ 戸
                                 ａ       ａ
                                         ａｎ工
                                                                                                                     Ｆ
                                                                                                                             １




  ａ
  ｐ
 ̅7



   ｙｅ ｖ
      ○  ｅｕｆｄ ｔｑ ｒ  Ｃ
                    ｕ
                     ｐ
                       ｍｒｌｙｕ ｔ ｆ・ ｆｅ
                                     ａ
                                     ｅ     ｅ○                                                                        １
                                                                                                                     上

        ｈ                             Ｓａ
  ノ




           ｙ ｅ               ｅ ｌ
                                                                                     ７



                                         ｅ
  ｈ    ＳＣ ｕ     ｄ ｎｈ 上      ａｕ
                              ｅ         工
                                          ｄ
                                                                                                                                                                          ｂ
     ａ      ｄ         ｎ ｅ 上
                          ○  ｅ ｒ工     坐  ｍ Ｓ
 8
                        １
        ａ  Ｃ               ｆ      Ｓ   ｅ ○

                                                                                                                                                                          ｙ
   工                ａ ｏ  ｍ      ｒ    ｂ
９Ｗ
   工ｈ
  ｐ ｄ
      ｔ
      工
        ｓ工Ｓ
         ｅ
       ○ｙ ｅ
            ｍｅ
           ｌ 工ｅ
            ○
                ｒａｔＪＳ
               ｂｅｆ Ｆ ｔ  ○
                        Ｃ
                             Ｓ
                          ｎ ｒｑｎ
                           ＴＳ ｕＳ ｆ
                                 上 工坐ａＣ○ｅ  ａ
                                 Ｏ ｎｎ 上     ａ
                                   ｒ                                                                                                                              Ｇ




０ ｏｖ    ｎ ｎ     ｅｅｒ工 ｎａ   ａ              ｎ
１
一
    ９ｙｔ
      ｄ ａｔ
         工
           ＣＳ
           ｅ
           １
             工 ｎ
            Ｕｎｕｎ ｄｔｒｔａ
                    ｑ
                      １ａ
                          ｅ
                        ３ ａ ｈａ
                           Ｄ
                               ｄｅ
                                ｙｎ ｑ

                                   １ｅｔ
                                     ｅ
                                      工 ｒｔ
                                      Ｐ
                                       の




                                        ｑ
                                         工
                                         Ｖ ○
                                           工ｆ
１ｐ
１ ｒ１ｔ     ｈ Ｖｐ ｔ   ｈ    ｔ    １
                            工 工
                             ａ ａ      ｍ
                                      ｒ  ユ
                                                                                                                                                 ７




         ｍ  ｄ    ｅ
               ｑ ｅｅ ｎ    ｔ       ｅ
               １




      ｔ ｕ
                                                                ７       工




２ ｕ ｅ
                    ゾ
一
１     ｐ １
         ｔ ｓ
       上 ｔ工 ノ  ａｈ      ｎ  ○ｙ ｆｕ ｕ
                                 ｅ
                                  ｎＳａｔ
                                     ａ ｅ Ｗｈ
        Ｌｅｄ
                                                                                                                                                                          ｍ
                        ｎ    Ｃ Ｓ      ｅ
                                 ｍ ｔｎ ノ    ａ
    ｈ            ｔ
３９          ○ ＳｉＳ   ｈ
                    ｔ 工   とＳ○ ｅ       Ｓ
                                                工                   工




                                                                                                                                                                          ｒ
                                       ７                                                                                                 ｒ



           Ｓ       Ｗ ｅ  １上
壱
１ ｆ○
   上 Ｃ○ｐ     Ａ
              Ｌ
                         ｈ       ｂ     ｎ亡ｍ  ａ
    ａ   Ａｎ
            ○
         ｔｕ ｏ
               ｔ     ｅｑｅ    ｅ○
                             Ｓ ｔｅ ｙ
                                     ｔ
                                     ｔ○ ｅエ
                                           ｌ                                                                                                 工




                       ｅ
                                                                                         ７


４○
一
１ Ｓｔ ａｅ ｅ      ｔｖ０ｄｅ戸           Ｏｔ          上
           １ ■ｒｅ ｒ ｒｄａｔ
            ｎｅ                    ｅ      ａ
                                         ａ１ ａ
                                                                                         １

                     ｅ
   １ ｄｅ  工                   ｈ
                             ｅ
                        Ｕｑ ｔ ｔ
                                   ａｅ  ｒ   ｎ
                                                                                         ノ



           ｔ                    Ｓｈ
                       ■
                                                                                                                                                              エ




15
  ｕ ｑｅ  Ｃ
         ｅ
         Ｑ日Ａとｅ ｒＵ ○ｐ工
                    ｅＬ工ｒ
                       ＯＡ 上    ａｔｕ
                                  ｔｔＳＡｅ
                                      上 ｎｎ ｔ
                             ａ      Ｕ    ○Ｃ
                                                                                                                                                                          １
                   Ｎ ｐ ｄ ｍ工１ｎ
                                                                                                                                 工



       工
                                                                        ●
                                                                                                                 ｆ




   Ｃ Ｆａノ ０
                                                                                                             ■
                                                                                                                                                          ｒ




               ○
                                                                                                                                                                          ｒ
         Ｓ ｎｔｑ○                      ５
16工
  Ｌ
   ａ
   ｔｎ ｔ ｎ   ｕ 坐
            ｄ ｔ
                 ｅ○Ｌ
                   ｈｈ
                    ℃ＵＳ
                      ○ １
                        ｑ
                         ９
                           ｅ
                           ゾ




                          ○Ｓ
                          ｔ  ａ
                             ｔＵ Ａ
                                ｃｅ
                                 ｒｄｅ７ ｈ
                                      〆Ｆｔ
                                        ＬＳ工
                                               ｌ    ■




17
  ｎ ｌ○  ｎＳ
            ｅ       ｅ Ｓ ０  ｂ
                             Ｓ９
                                ａ   ｔｒＯ
                                      ｂｎｕ
     ｄ     Ｃ  ａ
               ｐ       Ａ        ○
                                                            工                                        工




  Ａ ｑＣｅ ｆ      ｌ
                                       口
                                                                                                                                     工




   ｑ
   工
           ９ｎ     Ｃ
                Ｚｔｎ
                   ｔ    ｎ ａ
                          ○ ｔｅ
                             ｅ   ｎ Ｃ    ｔｐ 工○
                                            上
                                                                                                                                                                          ｔ
                 ○    ＳＡ○ｑ   ｎ    ○○ｙ
         工Ｃ                   ｅ       １    ○
1 8
           ａ         工                ｐ
            ○                          ○
                       工                   工




  ｅ ｄ Ｓ
                                     ｐ   Ｌ
                                                                                                                         ○




  ｒｅｒＳ      Ｃｈ○    ｍ    ｔｅＳｒｍ土ｎ
                             ｔ
                                 ｄ      ９
19

      １一ａ
        ■
        ｔｅＯｎ
           ｒ   工
               ｔ
                ｙｔａｆｅｔ
                    Ｐ ＵＳ
                       ａ工ａ ｐ Ｃ
                             Ｃ
                              ｎ
                                   ｒｍ Ｌ ａ ｄｂ
                                           ○
                                                                                                                                                     工



  ｄｔ４ ａ
         Ｓ
             ＳＣｆ   ｕ
                   ｑ ｒ  ｅ
                      Ｓ ｎｅ Ｓ    ｔ   ｅ ９ｅ ｙ
                                      ｅ  Ｌ
  ｅ                 ａ
                       ｔ     工ａ ｆ
                             ｎ       ａ                                                                                                                                        ｅ
                               ｒ
2 0

    ｎ                             １  ｔ
                                                                                                                                                     工                        １


        Ｄ戸 Ｐ           ｒ        １
                                           工




       ｔ    ○
           ｄｐ ｒ
              ｅ  工ｈ 土ｑ  ｄ
                        Ｓ  ｎ       Ｃ
  ｎ
2 1
   ｕ坐 １
   ｆ
  Ｕｅｎａ    ｅ ａ工 ○ｄ  ｎ
                   ｒ  ｅ ａ
                          工
                          ｆ ａ１ａ Ｏ工ｎ ｅ ｎｒ
                                       ｎｈｄ
                                          ｎＶ
         ｕ ｎｎｔｕ
           Ｔ  ａ  ｐ   ノ
                       ｅ
                       ｅ 工   Ｖ       ｅ
                                     ｒ      ｔ
                                                                                                                                             ●




       ｔ       ｐ                      Ｓ
                ｎｔ ｒ             ｆ
         工
             ａ     ｅ
                   ａ      Ｓｅｒ ｅＳ
                                ｎ
                                   ｔｙ ○  土



                                                                                                                                                                              ○
        圭                         ａ
2 2
                    工
                                        ｅ
                                                                                         ロ




  ａ
  ｎｅ ａ
      ｄ        Ｌ      ｒｈ     ｅ  ｄ      ｄ
                       ■
                                                                                         ①




         ｍ ○    ｒＬ Ｌ                    ｎａ
   工ｎ ｎ   ○ｎ   ｆ  ｅ  Ｓ
                       ９
                        ｔ ｔ 工
                          ○
                        ｄ１ｔ
                             １ ｆ ｆ ｎａｋｔ
                                         ｅｒ１ｅ
                   ｒｔ
                                     ｔ
2 3
  ｒ     Ｃ
        ｌ  １ｅｔ     ｔ    ｎ    Ｓ
                             Ｃａ ○
                                                                                                 工                               工                            工




                       １
                                                                                                         Ｊ
                                       ■



                                                                                             ７



                             ｔｔ
            Ｓ ○ ｅ   ｅ○    ｒ              Ｃ
  ｆｔａ 工ａ １ｒｅ   ａ
               ｒ ｅ  ｑ
                       ａ  ｕ
                        工 ｅ  Ｓ ｈ ｔｅ   １
                                      ｎ
                                       ｈ○ｍ                                                                                                                                    ｎ
                                                                                             ノ


     ○Ｓ            ｕ
24
   ｙ                        ａ
        ｖ
        ｑｖ ｄａ                               Ｓ
                                                                                             ノ
  七            ｈ○ ｌ                        ｍＳ
                                                        ｒ
                                                                                γ

             ｆ    Ｓ     ○ Ｓ ○ｅ Ｃ  工ｅ       工
                                                                                                                                                              Ｊ




   ｍ
  ｏ○
2 5
   ○ ｒｎｑｏＬｅ
              ｔ
           ｄｎＳｅ と工１ｌ
                    ゴ
                    ａ
                   ｅＬ Ｃａ工Ｖ
                        ｔ ｔ
                          工
                           ｙｄｔＷ
                             ○１
                                １
                                Ｃ
                                 上
                                 工
                                 ｈｄｅｎ
                                    工ａ
                                      ｄ
                                      ｔ
                                       ｎｔ工
                                         Ｓ
                                                                                や
                                                                                Ｌ７                                                                                        工




  ｐ ｄｎ              ｙｔ        ａ ｅＡ   ｔ
2 6

        ｕ土ｔｙＣｏ ｅ           ｒ ｅ  １
                           工                    工




                 ｔｖ
       ｒ




  １
2 7
   ａ
   ｅ  ９ノ      土上Ｃ  ｅ
                   工上  ｈｅＦ○ ｆｔ
                             工 ｐ  ＳＳｅ
                                    工
                                     Ｓ〃            ｉ            工           ７                                                                            ｊＤ




2 8


                                                                                     3
        Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 4 of 19 Page ID #:15




   1                      b.           To the Court' s entry o七 an o]zder of forfeiture at or



                  ｅＣ Ｗ                                                                       ａｅ
                                                                                                                                   ｅ
         ｅ
         ｎ ｑ 工ｈ工ｅｐ
              仁Ｓ ｅｔ
                                                                                                                                   ｔ
２１ ｅ○ｒｅＳｎ
        ｔ             ○ｔｈｅＦ ｒ                            ｔ                                 ｅに
                                                                                           戸 ｂ  Ａｅ  ａｎ
                                                                                                     ｄｔ
                                                       ＳＣ
                                                                                                                                   ｈ
                           ○
                                                                                              上 ｙ ℃Ｓ ○
３ｐ ○
          工
           ジ Ｓ
                                                                                                ＳＳ Ｓ
                   土
    工   ｅ○ ｈ   ｅ ｔｒ ａ
                   ｅ ｅＳａｒ                              ａＶ                                  ｎ
                                                                                           工１Ｓ  ｅｏＰｕＳ
４    ｅ
  ｆｒｅ工ｕａＣ℃
         ｅ
           Ｔ
           ｅ
             Ｓ
              ｋｅ
                ℃ｅ
                 Ｗ
                 ｎ
                     ｅ
                     ｒＳｔ
         ｆＣ ａ ｔｅｔ○ ○だｅ ａ
                 ｔｔ ａ ｔ
                        ｐ   ｅ  甲




                                                       ｘｕｅ                                  Ｃ
                                                                                            ｅｅ
                                                                                             Ｓａ
                                                                                              Ｓ工ｕｔ ａｒ
                                                                                                  ｎ   ｔ
                                                                                                      ○
                                                                                                       ｔ
                                                                                           ｂ
                                                                                                                                   ｈ
  Ｕｔｄ工  ｔ               工仁                                                                         Ｃ ｄ
            ａ
   匡



           １
           ○         ○                                                                      ｎＳｅ  １
   』     工




                       Ｆ
                                                                                                                           工




                                                                                                   ｌ

                                                                                                                                   ｅ
                   ｔ
                                                                                                      ｎ
                                                                                                      ９
                                                                                                               Ｆ




        ｍＳ ｅ ○亡ｅ   Ｃ                                                                            Ｓｅ○
                                                                                                                               ｒ

                 ｙ
                 ｅ ｅ  ｎ
                                                                                             Ａ         ｈ
                 工
  Ｗ  ｔ
     ○ｕ 工        ｎ ｅ ｈ○ ｆ 工○
                          ａ                            Ｕｈｔ                                  ｅ
                                                                                           ｎｎｖ
                                                                                              Ｓ
                                                                                               ｔ   ｆ
                                                                                                    工ｒ
                                                                                                       ｔ                           ｅ
   b                                                                                                                           工



                                                                                                 ｒｕ○ｅ
                 ｅｌ ｒ
   工ｄ Ｓ ｔ              ｅ
                                       ７




          ｉ１ｎ  工 ｎ ｔ    ｑ  Ｃ                                                                  ｄｒｒ
  ａ        ○    ａ
     ｈ ○ ｔ ○仁 ｅ ○ ｎ ａ       Ｃ                          ｔｔ                                     ｅ       だ
                                                                                                                                   ｕ
                         土ｑ
                                                         ｔ                                        ｅ
   7

                                                                                                   ｄ
    ａ
   ｎ ｒ 工工
        ｆｌ ｎｑｔｈ  ○ ｎ 工ｔ
                  Ｃ     一 ｓ○
                                                                                           上
                                                                                           ｕｅｔ
                                                                                             ｅ Ｃｑｅ ｎ ｔ
                                                                                                     ｐｅ
                                                                                                     ○
８ｔ   仁  ○       ｈ
                 ｄｎ ｔｒ  ｔ                              Ｃｔｅ                                    ｅｅ ａ
                                                                                              ｒ    ｔ工
                                                                                                                                   ｒ
                                                                                   Ｏ




   ｒ○      ｅ          土  ｅｑ                                                                 ℃    工 ○
     ｎ  ｑｐ １     工   ｒ Ｃ    Ｓ                                                              Ｓｅ
                                                                                           ｔｔ    ｑ
                                                                                                       ｅ
                                                                                                                                   ｎ
               ｔ   ｅ
                   工
９ｐ ａ    ｄｔＮ
          十     Ｃ         ｎ                                                                  Ｃｎ Ｓ ｒ  ｅｈ
                                                                                                      ｔ
                                                                                       ０




                        ｄ
                 ｔ 工ａｎ
                                                                                                       工



           ○ 工   ｒ
                               ■
                                                                                                                   工




                        ａ
                                                                                       一




    玄                 Ｓ  ｍ１Ｓ                           ｅｌ                                   ａ        １
                                                                                                                                   ｅ
０    Ｓ戸                ｔ                                 ｅ                                     だｏ  ○
   ｒ    Ｓ       ｕｑ Ｓｄｙａ ｅ ｔ                                                                ｍ
                                                                                           ｅａＣ  ｔ 工Ｓ ｅｔ
                                       ・



１       三ｏ ○ｈ上       工                 工                                                           ｍ




                 ｍｂ ｒ
    ｒＣ               ｆ                                 ｐｎ
１
１ Ｆｅ ｅ 工
   ○
     ｒ
      工
        ｌ
２ ｆｍ １ Ａｅ
１        ○℃
           Ｃｔ      工
                   ａ ａ ｒｕ
                        ｅ
               ｙＣ ｆｅ ○ ℃ｆｑ
                          ｎ
                          １・
                                       ●
                                               上



                                                         ｄ                                 ｒ
                                                                                           ｅａｂ
                                                                                            ○上ａ
                                                                                               ｅｄ
                                                                                                ｔｎｑｒｐ
                                                                                                 工ノｎ亡 ｈｔ
                                                                                                      ｅ
                                                                                                                                   工


                 ｆＳ Ｓ ｅ
             Ｌ１
           ｔｖ      ａ ｐ ｐ                               Ｖｔ                                     土
                                                                                                                                   ○
                                                                                                                                   ｆ
                                                                                                 ｔ
      ｅ Ｓａ ｒ            ｅ                                                                   ｅ   ｍ ＳＬａ
                                                                                                                                   戸
   ○ｅ                ｒ    ｍ
３ｈ       ｎ              Ｓｂ                               ａ                                   ｆ 工      ｄ
                                                                                                ｔ
                                                                                                                                   ○
１

                                                                                                                                   ○
    ｅ      ○          ｔ                                                                     ｔ
                                                                                           Ｃａ
                                                                                                                                   ｙ
                                                                                              ｅ  ａ    ｎｌ
              ４  ｈ
        工 Ｓｔ 工１ ｒａＬ        と
                                                                                                       １
             ｒ
     Ｓ ｒ    Ｓ     ○ｙ    ｅ   ｙ                          ａｕ                                    ｅｄ    ノ
                                               工   工



                          Ｆ                                                                      Ｓ
                                                                                           Ｆ




                                                                                                  ｈ
                                                           ユ

       ｔ ａ ○  Ｃｆ     Ｓ  ｈ １                                                                     Ｓ  ａｅ Ｓ
  ｄ      ｎ Ｖ ｕａ○ ａ ｅ       十
                                                                                           Ｓ  ｎ
   １Ｓ   ｒ                ｎ
                                                                                           ｄｄｎ   ａ   ｒｅ                            工
14                                                         工
     ｒ           １ ｄｏ ○ ｔ ｔ ｎ                                                                ｄＡ
                                                                                               〃
                                                                                                   ａ上
      １ ｄ ｎ                                            Ｖｓ                                        ｅ
            ｈ    １ｈ Ｓ                                                                           ｎ
                                                                                                                                   上
                          ○                                                                     ｎ
  Ｗ １   ｒＷ工ユ ｍｒ  ｔ
                 Ｓ   Ｓ  ｅ                                ○                                  ｎ ｆ       ｆｈ
                                                                                                       ａ
                                                                                                                                   ｈ
     ｖ                 ｅ
1   E




               ｅ          ｔＳ
                                                                                           Ｓ     ｅ
                                                                                               工


                   ｍ
­L，̲ノ




      ｅ ｅ          １    Ｓ                                                                   ○○ａ
                                                                                              ｒ    ｔ
                                                                                                  ｒ工ｎ
                                                                                                    ｑ
   ○
            ｅ○○ Ｓｐ ｙ ｌ                                 ａｔ                                             ○
                 ａｙ ｈ
     ｅ ｎｅｇａｈ
                                                                                                                                   ｅ
  だ ｒ                    １○                                                                     ｒ９
           ｈ          ｅ                                  ａ                                 工        ソ戸
                                                                                                                                   ｅ
1 6

     ｆ
                                                                                              ｌ
             工



   ａ                   ｅｈ
                                                                               ●




     ｅ     Ｎ
           ｅ ｔｈｅ ○   ｏ
                     ｒ   ｒｅ
                          工ｎ                                                               ｄＶｕ ｕｅｈａ   ｒｔ
                                                                                                      ○
                                                                                                                                   ｂ
            ｔ    工
                                                        ｅ                                   戸 ａ ａ  ｙＦ
               Ｓ
                 ｔｒ Ｆ
                   Ｓ
                                                                                             ｄａ
17
   ○
        ○１仁ｅ          Ｓ Ｋ                                                                       ・
                                                                                       工           工       工




                                                                                                    ○工
                               ●




                                                                                           ○
                                                                                               一




  戸        ○ ｔ○ａａｆ Ａ○ １                                  ｔ                                         ｅ
                                                                                                                                   Ｓ
   ａＳ 土ｕ       Ｖａ １ ｔｔｅｒ                                                                   Ｆｒ  ｍ○ＡＳ
                                                       １                                            ｅｈ
     ｅ
18

            ｔ                                                                                          ｔ
                                                                                                       ｔ
                                                               工




         ｆ                                                                                  工工
                  ｔｎ ｐ                                                                          工
                                                                                                                                   Ｓ
                                                                                                                           ｐ




             ｔａ
  工        Ｎ
         ○にｓ ＷｅＳ上 ｍ ｎ  ｒ                                                                   ｅ ｅ    ｎ
                                                                                              仁 １ ｔ   ｅ
                                                                                                                                   土
   ○上ｅＷ 工            ｒｅ   工ｐ                             ｈ                                         Ｚ
                          ｔ
                                                                                              ｅ
1 9

                                                       ｒｔ                                  １Ｃｕ
                                                                                                                                   ○
                   ｔ    ｔ
                        工
                               ●
                                                       工



                           ｅ
  Ｆ ｅ ａｅＯｅ  ｔ    ｔ
                 ｙｂ 上
           ○ ｒｅＣ １ ｕｎ ａ  Ｓｍ                                                                    ｂ１
                                                                                                ｕＳ
2 0

                     ○  ａ○
                        ○                                ｑ                                 ｌｅ
                                                                                           一ａ
                                                                                              Ｓ    １ ○Ｓ○
                                                                                                      ｒ
        土
                                                                                                                                   ｅ
                                                                                                                                   ｈ
             工




                   ｅ                                    ｎ
                                                                   Ｄ




  ａｒ 工  ｑ
      土 Ｃ  Ｔ     ・
         ＡｅＳ ｎ ｔ ａｅ
          七ｔ       Ｋ  ａ
                         ｅｆ Ｓ                          Ｃ                                      Ｓ ｔｔ
                                                                                                 ＣｓｎｔＳ
                 ｔａ ｓ 戸
                 上
                                                                                               ｔ
                   ｈ
2 1
     ａ                  ｅ                                                                    ｄ
  ａｙｎａ１                 ｆ                                ａ                                 ｅ  ｅ ｆ ｎｈ
                                                                                                   ○ｅ
                                                                                                   ７                   Ｊ

          Ｓ○ ｑ ｅ工                                                                           ｘ
                                                                                                                   １
        三ａ            Ｖ ○ｒしｈｅ                          ｂｅ                                  ａｅｎ  ｒｎ    ａｌ
                                                                                                                       十


                                                                                             ｅ   ｅｅ   ｄ
                                                                                                       ｔ
                                                                                                                   ｄ
            Ｓ４Ｃｕ ｄ １ｔｔ
                                                                                                                                   ｂ
22

               １
                                                                                                   ℃

                                                                                               ｄ   ａ
   ｂ土 ○ Ｓ  ｔ
           ○     ｒ ｅ
                 ｄｔ Ｓ 工                                ｔｎｄ                                 ｔ  Ａ
                                                                                              ｔ
                                                                                                     ｅ
                                                                                                     ｔｅ
                                                                                            ｈＵ
                                                                                                                                   ｄ
         ｄ              Ｓ工
    工工ｔ ｈｏＳＴ         ｑ                                                                          ｅ
                                                                                                ａＣ
                                                                                                                                   ｙ
2 3
                 ○
                   ａ ｂｅ ｖ                                                                         ○
                                   ●




                                                                                              ＳＯ   ｍ
                                                                                                   ｐ
24

  工ｎ ａ
     ｎＣ Ｓ
           ○ 可 ｑ
         ａｅｍ
         ｔ ｅｎ上工 Ｓ
                 ｙｌ ｔ ｔ
                 １ノ ｆ
                 仁   ｅｎｄｎ
                        ａ
                         ｅｎ
                         ｔ
                           仁
                          Ｓａ
                          Ｊ
                            ○  ■           工




                                                       ｎｄｅ
                                                                           工




                                                                                           Ｓ
                                                                                           Ｓｅ
                                                                                            七Ｓｎ
                                                                                              Ｏ ａ工
                                                                                                 Ｏｒ
                                                                                                    上
                                                                                                   ｍｐｒ
                                                                                                     ○ｖ
                                                                                                      １ｅ
                                                                                                       ｄ
                 Ａ
25               工




  ｔｈｅ ＳＵ
   工
2 6  Ｕ
                      ■
27


28


                                                                       4
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 5 of 19 Page ID #:16




                ｍｈａ 戸 工
１                        １ ｕｒ          ｂ
           ●           戸    ｅ○ｆ Ｆ  ｆ１亡ａ １
                       ｅ ｔ                                                                                                                                                         ｂｅ
                                    ｅ    ｅＡＳＳ 亡 ｓｈ
                                             ｅ ｓ                                                     ｒ
                     ○           ○                ａ                                                                                                                    ○   ｔ
                                ●




                                                      亡
           工     ａ  工  工                            土
                土     Ｃ ｎ ｆａ   ｎ           ｅＳｅ ｒ  戸土ｒ                                                ｐ

２Ｃ ○ｕ  ｅ
          ○   １     ｄ
                     ａ 工
                Ｓ ｔ 工 仁十○ ○ ｎａ Ｓ Ｃ
                    戸           ａ 工
                                   ｅ ａ
                                        ａＳ   ｍ
                                         ＳＳ Ｖ 亡 工工
                                                      工Ｓ                               Ｖ

  ｒｅＳ に ○ｎ Ｃ Ｓ亡Ｓ ○ｒ○ ｒ
                                                                                                                                                              ｌｅ
                                    工
                                       ○
           Ｗに               仁                                                                        Ｌ                                    １   ７                    Ｊ



                            ｐ    ｔ
                                                                                       ユ

                                         ｔｍａ ユ １ｐ
                                 ｙｔ ｈ Ｃｕ
                                    ｅ Ｌ  ｒ       ○Ｓｅ
３       七工          ｌ
                    ｌ℃
                          ｅ
                            ユ   γ      ○              γ                        ｅ
                                                                                       上
                                                                                                                                              １



                                    ｂ Ｔ工
                                                                                                                                                          ○




                       ｍ
                       上ＨＥ Ｕ頭Ｕ７ 肥Ｌ  工   ＯＳ                                             へ

４                                                                                      ｂ                         Ａ       ｗ
                                                                                                                         Ｎ




５          ＴｈｅＵ Ｓ         ｔ
       Ｆ         ＡＯａ 工ｅｅＳ○
                                                                       ●




                    ９
                    Ｇ
                                                                       ●




６          ａｅ ｔ ｅｔ
                      十Ｓｆａ   ｔＳａ ｑ
                                             工 ｅ ｅ
                Ｎ   ○
                    Ｃ        Ｃ   ｒｅｅ ｔ ｎｔ
                                               ａ ｅｅ ｔ
                 ○   ｎ                ○      Ｓ  ９工
                                ●
                                                                                                                                                                       ｐ




７      ○ ｅ ｅ ｔａ ａｑｒｅ                   工


                                                                                                                                                                                    ｅ
                                 ｎ       ｑｎ
                                                      ｈｎ
                                                       ○ａ
                                                                                                                                                                                   ｔｎ
                                    ｒ  ａ      ｅ  ｎ

                                                                                                                                                                                    ｄ
           ｐｕｅ  Ａｂ             ｍ ゴ Ｓｎ ｇ
                                     ｅ
                                                     ９Ｃ
                                ●




８ ｎ ｈｎ             ｔｅＣ だ  ○  三ｅ  ｎ
                                 ｅ   ａ ｒ  エ
                                            ｑＳ ｎｔ
                                                  Ｃ工ｎ
９ 工 ｔｅａ
        Ｓ ｑｒ ｎ
                工



                  工 ｈ          ｎ  ℃          ○    Ｓ
                                                 ｍ ｔ
                 ｔ
                 ■
                     ｐ   ＬＬ  Ｓｔ ａ   ｑｔｍ
                                      ｅ○   ｑ三 ｄ       ｅｅ
  ｒ ｅＳ ＣＶ 望 ○  ｔ  ○ｆｔ
                    ａ ｙａｍ    ｔｅ  ａ
                                 ｅＣＳ
                         ｅ Ｃｍｎ ｅ ｎ ｅ
                          ・
                                         ｖ
                                             ｆｎｎＳｔｒＳ  ｅ
         ｑ
                                ●
                                                           工                                             工                                        工




                                                                                                                                                                                   １
                                                                                                                 ｒ




                                                       ｑａ
                                                                                                                                         工

０  ｅ        ｅｎ
                Ａｔ     ｑ       ｔ       Ｓ   ｑ ｅ ｐ ｕ   Ｄａ
                   ｈｔ ｔ      ｔ   ｆ   １ｎ         ａ  ｔｂ   ｎ                                                                                                                          ｑ
                                                                                                                                                                                    ｎ
        Ｃ           Ｓ     １ ｅ  ｅ ○
１ ａ      ｎＣ
               工                       ｎｔ ｔ  ｔ
                                                                                                                                         ｑ

     ａｄ
            工       工



                  ｔ                ｅ             ○Ｃ ｆ
                                  ｓ
                                                                                                                                                                                    て
                                                                                                                     工




                                                     ｍ
                                                                                                                                                      ●




１ｑ
１       ｕ ○ｕ
            Ｖ   Ｓｍ Ｓｅ ｅ一 ｎｅ  Ｓ
                    ｅ 工ｑ 工ｎｑ ｙ工 ｅ
                            ｅ    ｅ  ｒ
                                    ｑ  ｃ   ジ  ｅ    ａ
                                                Ｃ ａｕ  ｅ
  Ｃ 工 ｒ一
    ｒ      Ｗ ｅ                       ｔ    ｎ  ｈ
                                             ｅ ｎ

                                                                                                                                                                                    ○
                               ｐ                      ｙ
                                                                                                                                                                                   ｎ
                    ７                         Ｊ




    ｎｅ ｎ
          ａｎ   ・Ｓｌ ｎＳａｈ  ｔ９ ｈｔ   ○ ｒ三
                                  ｔ ｎ工 ｎ ｔＸａｐ工ｄｌ      Ｖ
  Ｓ三  ｅ     望       ｈ     ｈ   ｍｈｒ           ｈｔ ｍ                                                                                                                                   ｎ
12

    ｎ工 ｈ
  ｄｐＳ ｔ
          ９○
            Ｇｑ
               工ｅｈ
                  工ｔｒ
                    ｅｑｒ１ｎ
                            ｎ  ｅ
                               ｎ Ｓ ｎ工
                                    ｎＣＣａ ｑｑ○ ｅｅ  土
                                                 ○
                                                  工ｄｅｎ望 ａ
                                                       ｅ亡
   ○ｔ
1 3
                          ａ       ｐ    ｅ    ｅ
        七  戸             ａｒだ ｔｎ ｔｍ○ｐノ○ ｄ
                             ｑ   ｅ                ｅｎｎ
                                                   ｅ
                                                                   ｒ




             ｑ
         ｎ
         １         ｔｅｎ ｎ     Ｓ
                                               ｔｔ    ｆ
                                                                                                                                                                                    ○
     ｔ          ｔｔ      ｅ                    ｅ   Ｓ
           工ｒ  ｄ              工Ｓ                 ○     ｎ
                                                        ｐ
14
    Ｌ ｎ Ｃ ｄ          ａ    ○  ｒ   ○Ｌ
                          ｅｆ     ｎ  ｎ  ｒ ｑ 工ａｔ  ｐ  Ｖ  ｅ
                                                               ７


         ｒ
                                                                                                                                                          ■




   ｅ         三 工   Ｃｐｔ ○ ｑ     ｐ   工ｅｎＬ Ｖ
                                         ｎ
                                             ｔ ｅ         亡
         ｅ       ａ                    ○             ｅＳ

                                                                                                                                                                                    ○
1 5

     ａ    ｐｄ
                Ａ   工   ｍ ○  ｔ ｃ            ｐａ     ｕ

                                                                                                                                                                                    ｒ
                             ｅ                        ｒ
                                                                                                                                                                                   ｕ工
             １                   ｑ     ｙ          工   ｅ
                                Ｕ
                                                                                                                             ユ



                                                       ｎ
                                                                                                                 Ｊ

   ｅｍ工Ｓ  ｒｅ        ｔｍｔａｎノ   ｎ ｅ   ｅ ｂ ｔｆ ｈ○
                                    ｅ
            Ｓ             ｅ  Ｇ             ｅ ｗ          上
                                                                                                                 １

                    ｅ
                 ｅ             ｄ      ｆ           ｅｒａ    Ｃ
                                                                                                                                                                                    ｔ
  ａ ｂａ
1 6
             ｍ
             Ｃｈ   ａ     Ｃ    ｕ
          尽 ｎｎ
                                                                                                                 Ｌ

                                 ノ  ｒ           ｈ
                                                                                                                     １




                   Ｓ                ９     ｎ      戸
                    ｎｅｅｅｅ Ｓｅ  ｔ工       亡      ｔ  一
    ｑｎ
                                   工
17
   ｅ    ○ ｎ  Ｅ
           １ １   ｅ ａ    ｆ ９  ｎ
                                     ｐ
                               ａ１ＣｅＳ ｅ ｍ
                                       ｆ
                                         ○
                                          Ｓａｑｅ ｅｖｐ工○
                                                ○工
                                                      ｕｎ                                                                                                                                    工




     ○                 ｄｎ ｑ ｅ 工                       ａ
                                                                                                                                                                                   ○
                                                                                                     Ｆ



             ａ
18
   ｎＳＳｅ ○ｕ
         Ｌ
          口
               ｔ ｅ
                  Ｃｄ ｔｒ
                   ｅ ｅ ｍ○ｅ    ｅｑ １   ｐ Ｃ ｅ ｄ
                                          Ｓｒ
                                             土Ｖ      Ｌ
                                                １Ｌｅ ｐ ｑ
                                                       ｔ
                                                         亡

                                                                                                                                                                                    ｅ
                                  Ｓｅ
                                                               工                   １




                                               ｍ
                                                                                                                                              ｆ




  １  ｔ
    ｄ ｐ 戸ａ   ｎ
             ａ  １ ｖ     ｃ
                          ｔ
                             ｎ ｎ
                               戸      ｌｅ
                                       ｅ     ｙ
                                           ｔＣ ＳｐＣ
                                              ｔ  ｔ   Ｓ○                                                                                                                             ｎ
          １１ｂ                       戸
]̅9
                         ○  ｔ ａ  ｖ       ｎｎ
                   ○
                                      １
   ｎ             ｅ
                                                                                                                                                                                   ｅ
  ■                 Ｓ  ｑ          ｎ工
                        ●
                                                  ｆ




                     ｒ
                                          ●
                                                                                                 ｆ                                   ｆ



      十
         ｎ 工 ｅｌｔ
                      ｎ
                    上 ｃａ ｎ                   ｒ        Ｇ
                                                      ａ工
                               ｅ   ｎ １ｅ
  Ｕ ｅ工                       ｑ 工    ａ         ｅ  ｔ
                                       Ｃ ｅ ｈ
                              ｅ          ｓ
                                 ｄ  工  ｅ  ｎ ｒ    Ｌ  ｒｒ
                    ｒ       ｅ ｎ
                                                                                                                                                                                    ○
                １
                                  ａ
    ｐ ｅａ                  ｈ                       ｑ
                                                         ｎ
2 0     工

   ｄ             ｏＣ                          ｅ     上
                                                                   工               １                     工                                                         １




  ａ        ｅ 上       ｅ  ｕＣ               ｕ   ｎ   ｎ    ｂ②
                Ｒ              戸
                                                                                                                                                                                    Ｓ
          ○ へ一 ｍ 戸ｔｅ○ｑｎｔ         Ｓ  １
                                    ｐ  ＳｅＳ ｎｅ  ｄ○ ジｔ
                                                    ｑ ｕｅ
  ａＬ９
2 1
      ｒ                                ｔ
                                 ｎ
                                Ｇ




                                                 ｅ
                                                                                                                                                                               工
                                             Ｓ
   ａ  ｅａｌｑ１     ｍ ｎ
           戸 笙 工 ｅ工   工     ｖ  工 ｅａａ
                                    ｔ  ｅ
                                       ａＬ    ｔ  ａ
                                           ｕｎｅ ｔ ○ｌ
                                            ｅ      ｎ    ℃                                                                                                                           ｔ
                                                                                                                                                                                   ｎ
2 2
                          工 ｒ  ○    Ｌ工                                                                                                                                         ｑ
                                 ｅ             ｔ       ｅ
                                                                                             ７




  ｒｎＶａｔ                 ｎ             １
                １



                              ｅ
                                                                                                                                                      工                                 工




                               ｎｑ  Ｂ
           工工ｔ        Ｚ   ｌ         ｐ           ｅ  ｅ  工
                                                                                                                                                                                   ｄ
                                     ｔ   ｐ
  ｐ
2 3
   ｒ
       ｄ ｔ  ○   ｅｅｔ○工
                     ｑ
                       ○
                        ｅ Ａ  ｅ ｓ ａｑ
                                    ○  ｈ   ｒ  ｔ  １
                                                 ○   ａｎ ｎＬ
     ｅ                                       ｔ ｎ
                                                                                                                                                                               γ




    ○        ｎ     ｅ  ｎ  ｑ   １ Ｚ    ｙ ｈ     ｅ      七Ｔ ｅｅ

                                                                                                                                                                                    ｔ
        ａ    ｔ                           ｅ ｅ Ｃ  Ｃ 〒
   ｅ  工
    ｒｎ ｑｒ
           Ｓ
            ａ  ｎｈｅ Ｃｎ
                   ｆ ｕｄＳ  ｅ   ａｒ ｎ   Ｓ Ｌ  ○      ｄ
                                                      ｆ
                                                                                                                                                                                   ｍ
24


       Ｃ ｌ        ｎ         上  ｕ              ＳＢ工ｈｒ      ａ
           ｈ                                ｒ         ９
                                                        ｅ                                                                                                                          ｒ
             Ｓ      ｇ Ｇ            ｐａ      ａ ○
  ｄ
2 5
   ｐｐｌｎｅＳＳ   ｅ
               ｔｔｎ     Ｇ ｅｅ
                          ｅ  １
                             ｎｅ  ｎ
                                 ９    ｌｌ
                                       Ｓ  ○
                                             ｎ ○ ｎ     ｖ
                                                                                                                                                                                    ｅ
                                                                                                             ９




                               ａＣｅ五          ｐｅ
                                                  ｔ
                                                                                                                                                                                                ７




                                  ｅ                  ｄ○
                                                                                                             一




                                                               工

                   １ ａ              ｎ          毎
  ａ ａ        ｅ    Ｃ１   ｕｌ ｎ  ｅ工      １ｕＣ  ｎＺ    ○     ○
      １１○                                        ｅ ｅｅ ｎ
             ｎ                                     戸
     ｌ   ｂ
                ｅ                     １        Ｓ
                                                               ｑ

                          ｈ
2 6

                 ｅ                       ｅ ｅ
                                                   工 ｍ
                                                                                                                                                                                                ｒｌ


            ｅ                  ｅ              ｒ
                                                                                                                         工




                     ｈ                            ○ｈ
                                                                                                                                              Ｊ
   工
  ＷＬ Ｓ 工Ｃ    ○ ｄ ｔｎｎｔ   工ｔｅ 工Ｓｎｔ
                             ｅ ｓＦｎｅ    ｄ
                                    １ＣＪ 上                                                                                                     ペ


     ｅ   ｎ
                                                                                                                                              ｕ

       ｔ                                            ｅ
2 7


                                                        ℃
                                      ｍ


             ＳＳ  ｔ      ｈＵ          上１ １ｌこ 工         ｎａ  Ｓ
                                                                                                                                         工




28
   ｅｔ ｎ 工○ Ｃ○ｎ    ｅｎ
                   ｔＷ 工ｔ    ＳＳＧ ｏＢ    工
                                       ａ        工ｄｅｆ  ｑｎ           ■       ■       ■     Ｕ                       Ｇ           ｉ １ ●
                                                                                                                                                                                   ７




                                                                                       『一

                                                                                       コ
           Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 6 of 19 Page ID #:17




           applicable Sentencing Guidelines range falls In Zone cor Zone D, the
      2    government               will   recommend       that     defendant      be   sentenced    to   aterm   of

       3
           imprisonment no higher than the low end of the applicable Sentencing
       4   Guidelines range.

       5                                              N AT U R E    OF   THE    OFFENSE


       6          6 .
                              Defendant understands that for defendant to be guilty of
       7
           the crime charged In count one of the indictment, that Is, wire

           Fraud, in violation of 18 U.S.C. §1343, the following must be true:
       9   (!) defendant knowingly participated In, devised, or intended to

     1 0
           devise ascheme or plan to defraud, or ascheme or plan for obtaining
     1 1   money or property by means of false or fraudulent pretenses.

     1 2   representations, or promises, or omitted facts; (2) the statements

     13    made or facts omitted as part of the scheme were material; that Is,

     1 4
           they had anatural tendency to in uence, or were capable of
     1 5   in uencing, aperson to part with money or property; (3) defendant
     1 6   acted with the intent to defraud, that Is, the Intent to deceive and

     1 7   cheat; and (4) defendant used, or caused to be used                                  an        interstate

     1 8
           wire communication to carry out or attempt to carry out an essential
     1 9   part   of    the         scheme.

     2 0                                         P E N A LT I E S    AND       RESTITUTION


     2 1          7
                              Defendant understands that the statutory maximum sentence

     2 2   that the Court can impose for aviolation of Title 18, United States

     2 3   Code, Section 1343, is: 20 years' imprisonment; a3-year period of
     2 4
           supervised release; a ne of $250,000 or twice the gross gain or
     2 5
           gross loss resulting from the offense, whichever is greatest; and a

     2 6   mandatory          special       assessment         of   $100.

     2 7          8. Defendant understands that supervised release is aperiod

     2 8
           of time following Imprisonment during which defendant will be subject
                                                                     6
fl
                               fi
                                                 fl
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 7 of 19 Page ID #:18




                                                                       ｑ
                                                                                                                                       ｔ
                           ｒ                                                        ｅ                                                 ｓａ
 １
  ｔ○ｖａ     ｅ ｒ
            ｔ Ｃ
                     ｎ  ｅ ｕ ｍ
                            ｅｎ
      ｒｕ
       ○ Ｓ工
            Ｓ   ｔ○ｎＳ ａ１ｒ
                              ｔ
                              Ｓ   Ｄｆ
                                   ｅｅ ａｎｔｕｅｒｔ
                                            Ｓｎ１ ｔ
                                             ａ
                                                ｈ
                                                                                            ｅ




 坐
 へ            １  工○   ｑ   工
   ｆ     ａｔ    ａｔ                            ｐｑ
     ｅ１ Ｓ                         ｎ            ｖＳ
 ４
         ｎ             工ｍｒ    ｈ      ○Ｓ ｎ ａＶＳ
                                Ｃ       ○                                           ｔ○
            Ｖ        ｔ        ｅ           ｎ
                                                                                                         工




   ｅｄ  ｎ     ○   Ｓ
                 ｅ   ｅ  ａ ｅ ○ｔ     ｄｔ ｎ  Ｏ
 3・
   ｆｅａ工
       ｅ
        ｑｐ
           ○
            １
          ○ｅ ｐ
               ｄ
                ｅｅ
                  ｎ
                   ｑａｔ
                      ○
                       ｍｙ ｂａｆ 工
                              ｎｅｄ ｔ１ｒ○
                                   ７




                                   ○ｐ   ｕ
                                        ｔ戸
                                         ｅ工
                                          Ｅ
                                             ｕ
                                             Ｌ
                                           ユｔｅ                         ○                                                              ｒｅ
         ｒ ｓ              ｅ とｕ                 ｐ                                    ｔｅ
  工   Ｓｔ ｍ    工  ｆ    工                         工
４
  ｒ  ｈ    ｔ ｆ
            ｑ  上 Ｓｅ
                 ｒ
                     ｎ
                     ｎ ｅｅ ｅ
                          Ｓ ｅ
                            ａ ○
                              ｒ Ｚ ｄｂ
                                   Ｓｙ工Ｓａｅ
                                        ａ工
                                         ｅ  上○
                                             Ｃ  ｒ                      ａ
５ ｔｅ  ｅ 工ｈ ｆＳ
         ａ    ｕｅＶ 工ｎ    上  ｅ ｈ             ａ土 ｒ
                                                ａ
     ｎ ｔ                      ｕ       ｔ        ○                                    ｔｖ
                                                                                                                                      Ｃｔ
                               １          ｅ

                                                                                                                                      ｒｄ
                                ｒ                                      ｅ
                                                                                                                              工




                     ｔ ｅ    ｕｒ 工 ｒ ｍ      工 ｒａ                                                                       ７
  ○
６ 工工
     ｅＳ   ｅ 工
           ｙｎ ｕ土ｔｅ
            ｅ
                 ｄ
                   工
                        ｔ
                  ｅ ｑ ａ ｒ○ｍ   ｐ    ｅ Ｓ  ｎｆ
                                         ｎ○ ｅ
  ○    ｅ
     １ ｔｒｅｄ
        ｅｑ
                   工




              ａｔ ｎ Ｓ
                   ｒＶ ｑ    ｈＳｆ  ○工   ｒｅ   Ｗ ｅ
                                                       工                                ｍ                    工       し

   ｅ
ワ ｒｕＳ  ｌ         Ｓ        ｔ
                          ○ だ  ｅ   ｍｄ  上ｂｔ Ｗｈｒ ｕ
                                                                       ｔ              ｒ
    ｅ ｔａｒＳｆ                  ｅｆ
     ｓｔ ｔ○ｅ ｍ
            ｎａ
            ｅ  ｎ    ｔａ
                 ｕｔ ｈｑノ ａ  ｍ
                           缶  ｅ ｎａ      ｅＳｒ   ｅｔ
   ｈ
  ｔ Ｅｎ ｔ ａｔ
              ｘｍ   Ｓ    ｎ Ｖ
                    ｅｅｖｄ○ ｔ○ ｎｐ    ｔ ＷＳ○ ○ｑｑ                                        ａｄ
    ｙ  ａ     ｄ
               Ｇ

                 ｍ
                 ｎ   ｌ       ｄ
                               ｅ
                                ｔ    ｅ  ｔ Ｃ Ｃ
                                            ｒｈ  土
                                             ｔｑ ｔ                      ｂ
                                                                                                             工                工




８ｐ
   ａ
   ｅｅ
      Ｑ ｎｅｔ ｔ
                   ｑ ｒ
               工 ｔｕｔ ｔ ａ  ｔｆ上
                            Ｓ ｔｎｅ  ○ｆ
                                   ｅ     ｅ工ノｔ Ｅ
     ｎｏ          ｕ                    １ Ｓ                                           ｎ                                                 Ｓ
                                                                                    Ｉ




                                                                                                                            ｑ
                                                                                Ｊ




                                     ｔ
               一




                                             ｅ ｈ
                                                                                １




                 ｎ○ ｔｈ
                                                                                    ｊ
          Ｓ
       Ａ
１ ｈｆＵ Ｃ○
９
         Ｓ １ｕ ａ
               ｎ○     ｅｔ
                           ｌａａ○ｔ
                          Ｄ ｎ ｕｆ
                                ａｒｅ
                                   ｎ     １ｎｍ ｕ
                                              ｎ○                       Ｓ              ｈ
        ｕ                            ｎｎ ｅ
                                                                                    ｄ

                       ｙ                  ｎｑｕ
                                                                                                                 ｒ


            Ｌ
                                                               甲




１
  ｄ
０ ○ ｍ
     ｒ
     ｔ
      ｕａ Ｓ
            ｐ
            ｐｅ   ９
                 Ｃ ｑ ○
                    工
                      ｔＦ
                        工
                        ｔ 工ｅｔ
                           ｒｑ ○ Ｓｕ ｄＳｒ
                                     ｙ
                                       上１ｅ
                                         ａｈｍ ｒｔ
                                             ｅ ○                       Ｃ            ｅ                                      ｔ
                                                                                                                            ａ
    ｅ    １     工          Ｏ    ｎ
                                                                                    ｕ９
                                                                                                                                      ｒ




１ ｔ     ｔ   ｍ    ｅ
                 ｔ 三 １  Ｓ ｅ   １   ｒ   ｈＳｄ ａ     ｒ
      Ｓｅ
１ ｕ○だ ｄ   ｒ 坐 工
         ｈ ｔ１ Ｗｔ工     ｎ ｎ
                             Ｓ  ｈ       ｈｔ

                                                                                                                                       ｎ
２ Ｃａ     ○ｅ ｒｒ
                     ｔ １
                 ｈｕｆｄｎ○ｂ  ｐｄ○ ｄｔ
                              工９ｑ  ｔ
                                   ｈｅａ ａ Ｖ
                                     Ｓ ｅｔ ｉｈ○ｎ  ○                                                                          ｎ
                                                                                    ｅｅ
１        ｑ                              ｎｎ ｒ工１ｔ
       ｑ       ｑ
                             ａ        ｔ
３ ｔｅｔｒ
                                             Ｓ ｈ
                                                                                                                          ｍｔｅ
        Ｖ ｎ
         ｅ Ｗ    ｎ                      ｈ
１  とａ ユ ○   １ ａａ
              ｈ      ｑ ａｔ ｅ七工
                            １ ａｎ
                                ○ Ｗ９ｈｔ  ａ
                                        ｒ 工 ｅ                          ｔ
                                       ｔｔｅｅ工 ｔｑ
                    ｑ Ｃ
４ｑ  ｅｄ ｎ ａ        土       工
                 工ｅ １ ａ ｎ ａ           ｄ      ｕ
５ ｐｅ ｅ      ｎＳ
             ○   ｎ                 ｅ
                                   １
               ｅ
１     工
         ｕｔ
          工     Ｓ
                    ｒ     ＳＳ
                          ｈ ○ 亡
                              ○ ｔ   ｌｈ  ｈ ｖｔｅｎ 造                       ｒ            ｎ
                                                                                                                           ｄｙ
    ｅｒ
６ １ ｒｔｔ土 ｎ ○ｐｙ
      ｅｎ    ｙ                  戸       ａ
                                     Ｌ ｎ １ Ｃ    ａ
                                                                                    ｒｔ
                                   ■
                                                                           ｒ


                   ｅ
                     ｅ工上 ｅｐｎ
１
  ○ｄ Ｓ Ｓ    ｔ○  Ｃｈ
         ｆｅｕ ｅ Ｌ Ｃｔ ｙ工 工    ｆ ｕ
                              ｄ ｔ ｈｎＣｅ
                                     ａｌｅ  ○
                                          だａ
                                             Ｓｒ○
     ｅ         １               工        Ｗｅ
                                         ｄ ｔ                           ｍ

                                                                                                                                      ｔｔ
            工      ａ                         ｕ
  １
   ｒ
     ｅｄ
     ｄ   工       ｔ
            ｔ 工Ｇｎ Ｖ  ｅ ｕ工ａＣ ａｙｅ ｔ  ａ
                                   工ｅ ｎ    ｔｎ
      工
       ｎ                               ｔ     ○Ｖ
                                        １
                                                                                                                          ｍＴｔ
                                                                                                    ｉ ｊ

                                     ○
17

    Ｓ   亡ｄｒ                   Ｓ   ○  ｔ  ｔｑ
                                                                                                                                              Ｊ


                      Ｂ
  ａ
   ○     ｆ ｑ ｐ ｐｔＳ      ｍ ○
                             ｅ     ｒ     ｅ   ｎ
                                              ユｈ                                    ○ｒ
18
   Ｓｈ
     Ｃ
  Ｗｒ ｅ
      Ｓｎ ｅ工 ＵＳｔ１
           ｎ
            ｅ ■Ｖ
               工
                     ｔｑ     ｅ
                  ａ Ｃ Ｓ Ｃｎ１ ｆ
                        工     ｌ  工 ①




                                     Ｃ
                                     ａｈ○ｒ
                                        ｎゴ１ｅ
                                           ●




                                            １ａ  Ｃ
                                                ｕ
                                                   ●           印



                                                                       Ｊ
                                                                                                         工




        Ｓｎ ｎＳ Ｌａ ｔ ｌ ｉ ｅ
         ｔ     ユ     ｖ                 ｙＳｑ○                            Ｗ            ａ
     ｕ       Ｓ               ｎ  ｐ            Ｃ
1 9                                                                                             ｊ

                            ａ        ｎ
                                                                       工


       ｄ         ｅ                  Ｗ
                                                                               ■




                     工                      ｒ
       工




                                          Ｃ
                                                       ユ




  ｐＳ                    ｑ     ｄ       ○ Ｃ
                                                                               ｒ




2 0
   １
   ｎｎ
      戸
      工ｔ
         ｎ ａ
            ｔ
        ｕ○ ｈ Ｓ  Ｓ ａｍ
                    ｄｎ可 上  ○ａｎ工Ｃ
                               １   ａ
                                   １
                                  Ｗｙ    ｈ１
                                         ｎ
                                       ｕ ｕ
                                            １
                                           ａＳ
                                              ○
                                             ｅ ｎ
                                                ｅ
                                                                       ｎ              ｂ
   ｕｔＳｕ ｔｌ
                     １  三 工ｎ  ａ ｎ    ｔ    ｕ ｎ                                       Ｓ                                                 ａｎ
                                                                                                                          ７

               ａｒＳｅｅ 司 ｅ                Ｓ   Ｓ ｅ１


                                                                                                                                       Ｓ
              工
                        ｕ ｅ ｔ○ａ ○ ○ｎ  ｔ ｔ  ｆ    ○
                                                                                                                          ＋




                                                                                    ｅｈ
                ｑ
          ＵＳ
2 1
  ｄ
           ユ           工
                                                                                                                          し


             ｙ
                                                                   工


            １
                                                                       ｕ
                                                           Ｊ
                           ■   ■




                                          ｒ
                                       ｐ




                     ■                                                                                                            ・

   ｅ工ａｅｒ ｅ
     工ａ ｅ正     Ｇｅ１Ｂ Ｓ ｔ     ａ
                            ｎ １ 工   Ｖａ  ｔ
                                       ○○○  ｔ
                                            ｅＳ
                                             Ｓｕ ｕ          胎
  ｐ
2 2

   ａｒｐ○     ｎ
            ｔ
              Ｖノｂ ｅｅ 上 上ｔ
                     ｔ
                      ｔ
                          ｔ
                          ｌｒ Ｃ
                                   ｅ ｇｈ
                              ｌＣｅ上 ｈ ｅ ｔ
                                         ＣａＳａ ｍ
                                            ｈＳｐ ○  工
                                                           皿



                                                                                    ｐｌ
                                                                                                                                      ａ
                                                                                                                                       ｅ
                                                                                                                                  工
        Ｆｍ      ８ Ｑｖ
  ・
2 3

    ｕ ｐＣ
   ｓ ｅ   １ ｔ Ｓ
          ｒ 望ｑ   １
            ｅ ？信ノ７      ａ
                      へ ｂ ｔ Ｃ
                            ｅ 工ｔａ
                              ｎ    ｔｔ
                                   ｅ ｅｕ ｅｔ
                                         ｆ ｔＳ
                                          ○ｎｈ
                                               ７




                                                ｔ
                                                   ｂ   ■
                                                           Ｊ


                                                                       ａ                                                          工



       ｈＬ９           ５
                     ｅ ａ  Ｃ  ｐ         ｅ     ｅＬｒ
24
  工○
   ｒ ｄ ｔ
  Ｃ １ Ｃｓ
      Ｌ
         ｎ
         ｅ
          ａ
          ｅｔｂ
            Ｌｃｅ ノ ｎ
               ｑ○工ａ
                      Ｕ
                   戸Ｃ ｔ
                     ｔＳ ｈ ｔ
                          ｈ
                           Ｃｍ
                            ○ｔ
                             ｑ
                              ＯＺｐ ｅ
                                    ａ
                                   ｄｑｔ
                                   ｎ    工
                                      ｒｕｌ
                                         ｎ
                                         ｈｙｅ
                                            ｔ
                                            ｅｔ 工
                                             ｆ                         Ｓ            ○                                                 ｄ
2 5

       ○
    工 １Ｏ
     ｒ   Ｄ  ａ
             ｄ
          ｎｅ ｎ
        ｘ ｅｆ
                ｔｕ
                 ○ｑｅＳ
                  ａ  ｒｔａ   ｈｔ
                            ａ ｙ    ａｔｎ
                        ｄｔ ｂｅ ｅ 一９○ 工Ｃｅ ｎ
                                   ａ     ｔ
                                           ■




                                            ｔＳｎ
                                                ｔ                                                                                     Ｃ
  ｐ         ｎ           ｎ
                                      ｎ        ａ                       工            ｅ工
      ｅｑ
              工
   ａ
     ○      ｎｐ ｕ           ｅｔｂ      ａ    ｕ
2 6
                      ｑ
           ｑｅ  ｎ
                        ｅ ｎ ｎ ｎ      ｎ  ａａ  ｄ土
                                                                                                     工
                                                                                                                 工

                                   ｄ
                                                                                    ｒ
                                                                                                                      Ｊ
                   ●




  ｍｙ ｂ   ｖ       １  ｌ  ○  ｍ   ｅ ｆ ｔＳ ｄ Ｖ  ｂｅ
                                                                                                                                      ｒ
        ａ１ｎ   ａ
            ｕ ｖ ａ    ｅ  ｖ                    Ｖ１
                                                                                                                      １



                            ｔｅ               ｅａｍ                       ○            ｈｈ
2 7                                                                                                              Ｌ

                                      ○ ｅ
                                                                                                                      上


     ｈ          ｅｒ
                   ｐ
                       工




  ｒ
2 8１９ｔＳＳ ｕ
         ＣｈａＳｔ ｈ
               ｒ
                  工ｇｈｔｔ○ｖｔａ
                              ｒ工ｇｔｔ ○Ｐ ＳＳＳａｆ
                                         Ｓ  １五                                                                                            Ｊ
     Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 8 of 19 Page ID #:19




 1
     the right to hold of且ce,                                                          and the right to serve on a jury.                                                                    Defendant

２ understands that she is pleading guilty to a felony and that it is a
３ federal crime 七○r a convicted felon to possess a モユrearm or
４ａ ｕ ○
         土            ａ ｔｕ   ｅｒ                                                                                                       ｔ                                                                       ｅ
             ｎ ｅ   ｆｅ ｎ   ｎｄ ａ１
                                ｔ   Ｓｔｈ ａｔ ｈ        ｔ          ＳＣａ
                                                            ｔｈ
                                            ｅ    ｖ     ｎ ｎ
      ｍ

                               Ｓ              Ｃ ○  Ｃ  ○            Ｓ
                                     Ｄ




         亡
５ ｍａ ａ １   ｑ     ｅ
                   一
                    亡ｅ ｅ   ｔ    Ｖ  ｑ
                                           ｅ
                                                  工  工   工  Ｓｅ工
６ ｎ ｙ    Ｓ Ｓｕ
         １○    ｂ Ｃ ｍｎａｔ
                      ｆ
                          ｎ
                              ｔ○ ａ○Ｓ○
                                ｒ
                                      ｕ
                                        ○℃
                                            ｒ
                                              Ｃ ○  ｔ  ａＣ  ○ｎｅｕ  ｅ Ｃｅ
                                                                                                                                                                                                                  ７




                                                    ｅｒ           ｎ
                                                                                                                                      ｈ
                                                １
                     ｑ     ｔ
      坐ｕ       ｕ  ｎ
                   に                １             ａ
                                                              ｑ
           一                         ａ     ｆ
                                                                                                                                                                                                              Ｓ
                                   工         ｐ
  工
    Ｃ  ｒ１ｅ
              ｂ     Ｓ
                       ｎ ｔ
                         ｅｑｈ
                               工
                              ○ ｖ Ｓｐ
                                ｅ               ○
                                                ｐ土     土ｐ
                                                          ｒ○１ ○
                                                                                                                                                                                            グ
                                                                                                                                                                            Ｆ
                                                                         工

   ｕ  ｅ      ｑ
               ｒｅ               ａ
                                      亡
                                              ｒ   ｔ  ｎ   ａ        ○
                   ○ｅ                ｎ       Ｌ        ａ Ｌ        ｒ ｆ                                                                  ○
                                                                                                                                                                                                                  ａ
  Ｓ                     １
                         ａ    ｅｄ    Ｃａ工 Ｓ Ｓａ○                  ○
 7                                                                       工
                     ｅ       ｅ
                                                                                                                                                                                            工


    ｐｅｖ  工Ｓ           １Ｃ ｎ       ａ ○
                                              ｎ          ｖ○Ｃ  ｔ
                                                              ｔ
                   ａｑｎｅ 工            ｅｎＳ
  ｐｒ          ａ ｔ
                 土      ｅ       Ｃ        ℃           ｒ ｒ    ａ
             ｎ
       ａＳ○ ｅ 工上 ｅ               ｎ          ｎ
                          ○                     工
８Ｃ○工                          ｎ             ｄｅ ｎ ｎ ｐａｅｔ ｅ
                         Ｓ               ａ         工                                                                                  ｕ
                                                                             ●




                         Ｄ                      １○
                                   Ｓ
    Ｃ    Ｓ１ａ  Ｓ  １   ｕ
                      ｎ
                      Ｓ   ｅ ｎｎ ａ ｑ ｄ
                                    ｅ ｑ
                                            ｑ ○ ℃   ○ｎＳ   ＣＬ Ｗｎｅ
９ ｅｎ 土   ｅ                                   Ｓ
                                                                                                                                                                                                              ｒ
  ｄ             ○                      ｅ                      ａ
０ ｌ
１     土ｔ ａｒ  土
                  Ｓ
                   Ｃ
                    ｔｙ
              Ｄ ｅ ｅｕｅ■ｅ
                ｑ      １ａ工
                        ｎ    １ｌ○ｄに
                                 ｒ ｔ
                                    ｕ ｄ
                                      ｒ
                                        ｒ
                                         戸
                                         工 ｔｅｒ
                                              ｅ ｕａ
                                                ｎ ℃ ○
                                                       Ｗ
                                                      ａ１
                                                        亡 １
                                                          ｈｒ ｎ１
                                                              Ｕｎ                                                                      ａ
       ｅ
      ｅｄ  ｎ
           亡 ｔ Ｃ ｕ工ｔａｎｐ
                      ｔ  ｄ
                          Ｗ
                           Ｓ ｔａ ○
                                ｎｔ
                                     工℃
                                       ｖ
                                         ａ   ｆｎ
                                            ｈＳｑｔ   ｔｕ
                                                       Ｖ  ｔｄ  ｅ
                                                     工ｈ            ｅ
                                   Ｃ     ｎ○
１ロ仁
１   ｆ      十   ｅ         ○ｒｙ
                                        ｅ
                                                ｑ       工
                                                       ユｔｂｙ
                                                            ａ ｔ
                                                              ｃ ｕ ｑ
                                                                                                                                      Ｓ
                                                                                                                                                                                                    工




                              Ｃ
                        ●
                                                                                                                         ７



                     ｈ              Ｓ                                                                                            工
       ｎ 上   ｕ   ｅｎ   ｅ      Ｓ ℃ｓ
                                   Ｗ ｎｈ○ ｅ  ｒ     Ｓ
                                                   ｅ Ｗ    ｕ      ｎ
         ａ 工
         １
                                      ○
  ｄ
２Ｓｅ
１               工
                                ｋ○
                                                Ｃ
                                                 ａｎｎｈｎ○ ｄ
                                                     ｍ
    ａ              土ｅｍ 工 ｍ                   工ａ 仁
                                                                                                                                 工
               Ｚ                                     Ｓ ｍ ｅａ
                            ユ



                        土
                                                       ｒ                                             工




                              ○ ｖ
                      ｖ
                                                                                                                                                                                                              ○
      ℃ Ｃｔ ｎ    ｅ
                  ｎ   ○   ｎ
                             ｄ       ｑ
         ｓ
                                      ａ

                                                                                                                                                                                                              １
                       ａ 上                      工ａ
   ○
３○ ｅ
１          Ｃ 工○ ｅＳ ｅｔ            ｙ     Ｓ
                                   Ｓｔ 仁 戸 ｔ ｅ
                                             ｔ      Ｔｅ  ＣＳ     ａ
                                ○
                                ｎ                                ａ
                                              ■




       ｑ                                               工
                          ａｎａ                                 ｃ
                                              ●




                                                                ｎ
                                                                                   Ｊ                                                                                ７




４ａ七
                         上                    Ｃ           ｕａ
                                                                                                                                                                                            Ｊ



         工ｎ
１
    ｍ
      ｅｄ   ｓｍ
          ｒｑ○
               Ｓ℃ａ○ｑ十 ｅ
                       ｐ
                          ａ Ｓ
                               ℃ｒ ｎ 上
                                ａｅ Ｖ １
                                      ｅ
                                            工
                                             ｔ
                                              ｕ
                                                  Ｓ
                                                ｅ○ ｖｈ
                                                １
                                                ｔ ｈ ａ工 ｒ
                                                        ｐ   ａ
                                                               ｎ  工ｔ Ｊ
                                                                                                         ●




                                                                                                         〃
                                                                                                                             工


                                                                                                                                      ｐ                                                 ●

                                                                                                                                                                                        〃

                                                                                                                                                                                        Ｆ




５戸工                             ｔユｎｎ ｅ工                     ｎｅ
                                                        上
１      ｑ工ｎ     ｎ  Ｓｒ
                亡ｔａ ○
                        ｎｙ     ○                                  ○
   ｎ  ａ  Ｃ        ｑ
                       Ｕ
                         ｅ ｑ 土Ｓ  ａ   ｎ ｔｑｐ ａ
                                            ｕ   ｒ
                                                 １
                                                  ｎ
                                                     ｑ  Ｃ○ｎｄ  工ｎｑ工 ｔ
                                                                                  工




                                                                                                                                      ｎ
                                                                                                                                                            ●
                                                                                                                                                                                                              ７




６ｕ
１ 工
    ｄｍ ｙ  Ｓｑ  ａｎ      ℃ｎ ａ ○
                   Ｃｔ ｒ ｅ       ｍ     ○  ｅ   １
                                            ｂ○ｅ 戸
                                                    ｅ ｅｅｔＣ
                                                        ｓ
                                         ｕ                 ｙａ○
                                    ○
                                                   Ｊ



             ａ
         工               ｍ   ａ   ｔ   ｎ                          Ｖｎｔ
                                                                                                                                                                                工



                                ｎ
                                                                                                                                                                ｒ

          ｅ   ｒ          １    ｔ    Ｃ   ｅ ｅ ｃ    工
                                                 ○Ｚ
                  ゴ                                                                                                                   ｔ
                    ℃
      １    ノ   ｄ工ｎ    ｅ        １            ｅ ｅ
７
１ ｎ ｌｈｅｅＣａＳｅ ｅｆｅｎ      工ｎ ｎｒ                          工
         ｒ         Ｄ ｈ  ｍ ｑｒ          Ｓ
                                             Ｓ  ｘｅ   ｑ ○ｅ
                                        ｔ         Ｃ仁                   ｎ
                                                                                                                                                                                                                  ℃
                                                                                                                                                                ｔ

                                 ｑ                            ｔ   Ｃ
                                                ｐ

８Ｃ○
１ １
      亡Ｓ                ａｔ ｕｄＳ Ｓ
                               ｅ   ａ ｑ   ｈ
                                         ａ  ｕｎ  Ｌ   ｅ   上  ｑ
                                                       １ 工 ○
                                                          １    工 ｑ 工Ｗ
    ｎ  ｅ ｑ
         ｕｅｎ  ｅ
                   工

                    １ ｄ
               ＳＷｌ士 ｎ ○ｔＳｅｒｖ ｅａＳｒ○ｕｎｑ   Ｓ七 Ｗｔ
                                              ①




                                                ｑｒ
                                                ｎ ａＷ ｑｅ ｅｎｄａｎ七Ｓ   ｕ１ｙ                                                                 ○
                                                                                                                                                                                    ｍ




９ｐ Ｓ
１            Ｃ                                         ｆ         三
    ｅ
                                                                                                                                                                                            Ｊ
                                                                                                                                              Ｉ



                                                       工                                                                                      ｌ

                                                                                                                                                                                                         工




０Ｌ土
２    ａ         ■




１
２                                                                                              FA C T U A L                  BASIS


２
２          ｅｆ ｄａｔ ａｄ
                   ｍ
                          ａ
                      Ｓ 亡ｈ ｄｅ工ｅ
                               ｒ                                ｒ
          Ｄ  ｅ                 ｄ           戸Ｃｔ          ｔ
             ｎ
                                            ａ  ｑｕ
                                                      だ ｈｅ
                                                                    ｌ                                                            ａ                          ｒ
                                     Ｓ
                                                   Ｖ○
                        ●
                                                                                                                                                    Ｊ       １                   Ｊ


                    工仁                  工       工
                                  ℃ 工            土℃
３○ｆｎＳ皇仁 Ｗ
２     上
             Ｃ            仁 ｅ  ｑ
                           ｒ ノ ℃○ ｐ土ｅ      工    Ｄ
                                             ｔ ｌｅ 一     ｔ
４ａｒ戸 ｅ      ｈ ｈ ｄ   ａｎ ｔＳ ｑ
                                             ｙ
                                                  ９




                             ｅ
                                                    ｒ ｒ
                ｅ                      ａ ｑ ｌ
                                                                                                                 Ⅱ




         ○        ｅ
                                                       一


                                                      ａｑｒ
                                                  Ｉ
                                                                                 ｒｌ                                  一                                                                                   ｌ


                              戸                     ｄ
                                                                                           ユ                                                                            工




                                            ｄ
                                                  ユ
                                                                                                                 一                                                                  ｃ




２   ｄｔ
     ｔ
      １   Ａ
      ｒ Ｓ ｅｅ
       １
             ｑ
             ａ ｅ
       ｅＵ Ｏ ｒｅ工 ｄ 七 ａ ｅ
                    ｈ
                    ｌ

                     ｅＳ Ｓｔ
                          ａ ｎに ｒ
                               Ｆ  ａ
                                  ｎＣ   ｐ Ｏｖ
                                           ｕ
                                        ｑ ノ ｄ ｅｐ
                                            ｅ
                                                ○
                                                   ｅｒ
                                              ｂｅＷ工 ｄａｅ    ｅ     ｒ                                   Ｉ                                                                                            １


                ｔ ○           工     上Ｓ○
                                                                                                                                                                    工




５ １ｒ工
２ ｔ    ｅ    ａ
    ａ℃仁 Ｓ Ｓｔ七Ｃｍａ ℃工ｔａＣ    ｅＳｌ工 一 工       ｕ ｐ○
                                            ｒｔ
                                             ｔａ 土ｅａａ
                               ○
                                     ｔ
                                    ｔ Ｌｒ
                        ｐｄ
  ｇ１                             ｅｑ℃
                                                                                                                         Ⅱ




                                                                    ｌ                                        ｌ               一   ■                                                              ○


                ｑ                                     Ｓ
                                                                                                工                        ｌ




６ Ｌ１ｌＶ                                  Ｓｐｎ            ｔ仁ｈ
                        工

                  ○          仁ｈ ａ ｒ
                                                                                                                         生




                                    ｅｅⅡ             ｆ
                                           Ｌ
２       ○ｑｔｈｅ ｈｒ ｅ ｅ
                   ｄ工ｒ ｅ
                          Ｓｎ   Ｃ                 ｔ
                                         ℃ ａｄ ○ Ｓ ｂ １     ｅ                                                                      Ｉ




７Ｓｅ
                     Ｃ に
                               ｒ
           Ⅱ
                                                                                                                                 ユ



                                            ｈｌ
                        Ｅ
                                       ｅ
                                                                                                                         Ⅱ




                                                                                                                                                                                                 一ユ      ｌ
                    Ｓ          Ｓ        ｎ Ｌ       ａ                                    工             工                       一                          ｌ



     ｔユ
                  ｓｆａＣ亡○ｒＳＳ    ｔ １ｒ ａ       ｐ         ｕ
                                                                                                                         二




                                         ｑ
                           ｔ工○                         ｔＳ
           Ｉ




２           ｕｑｅ                               ４ｐｅＬ○Ｗｂ
                             戸
    ｒ
                                                                                                                                 ｒ
                                     ｐ
      ｒＣｒ Ｇ               ｅ
           ｌ



     ｅ     Ｉ
           Ｌ
               Ｌｅ   ｌ   工    １         ｒａノｒａ       Ⅱ



                                                   ｌ

                                                   ユ   一
                                                                ■



                                                                Ｉ

                                                                ユ
                                                                    ｒｌ
                                                                                                                                 Ｉ
                                                                                                                                 ４ｌ       ｌ
                                                                                                                                                                                                              Ⅱ




                                                                                                                                                                                                                  等


８
                                                                                                                                                                                                              一




２    not           meant                 to                be            a        complete          recitation                       of       all           facts           relevant        to          the

                                                                                                             8
   Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 9 of 19 Page ID #:20




１ｕｎｅｒｙ ｑＣ工１ａ
      工 ｒ    ○
               １Ｃ ○ｎ
                   ｄｕ
                    Ｃｔ○ｒａ ｆａ
                         上
                             ｔ
                             Ｃｓｋ○ ○ｅ 工ｔｈｅｒ
                                   正 ｎｕ ｔｒａ
                                          Ｐ王ｙ
                                            ｔ ｔ
                                              ｈ
                                                                                                                     Ｗ                                                       ａ
２ｒｅｌａ
    ｔ上
     ｅ ○ｔａ ｔＣ   ｕＣｔｆｈａ ｎＬ １
                      ｎ
              ｎｔｒｔ ａＶ ａ
                  句
                       Ｊ       ｔｎ ｎ ｎ    ｑｈ○ａ仁
３ｌａ
    Ｓｅ
     Ｆ
        ｎ
      ℃ ｍ ｎ
           ｅ○
           ｑｎ ａｅｔ   ｎｄ
                      ｐｔａ
                        ｅｕ工ユＳ 一Ｏ  Ｃ○
                                   ｎ亡ａ
                                     ｎａｔ  ｌｆｕｑ                                                                       ｄ
                                                                                                                                 ユ   工




                                                                                                                                                                             ａ
  ｅ
４ａｔ ｔ ｑｎｕ ｒノ ｌ   ｎｅｅ     ｎ
                     ｅ ａｒと   Ｕ
                                ○
                                 ○      ｅａｎ ○
       工              ａ ｙ   ｒ  Ｓ
                               ｎ   ○ ａ ｆ    ｒ割
                                                         Ｊ                           ｆ



               １                     Ｓ    Ｓ
                                                                                                                                                                             ｒ
                                                                                                                                     ７

                    Ｖ   Ｗ         Ｆ
５ＤＣ
  ｕｒ
    ｅ
    ｄ
     Ｂ
     ａ三
       ｒｈ
       ｂＳ
         １
          ｔ
         ａｙ
           Ｃ Ｕｅ
           ＳｒＱ ａｅ  ｄ
                   ｎｎ
                       ａ ｅ ｅ
                     ｔ ｘＣ ｄＳ
                      ｎ   ｆ ｙ
                              ｅ
                                Ｗ
                                工ｈｒ
                                   ｄ
                                   ｈ ｔ
                                      ｐ  Ｃ
                                        ｅｔｄ○ｈ   ℃                                                                    ｆ               可
                                                                                                                                     上                   Ｊ           ●




                                                                                                                                                                             ａ
                                                                                                                                                                             ●




     ｄ ｔ
                    １ａｋｎ   ○ ｈｒ
                              ｅ       ｎ
６ｄｅｖｎ
    工ｑ
     ｍ
      ｅｈａ
         ｅｔ ノ
          ｌ
           と
           ｒ
            乙
            ｐ
                ｅｑ
             ｐＳ工Ａ
                   ｎｍｎ
                        ○
                        ｒｔ
                         工ｑ ｅ  ｅ
                             工ｎＣｍ ｅ
                                   ｔに工
                                     ○ｅｒｒｄ
                                         ｕ１ ｄｎ
                                          ｔｍｒｕ
                                           ｔ
                                             Ｊ
                                              Ｕ
                                              工
                                                                                                                     ｎ
７Ｓｔ   Ｓ  ｒ    ａ
             Ｌ ｄ
                ｅ ｔａ
                   ７
                      ｄ ｅｔ   ａ ｄ   亡工




                                工 ｄ ｄｄ   ｎ○ｄｅＤ                       ｒ

                                                                                                                                                                             工
  ａａ
８ ＳＳ 三
     ｅ 工
       ○  ａｅｅ      ｙ
                   Ｑ
                    ｎ ａＳ○ｅ
                          ｕ ｎ ａ Ａ ａ  Ｃｅ Ｕ   ｕ 戸
                                              ｎ                                                                      ｔ
                             ｑＳ ｎ１ ａ
                                                                     ｑ
                  ｅ                ｎ
                                                                                                         ｉ
         ａ
              ｕ      工   ｒ         Ｐ     工ｔ○ 工ｔ
                                             ｅ
                                                                                                                     １




                                ｈ
                    ａ   ｔ
                                                                                                                     １




                           １         ｈ
                                                                                                                     Ｊ




      七                  ａ
               ｑｔｏ    １
                                                                                                                     ｆ




        工ｅ
９ａ     ｐ            ｍ   ○      土       Ｃｔ                                                                                                                                    ｅ
                       ○ｂｗｔｎ ｙ
                                                                                                                                                                             ｅ
       ｔ   １Ｃ
０ｐ
  ｎ
   ｄ
    １
    ｅＳａ ｒｅ
     ｅＵＬ工 上工ａｔ  工ｒ
               ｔ ｙｎ
                   １
                    Ｓ
                     ｄｔ
                      ｔ ｄ     ○ｎｙ
                                 ｆｄ   ｅ
                                   Ｓｐ ｒ ｔ
                                    ｅ ｎ   工
                                          ｅ
                                            Ｓｔｔ
                                              Ｕ
                                              ｅ
                                                                 ｒ

                                                                                                                     ｅ
１ ｒ ａ ｅ          Ｓ ｎ ｅ Ｓ  １○ ｒ
                             ｅ     ｅ ａｎ ｅ ａｎ
                                                                 ｂ


１ｍ
１  ｅ○
    ℃Ｓ Ｓ工ｔｔａ
           上 ｔ
            ｅａ ｒｅ
                   ｅ
                   ａ
                      Ｓ
                      ｎｎ
                        一ｅ ｔ ｅ ａ○ ａ
                        ○    ｅ ａ
                                ｎ
                                     １ｎ  ｙｒ１ ｔａ
                                              ｔ                  工

                                                                                                                     ａ
  ａ ｐＣ Ｃ ｒ       ａＳ ｄ     ａ     ｌｔ   ○
                                                Ｓ
                            Ｊ                                            Ｊ                                   ７




２Ｃｔ ｔ
           ｄ Ｓ
            ｍ ｅ ａ
               ｔ     ｎａ ｎ工  ＦＳ
                               ｈ
                                Ｃ  ｅ
                                   １   ｎ 土  ｅｅｈ
                                                                                                                                                                             ａ
           ｔ  ｅ                             Ｆ
１    ｈ             ｎ  ａ
                  ｔｎｅ ｅ          ｅ   ｎＣ Ｄ  ｎ
                                                                                                                                                                             Ｓ
                           １  １
       ｅ   ｐ             ｅ
                         ｐ     ｒ    ｒ
               工




                                          ｕ
                            Ｌ
     ｒ土ＣａＣｔｈＳｙｔ     ｈ   ａ    ｍ  ａ            ○ｎ
３ Ｄ
  ａ
１ ｌ
４ｄ０
    仁
    ｅｎｅｎ  ｒＬ  ｅ
     ｒａ戸工 ｄｅ咽 ｄ
               ｎ
                ｔｅ
                   Ｉ
                   ｔ
                    ｒ
                    ａ
                       Ｃ
                      工Ｓｎ
                         ○
                         ○ ａ１
                            工ａ
                          ○ ｎＷＳｅ  ｎｈｅ○
                                     Ｗａｅ七
                                        １

                                         ｆｄ
                                          ｅ
                                           ｏＳ
                                            ｎ
                                              ｔ
                                                Ｓ
                                                                                                                 工



                                                                                                                     ｄ                               工




                                                                                                                                                                             ｄ
                                                                                                                                                                                     ７




                     ｈ           ｄ            ｎ
                                                 戸

１                ｔ  ｔ           １
                                Ｓ    ｄ
     Ｓｎ               ｔ  Ｃ
                              ｃ
                                ｉ

                                  ｄ工ｅｖ ｔｔｑ
                                         ａ ■ 戸
                                           ｆＳ
                                                 Ｅ

                       ｄ                                                                                             ｄ
       工




                            ｄ
                                                                             １                       １




５ ｒｔ
  ｅ仁
                                                                                                                                                     Ｄ
                                                                                                                                             ７               〃




  ｔ    工   Ｓ可  ○ｎｔ ｅ  ｄ ｅ
                        ｒｒ   ｑ ｐｅ    ｈ
                                     ｅ    ｅ  ○ｎ
１         ａ       工Ｃｅ        ｅ     ｈ
                                            Ａ                                                                                                                                ｔ
                           ｔ
   １ １
     ○  工
                    ｄ ｎ        工 ａｎＣ○ ａｔｒ  Ｓ  工
                                         １



             ｖ       ｅ                   ｈ
                                                                                                 工


         ｅ
       ａ ａ土ｈ               ｅ ｈ
   ①




  ａ                    ｔ                 ｅ
                                                                                                                         ｒ
                                                                                                                                             ７


６   ｅ          ｄ ○    Ｃ  ｔ      ○
                                工    ｅ
                                     Ｆ ｅ    ｈｄｎｎ
１  ｅ  工ｅ
       工
        ｈＶｔ坐      ａＳ
                   工 ｎ  ｅｅ  ｅｒ
                             ｅ ｅ
                               ｐ   ｅＣ
                                     ○ ａ○ ｅ
                                       ｎ   ｅ
                                                         工


                                                                                                                     ｈ
                                                                                                                                             ℃


                 工 ａｒ
                                                                                                                                                                             ａ
                                   ｅ  ｎ  ａ
                                ７

７ ｔ  Ｓ １ユｒｕｎ１ｅ
       ｔ   ｈ   ＷＣ     ｅｈ  〃   だ ｅ ｔ          ｄｎ
１ ｎ
  Ｄ
８ ｄ  Ｏａｅ
    ℃ｅ ｑ ａｅＦ ｄ
              Ｊ
                  ｈｎ
                   ｔ ａ  ｔｅ ○
                            ｂＳ  ｒ
                                し

                                Ｄ
                             ｙｒ ｙ         工
                                          ａｔ  ｎ                                                                                                              工



                                                                                                                                                                             ｄ
１ ｈａ工ｈ  ｅ
         Ｓ
             Ｓ
              γ
               Ｓ
               ●




                ｐ
                 Ｆ
                 ｅｎＳ
                   ｅＷ
                    上
                    ●




                      工
                     ｅｅ １
                        Ｊ


                         ｄ
                         Ｕ
                           ｎ
                             ｆ 工
                               ｌｖ Ｒｄ ｍ
                                    ａ ｈ
                                     工工 ｑｎ
                                         ｔ
                                          ｎｄａ
                                            ｔｈａ
                                              Ｓ                                                                      ○
９ へｎａ
１     仁
       Ｓｈ
           ｔ
         戸 ｅ
          ｐ乙 工ｅ ｅ
              ４    ａｙ
                    ｅ ｅ Ｓ ｔ
                        八 Ｃｅ ｒ
                               ａ
                                     ａ
                                ■ ｈ ｔｒ ｕ ｔ
                                   土
                                     ｆ
                                          ｂ
                                            ｈ
                                            ｒｙ
                                              ａ ｅ                                                                    七                                                       Ｃ

                                                                                                                                                                                     Ａ
     ｎ           ｒ ｒ           ｍ
                                                                                                                         ●




０     ｅ    ｅ
   Ｏ ○工ｎ ｔ ｐ○                 ｅ
                          ｗＤＣ Ｓ
                             ｅ      笙  ｎ ｅａ
                                          ｒ   ａ
  Ｕ■ ｓ
２△       工   ｔ                  Ｑ  Ｓ
                    ｎ ｄ Ｕ         ２   ｏ
                                   Ｃ                                                                                                                                         Ａ
           ｒ




             ｖｑＪｕ  ｎａ ｂ  上
                                 Ｏ   引
                                     ｎ○ ｅＦｅ工ｅｑ
                                           Ｃ
   ●
                                         一                                       ●




１ １
２   ＪＭ
     ｓ〆ｙ  ａｑ
       ｔ ○ ○
            ｔ
                Ｌ１   と  ２
                        ｅＵｅ  ｔ
                             Ｊｕｂ
                               ○ｅ
                                ノ
                                     坐ａ  Ｍｒｅｍ                                                                        １
                      ｕ    ｂ    ｕａ
         ｅ
                    ｈ ｅ
                                                                                                             ｍ



                                   ｒ
                                   毒
         ａ ノ ｅ ｔ
                                                                                                                                                                             ○
                                             ７
                                                                             Ｊ               ７                               Ｊ       ７                                           Ｊ




２ １ｄ
２     工ｒ乙          ｅ   己       ｅ
                               ｎ １     ｐｄ Ｓ   Ｓ
    ｂ               ｄｙ      ａ ○               上
                                                                                                                                                                             ２
                                                                                             １
                             ｔ              ○
                                                                             勺

                          ｎ
                                                                                                                             ｎ


     ｏ            ｕ     ｍｍ ｎ
                                Ｓ        Ｄ
                                   上Ｉ
                                                                                                                     ｐ
                                                                             竺

    Ｕ                   工ｔｄｅｅＣ ｅｅ        ｒ ｔ
                                          ｔｔ  ａ一
                                                                                             上
           ｒ




                                             ｔ
                                ｆ                    ７




                      ａ
                                                                                     ｒ
                                                                                                                                                                     γ
                                                                                                 Ｊ                   ７           グ




３乙
２     ａ ｎ
                      Ｓ  と      ｍ    ｒ ｒｅ
  ＵｎＵｕ工 Ｑ Ｕ１ｍ工   土 ａ
                  ａｎｒ  ｅ ｒ  ｂ工ｎ ｙ１   Ｓ工ｔ ｔｎ
                                                                                     半
                                                                                     し       工                       ｍ



                        ｔ                    ｅ                                                                                                                               ｎ
                                                                                                                                                                 工       工




４Ｃ    ｅ    エ                    ○  ｒ
           〃


２ ○仁Ｉ  ｅ  Ｌ          Ｒｄ
                      ｄ           ａ       ｄ   ｅ
                                              ｎ
              工  ｔ ｅ      ｅ    ｅ            ｒ
                                                                                                                                                                                     ｔ
     ｎ ｎａ
   Ａ ９ｑｈｅｅｂ ｔＣ ｌ       ｂ ｔ   ｔａ    工ｄＷ ｈ
                                      ｅ○
                  ｅｄ
           工


                             ｈｔａ         ｈ
                                         工




５Ｓ
２ Ｓ Ｄ１
     ｅ ａ   １   ｒ ｅ  ｆｎ
                      ｎ
                      ・ｎｔｅ
                         ｄ 工工   １ｅＳｔ
                                   ｅ １
                                       ｅ １Ｓ工ｅｔｔ
                                              ｈ
   Ｃｅ
  ｅ Ｖ      ｈ  ○   ｙＳｅ
                   Ｓａ ｎ   ｌ  ｒｄＳｆ    ○ｔａ ｅ ｈａ ｎｔ                                                                     ａ                                                       ｒ
                                                             Ｊ
       ●




                                                                                                                     ７
６ｄ
２      ｅ Ｅ
        ｑＣ  ａＰｔ ｈ                   Ｃｎ    Ｊ
    ｒ            ｔ         ｎ
                                                                                                                                                                             ｎ
                         ｅ
７○
２ Ｗｎ  ｎｐ   ｈ
     ｈｎ○七ｔ戸ｅｔＦ
    ｅＳ   Ｃ
           工




                ｎａ ｎＡ
                   ａｒｅｓ
                      工 ｅｅ
                       ｄＣＵ ａｎｅ
                             ｑｔｈ
                               ｅｔＣ ｄ
                                   ｎ
                                  ｔｔｈａ
                                     ｔＣＤＯ ｆｈ  ｅ
                                                                                                                     し       Ｊ




   Ｓａ
               ○
                    ｏ                       ｅ ｎａ                                                                     ｙ                                                       ｄ
                   ０




     ｍ            Ｓｈｕ ｅ
                      ｈ ｌ
                        ｑＱａ   ａ１ｅ
                                上ｒ ｅ ｒｅｄｔ 仁ｄ
                                          ａ
                   一




８Ｗ         工ＤＯ７        ○       Ｓ
                                                                                                                                         Ｇ




２ ａ   ｅｍ
       ｂｅｒ○          Ｓ     ｎｆ      ｐ○ｔ       工ｅ  ■       ■
                                                                                         Ｊ
                                                                                                                                                 ｈ
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 10 of 19 Page ID #:21




１ ｎ  ｔｑ ｈ  ｅＦ○
      正ｅ ｅ１ｔ
               ｔ ａｅ ｅＣ
             ｎ ａ ｒＳ ｄ
                          ｅｒ○ｍ ■ Ｓ戸ａ    ｅ
                                        ｒａｎ
                                          ｄ亡ｈ Ｏ Ｓ
                                                                               ０                                         ａ
                                                                                                                         ｔ
                                                                                            Ｆ




                                       ｈ
                                                                                                                                                Ｆ



                                      ｔ                                             句                                               ●       Ｃ




２戸 ａｔ ｅ
  工 ｈ １ ｑ  Ｖ ｅＳ ｅＷｈｅｒ ｑ 工
                     ｅ
                      ｅ   ｌ        ｅ工 ａｔＣ １
                                         ｍｐｔｅ ｅｔ ｅ１
                                                  ●




                                                                               ｄ
       ｒ
３戸○ ＤＯ 工     ｐ    ｅｒ 三
                     ｕ
                       ｒｙ    Ｕ土     ｄ
                                      ｎ
                                       ｕｐ   ａａ                                                                           ｄ
           ｒ  ｎ  Ｆ       土 ４   Ｑ ｅ  ｎ Ｃ ｐ
                                         ｅ
                                         ○ｍ    Ｓ
                                                 ａａｅ
                                                   ｍｒ
                                                                               ｔｆ                                       ｅｌ
                                                                                                                         ｔ
                                                                                                                                                                   ｌ


            ａ○土Ｃ
                          Ｅ７ｕ
                               Ｊ
                                      Ｓ       ｍ   ｔ
   ｎｒ
４工 ○ｅ ○
      ｍ
        ｅ
               ｕ℃
           ｍｎｎｊｑａ ｎｐ ｎ  ｎｎ   ｑ
                               １

                 ○ｔ０ 工ｅ 三工ｐノ１Ｖ工ｅａ ｐｔ
                      Ｌ    一   エ    ｒ
                                    ○ ｔ
                                      ○ｍＬ ｅ
                                          ｅ
                                           十
                                            ｔ Ｓ
                                               Ｃ
                                                ｕ
                                               ｅｒ
                                                 仁
                                                  ｔＶ
                                                   ｅ
                                                      仁       工
                                                                               ｔ
５子 Ｃｅ ｒ ｎ    工ｔＳ
            ＩＳ Ｐｙ   １   ａｑ
                  ｍ℃ ｅｂｍ ｅ ｈｒｅ ｌ      ｅ       ｔ    望
                                                      ｈ
                                                                               ｄｔ                                       ｎａ
                                                                                                                         ｈ
                                           Ｓ
                                                                               ｄ                                                                                           ｅ
         ｉ
                  １




                                        ｙ ｎ    ｈ
                                                  ｕ
                                                          Ｓ
           Ｓ  工ｈｔ        ｆ １     ユ       ａ
                                        土１ｑ   ｅ
                                              ａ ｎｔ
                                                 工ｎｒ℃                                                                    Ｃ
６Ｓ Ａ
  １
     ｅ
       ｅ
           ｔ
            ｅ  ユ   ｅｎ
                 ｅｅ ７胎 ｂ
                     ｔ ｅ
                          Ａ
                             ａ
                             ｎ １   ｅ Ｓａ
                              工 ｅ ｅ戸     ｅ       ｄ ○ｔ                          ｌｂ  Ⅱ




                                                                                        一




                                                                                                                         ｔ                      工                  ｌ


                                          ＳＷ
                                                  ｈ                            ｈ
                                                                                   ユ
                                                                                                        ｒ



                         Ｓ
            ａ   ａ            ｎ           ｅ  １ｒ                                                                          ｔｎ                                                 ｎ
      ｒ   Ｖ   ｅ          ｅｎ
        １                                 ｄ
７ ○ Ｃ ｅｆｔｈＣｅ
    ｎ
     ｄ         に  ａｔｎ仁 ｑ
                      以ａ

                          Ｓ
                            ａｄ
                             ｅｔ℃ｅＵ １
                                    に 工
                                    Ｓ ｅ
                                       ａｔ
                                        ｔｔｈ   ｅ土ｅ ｔｒ
                                                 ａ
                                                 だｔｅ                           ｎｎ                                   ７

                                                                                                                         Ｏ
      ａ １Ｐ
８○ ｓ ｒ○ ｅＦ
  ℃Ｗ
              ｈ○  ○  ａ ｈｒＳ ｄＣ
                             ｎ      ｈ  ｙ   Ｃ
                                            ○  Ｓ
                                                  Ｓｅ  ａ
                                                                               ａ
                                                                               ｄｆ                                       ｔｔ
                                                          ｒ
                                          ａ
                                   ｔ     ｔ
                          ｅ                                                                                                                                                ｓ
                                                              一

                                ａ        ｐ
                                                          １




           ｂＦ 戸ＤＯ℃         ｎ            Ｃ
                                        ｒ
                                           ｅ ｈ
                                                                                                                            ｃ   Ｇ




９Ｗ ａｓｅ ｅｍ          ｎ
                        ○ｕ
                         Ｃ  ○  ℃ ｄ        Ｏ   ａ ｅｄ
                                                 ｅｆｈ
                                                   ｎｒ
  ｒｅｎ℃  ｔ  ｅ ○ｍｅ
             ｎ工 ｎａ
                     Ｓ
                   ｒｅ ｅ  ｎｅ  ｑ
                             上ｍｅ
                                ｎ
                                  ●




                                   ａ戸 ａ
                                      土
                                      ●




                                       ｈｒｅ
                                        ｅＬ
                                          ｒ
                                          Ｊ




                                          ｔ   ｅ
                                               ℃
                                                 ｄ
                                                  ｎ
                                                  Ｄｅ
                                                    ｄ
                                                      ７
                                                                       ｒ




                                                                               Ｄ
                                                                               Ｏ                                        ａＳ
                                                                                                                         ｈ
                                                                                                                                                                           ｔ



０ｆａｈ      ｈ ｂ   ａ           ｆ       上
                                    工      ｔｄ   ｎ  Ｏ卜
                                                                                                                                                                           ｒ
       ｑ                 戸 ｒ       Ｓ ｔ    ｈ    ａ
１                    Ｓ       ○
                                                                                            ｒ


      ｅ ｈ
             ｅ ｔ
                                                  ｔ                            ｅ                                        ｈＤ
                                                  工




                        ｄ工○○Ｖｅｒｔｎｙ    Ｓ ａｎ
                                                                                                                                                                  ｅ
                                                                                                            Ｊ
                                                                               ■




                                 ■
                                                                                                                                                         ●




１ ｔｒ ａ     ｄ１ｅｎＳ ｅｐａｒａｅ             ａ
                                    ｅ 工  ｄｔａｔ ＯＳｆ  ｔ
                                                   ａ今ｌｅ
１
                                                                                                                                        ７




     ｅ     ｅｎｅｅ
              Ｗ
                                                                                                                                Ｏ   ●
                                                                                                    Ｆ




２坐工 ｖ ｑ 土ｓ   ｒｅ
１                         白




３
１       Defendant' s   false   statements  and   concealments  concerning   her

４ Ownership of the Fontana residence and the residence of D.O. ' s father
１
５Ｗ ｒｅ ｔ ｌ ｈａｔ ｓ ｅ ａ ａ
１  ｅｍ     ａ ｅｒ ａ       ｔ            ｈｙａ   ｄ     ｔ ｕ ａ            ｔ              ｅ
                                   ｔ               工    ｔｅ ｅｎ ＣＶ   ○
                                                                      ｈ 戸 １ｕｅ Ｃ
                                                      ｒ                                                                                                               ７




６○ｒ                 ｅ         工
１
     Ｗｅ ｒ ｅ   １ ｂ     ○ｅ ｆｅｎ  ｕ      ｎ
                                   Ｃｑａ エＳｎ Ｐｅ      ｔ  ｐ ａ ｔ    望 ｎｎ○ｒ工 ｙ工
           ｙａａ    坐 ℃ｆ                            ｅ ○         ｔ  ｍ          ｕ   ｑ
                                                                  ７




７ｐ
１                                                    上                        ｎ
  エｒ
    ○
     ｐｒｅ    Ｃ ｐ
          ｔ ｔ○ ｅ
                ｔ
                    上ｒ
                          工Ｓ
                           ｖ
                              Ｓ
                          ＳＡ ｄｅ
                              上
                                Ｓ
                                    工
                                     ｅ
                                     ｅｒｎ
                                          ａｔ ○ ○
                                            工 ｒａ
                                                  Ｊ

                                                   ｑ     ｒｑ ｎＷ
                                                              工ｈ   ○
                                                              ｏ ｃ℃工 ｎ
                                                               ■     ｅｅ
                                                                      工
                                                                       ａ   ｎ ℃                                      ①
                                                                                                                        ｒ
                                                                                                                                                         工




18
     Ｌ ・ｔＳ        ○     戸     Ｓ
                              戸
                                    ｔ     ｔＳ   ｎ   ｔ
                                                    ｅｒｄ
                                                        工
                                                          Ｓ
                                                            ○    Ｓ    工ｒ
                                                                          ｍｅ ゴ
        ｂ上 ｙ ℃仁Ｃ             ｅｅ ａｔｅ   ｎ     Ｓｅ                      ｃ ａ
                  工


  ｅ工
                                                  ａ            ｑ     ○
                                                                       工
                                                                               ●




                      ｅ          Ｉ
                  ｕ        ｄ                   Ｓｔ  ｍ  ｅ  ｎ    ｎ              ｎ
     ｑ 工 ｅ
                              工
                                ｎ         ｎ
                                          ａｔ                 Ｕ
                                                                       戸


  ｔ上                                                                       ○Ｓ
                        工
            ａ   Ｓ                   ｂ                ｍ  ｎ       ｃ       ４
1 9                                                                    工

        Ａ  ｎ          ｄ   １ｎ ｅ   ｄ 工  ｒ           ｙ ｅ ｔ   工ａｑ  ｎ    ｆ
                                                                          Ｄ
    ｅ  １
     ノ Ｓｅ     ｒ ａ
                     ｅ
                       ○ｍ          Ｓ   Ｓｅｕ ｐａ ｓｔＦｊ
                                           土工ｎ ｔ   ｌ                 ｅ １ｅ
                                                                            Ｕｔ  ａ
                  １ Ｄ
                          ○
                          ｅ ｎＶ
                                    ｎ     Ｃ                      ○ Ｓ  Ｃ
20
                                     Ｓ                          ｅ         工○
                                                                                                                                                                  工ｎ


               ○                                              ｅ
                                                                                                                                                                           ○


        Ｓｄ                 Ｃ                        ｄ         ｎ     Ｃ
                                                     ｎ       十 Ｔ
                                                                                                                                                 ■        ●




  ａ
    ＣＳ                           ｐ                 Ｃ                   ｄｅ
21
   ｎ○ｍ    Ａｑａ ｐ
                ○ ｎ Ｋ１ｅ ｒ
                           ｄ ｔ上 ＳｅＳｒ   ｂＣ       ｈ ｅ     ｎ
                                                                     ○    ｐ戸ｒ１
        ｅ                                   ｒ  Ｌ
                                               Ｃ         ｔ     ｅａ  Ｓｅ  ｔ
                                                                                ｓ
              工


                          ｎ
                                          ○        ○Ｃ 工
                                  工
                                                                                                                                        工                     工




                                                              ａ
                                ユ                             ｔ
                                                                      ｅ Ｓ
                                                                                                                                                                           七
                                                                                                                            ｒ                                          Ｊ



                ｔ ｆ  ｑｎｅ                   工 工            〃 Ｕ
   ｅｔｈ
  工ｒ      ｒ Ｂ                ｔＥ
                       Ｓｅ １ｔｅ ａ  ｉ ｔ ｔ ｔ ｅｒｅａｆ       ○  ｎ              ｒ坐
            Ｃ     ｍｅ      ○Ｆ        ｅ             Ａ   ｕ      ｎ ｑ
                                  工
                                           ○
                                                                     ａ     ｂ
22

        ｅ  Ｖ         ａ                             １ｍ              ｔ        Ｓ
              ｅ                                                 ｈ   ｔ
                                                                                                                ●




  Ｗｅ ｅ ａ                           ｒ ○    ｗ    Ｓ            ａｎｔ
                                                              ○  ｅ           ４
   工         ｔ
                  ｈ ｅ
                       ○ｍ    ａ      ｈ  ｎ    ｎ   ｎ ｒ     ｈｅ                Ｓ
            ａ                                ｄ        ｔ
                                                                      ｔ
2 3

  Ｔｖ ｍ     ユ                  Ｃ
                          ｐ ｎ Ｓ       ｕ        ｔ    ｕｄ         三        Ｉａ
                                                                                                                    工




                乙ｌｂしｅｒ ｘ                                      ｎｄ○   ｈａ
24
  Ｎ○
  Ｎ○
     ａ
    ｖｍ
       Ｓ
     ｅ エ
        ｕ
          ｒ
          ｅ ｅｌｂｙ  Ｕ ｄＳ
                        ｅ
                          Ｌ
                           ○ｔ
                              ａ  ＡＣ
                              工○ Ｓ
                                ｔ  ｆ
                                    Ｓ
                                      ＳＩ
                                    ｃ ｂｎ 工ｅ
                                           工
                                           ａ
                                            ｅ
                                            ｅ
                                              工




                                               ｔｓ Ｃ
                                                   工
                                                    ｎ
                                                      ｅ
                                                      ｔ
                                                        ｄ
                                                        ｈ
                                                         ｅ  ａ
                                                            ａ
                                                             ｍ
                                                              ○
                                                              ｕｎｔ○  ｆ
                                                                     ｅ
                                                                       や
                                                                       Ｑ己Ｕ
                                                                              Ｕ             工           Ｊ
                                                                                                                                            ｒ
                                                                                                                                                                           ａ
              ○
2 5                                                                                                                                         ｕ
                          ｐ
                             Ｓ                  Ｓ               ｔｆ 土５
                                                                                   工

        ｂ    ｌ
           ｒ と上Ｉｄ○１ｔ○だ １                            ｎ
                      ７                                                                                                                                           ｒ




                                      Ｓ                       ｕ
                                                                                                                                                     ■




    ｄ     ｅ                               ｅ              ｅ    ○    ○
                                          ｂｎ ｆ １ ｔ      ｈ ｍｎ           Ｙ                                                                    ｎ
  ａ
            ｖ                ８ｄｅ                               ｅａ    ｕ○
2 6

               ｂ
                                                                                                                                            Ｕ
                  Ｕ
                                                                                   ユ
     ｅ
        ｂ    ｅｍ                                 ｅ ｎ
                      Ｆ                                                                                                                                           Ｊ




27
     Ｆ
       ａ  Ｎ○    ｅ ｒｌ Ｕ     １  γ
                                 ｐ○ Ｓ１ｔ造Ｓｂ工ｂ       ｅｆｔＳ ｎｔ    ｈ    ｍ○  ｎ七○                      工           工                                        ｆ

28？ｂＬｏｌ   ５
          ■
              ●




                                                                          10
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 11 of 19 Page ID #:22




           ｅ           ｅ   ｎ                                                                                                                            ｅ
 １       ｅｆｎａｎｔ Ｗ工 ｈｒ
        Ｄ                        ｅｄ
                                        ｅ
                                       １ Ｗ ｔｈ１ ｒａ       ＳＱｌ ｒｌ
                                                          上ｂ  Ｔｅ戸
                                                                                                                                       １１ｅ
                        Ｗａ   Ｃａｌ
                               ｌＳ    ○           Ｗｎ
                               亡                                                                                                                                    ｔ   Ｓ

                                    ℃      １                     １
          ｅ ｍ ｅｒ Ｃａ ｑ ｕ七 ｈ ｌ  ○
                               入ｑ      ｐ ｔ ｒｑ  Ｗ Ｓ仁            １
                                                                                                                                           巾
   戸     ｈ
 ２ 工Ｃｈｍｔ ｄ  ○
           Ｃｅｎ 工ｎ Ａ  Ｃ ○     ｒ      ａＳｈ ｑ ａａ
                                           ｈ           ｈｒ  ｑ  ｒ
                                                               ｅ工                                                                          一

                           ｅ
    工○                     ｔ              γ

                        ｄ１    Ｖ ジ℃Ｃｎ
                                                          ｕ
                                        Ｗ        上戸■
                                                            ｈ
                                          ４



            Ｅ        Ｃ                              ａ  １ ○ゴ
 ３ ＳＱ ｅｍｅ ｅ ｑ ｆ      ａ ｕ１１ ｎ 土ユ ○ｐ ａ          ａ ○ ｔ ｅ           ｒ
                ａ 亡                    ｑ
                                    １ ｅａ   ｔ   司  工
                                                                                                                                                        Ｓ
                     ｒ
                                          ●
                                          Ｉ  亡            Ｓ
                                                         ｅ Ｗａｒ
                                         １ ○ 土           ａｔ
 ４ ？ ○Ｊｂ９
     庁
         ７
           ５
           Ｏ○工 Ｄｂ上 ｂ ｎ
                     ｅ ｅ工 七Ｓ
                            ℃Ｖ
                            ｐａユ ｅｎ亡ＳＥ ○Ｗ
                                          ０


                                         ｎＣ
                                          １
                                          ４ ｈＳ ｈｅＫ ｅ ＷＳｈ        ○Ｅ
                                                               ｌｒｌ                        ユ                                       ｒｌ                            ｌ




 ５ ｅｎｔ１ｔ１ｅ・   ｄ


 ６                                                SENTENCING                      FA C T O R S


 ７      ヘ ｅ    ｅａ
                 ｄ ｎｔｕ ｎ ｅ ｓ
                           ｔａ ｈ    ａｔ  ｎ   ｔ ｒｍ   ｎｑ ｅ  ｅｎ ｔ
                                                          ｄ    ｓ     ｔ ｅ                                                                        ａ
                                                                                                                                                            Ｆ




                          ヱ
                               Ｓ         １ｅ
              ●




 ８      Ｌ
        ゴ                 ｑ           工        １ １ｐｐ
        Ｃｅ
              工○ｒ
               Ｃ   ｔ ｒ ｒ                 ｑｅｔ           工ｌ ｅ
                                                                                                                                                ｒｅ
   Ｓｅｎｔｅ   ｔｅ    ｕ           ｅｔ Ｃ    １ ｕ                         ｎ   ｑ ｌ                                                                           ｎ
 9
   Ｇｕ
        ｎ
     ｒｅ ｅ
      ｄ
        １



    ｎ ｒ工ｎ ｎ
           Ｓｒ ａ
               ｎｑ
                 ｅ
                    ｎＳ
                   ａ１ ○ユ Ｓｅｔ
                  Ｃｎ ℃ ｕ
                         ｅ          ａｔ
                                ｒ ｈ ｑｅ
                                      Ｃａ
                                       ｒ
                                          仁
                                             ｅｈ
                                               ｅ
                                                Ｓ
                                                      ｃ
                                                 ａＬ ａｐ ｕ
                                                  Ｌ坐
                                                        ｐａ
                                                          ｅ Ｓ
                                                            ｔ
                                                               ｔ
                                                                     ○ａ
                                                                     ノ                                                                             Ｃ
                                    ａ                                                                                                             Ｓｅ          工
               ｔ
10 ｕ
     ｎ
        ｑ


      ｅ土 ｅ
                ノ
             ｅ○ Ｃ ｑＳ
                       ｕ ｒ
                         工Ｃ
                           １ｄ
                         ５ ｎ
                             １○ ｎ ａ  ｄｔｈ ｔＳ
                                               ○
                                                Ｓｓ    ｃ１９ ａｅ
                                                             Ｃ   Ｓ  Ｊ

                                                                        ａ                                                                        ｒ
                 ｎ     Ｇ                 ｎ ｐｅｔＬ ｑ  ｐ１               ｎ
   ｆ
11
    ○ ｈｔｈ
      ｔ
           １
           ｎ
            Ｓ Ｕ ｅ
                ■ ｌ工ｎｅ    ｄ○   Ｓ  造 ｄｎ ｎ     ｅ
                                                  １    ○




                                                        ｅａ   ｅ      Ｕ

                                                                     仁 ｅ
   ＳｅＶ ｅｎ  ９ Ｇ
                 ｅ
                     ９ 戸   ｌ
                           ｅ１ｎ１    ｅ  ａ    ｎ  ｒ
                                                ｔ
                                               ｄｎｄｅ ｅ ｔ  ｔ  ｈ○       ｅ ｈ                                                                         ｒ          ｔ
                                         Ｗ
                                                                                                                                                  Ｖ
                Ｓ                         ○
        工ｎ ｕ                                             Ｃａ
12                        工    工

                  ○             Ｓ ｎ
                                    ｎ
                                                           １




   ａ                                   ｙ
                                  ｙ
                                                                                     ｒ




                                                            ｎ○ａ
     ユ                                           ａ
13  ｎｔＣＣｔｄ ｆ
       ｅｘ
        ｎ
               工
                 ｅ１ ｎＳ
                     ｓ     ａ
                         １ ｑ   Ｓ   ｔ  ｌ  ｔ ｈ ｔ ｎｅ ｎｎＳｎ  ｎ
                                                                     ｒ ｔ                                                                        工ｔ
                                                                                                                                                 ｈ１
                                          ｕ
                                              エ




    ｅ  ｅｐｎ ｔ己   ｎ１ｎＳ ａ ａ             ｔｅｔ 工ｔ         ｄ  工
      ｔ                                                   ｈ            ｆｈ
     ｎ       Ｇ              １Ｖ                    ｅ ｎ １
14
       ｅ
        ｎ     工    Ｓ      ｅ    ｎｑ ｎｈ○      ｔ     ｆ  Ｃ       ｅｑ工 Ｌ
                                                                                                                                                  Ｗ
                              ｅ                        ｈ
                               工


               工
                 ｅ     ｅ
                                                                                                                              ユ



                         ａ                         ｅ
                                                                                                                                                ｔｔ
                                                   ７
                                                        ａ
    ｅ      ９               ｌ
                                                                                                                                                ｎｕＳ
      ｔ ｃ
           ｎ               ｎ         ＳＣａ
15 口ｎ
    ｅｒ
        ｅ
          １
             Ｇｕｅ
            ａｑ １  一 ｅｅ    ｖ Ｊｅ
                                ｔ ｅＦ          ｎＳ ｈｅ ｒ
                                                   ○ａｔ
                                                   ｈ     ｔ
                                                          ｅ Ｃ ｑ      ｅ ５ａ
                                                                                                   ｇ        ロ




                                  ｔ
                                                                                                   ｊ




                       ｒ
              工



        ｐ
        ｃ ９
                               工
                                                                                                   ｌ        １
                                                                                                                                                                        １



                                                        ｕ
                                                                                                            ｊ
                                                                                                                                           Ｊ
                                                                                                   １




                           ｅ
                                                                                                            Ｊ




   Ｑ
      ｆ ｅｔｅ   ｕＣ
               ｐ   ｎｔ工   ｎｑ
                          ｎ ｄａ ｒ Ｄｒ１工     工
                                                ａ  ｅｒ ＬＣｈｅ   ○
       ○
     ｐ ｒｅｅｘ                                   ○             ｔ
                                                                     ｈ ｍｄ
1 6
    ｐ   Ｌ         工ｅ   ａ
                     ｅ       ｒ      ａ ｐｅ ｎ
                                      ｓ
                                                                                                                                                工




                           ｔ
                       Ｃａ ｑａ   ○                                        ｅ                                                                        ｎ
                                                                                                                                                ｔｆＳ
                                              ユ

17
    上 ｒＣｔａ ｏｅＬｑｔ  ○ｔ       一    工 ｅ           ユｍ
                                                ｙＣ
                                                  ｑ ｎａ
                                                      ｎｑｔｅ
                                                         ｍ ○１
                     ｅ Ｓｑ                     ａ     ｅ
              工
     Ｌ               ａ     Ｓ ｍ       ○            ｔ
18
   ｐＶ  工４○
        １  ｔＤＧｕ
              工
               ｅ
                 ｄ
                   １
                    ｎｈｔｍ    ゴｔｎ
                              ｅ     ｔ ｅ  上 Ｓ Ｃ○ ｅ      三
                                                             工 上     ○ ａｅ
                                                ｒ        ａｐ
                                                                                                                                                ｅｂ
                ｒ
              ｆ ｅＳ ｈ
                     ｅ




                  ａ      ａ
                                                                                                                                                  ｅ
                          ｄ                          工Ｃ
   ａ○ｎ     ｎ ｅ             ｅＣ
                       ｄｘ Ｕ ｙ
                                ｅ
                                   ｐ      ゴ
                                              だ   Ｓ○Ｗ
      ｔｅ ｎ ｅＶ                         ｑｔｔ ｔ Ｃ                  ａ                                                                                            Ｃｅ
        ４
                     ｅｎ
                                                               Ａ
1 9
                ｎ                    ｅ                 ｎ
                                                                                                                                       工                ユ




   Ｃ ａ  ｎ 戸
      ＢＳＣ  ９ｕ
           ｏ  ｕ
              ユ
                     ｅｆ ○ Ｏ ｕ Ｓ        工     ｅ                       ｔ ｔｈ
          １    １ ４
                                    ｒ     ○
                                                 １           １
20
    ｅ                             ａ                  Ｓｒ
                                                           ●




                               Ｓ
                                                                       ｔＳ
     ｎ                                          ○           坐
                                                           ●




            工    シ上      ＵｔｔＳ ｔ ｑ ○
                            ｒ        ７ジｔ       工        工
              ｎ ｑ    上                    ｕｔＳ
        ｅ
                                                                                                                                                ｐａ
       ○     ｎ Ｓ                                Ｕ４ ｔ
                   ？４                                 ｎ
                                                                                                                     ｆ
      Ｌ                                                  １２ １ｎ    ｊ１
21                                                              ｉａ                                                                 Ｓ                Ｂ


                  Ｌ ａ
        Ｓ
     ｆ Ｓｎ  Ａ                         ６ ａＧｎ ａｑａ㈹ Ｊ１ｉ ｊ１
                                                                                                                             ●




   ○                                                 ・
                          Ｃｅｖ ｅ     ｒ
                                                                                                                                           ロ

           ｆ○ｎ                 ｃ
    ｅ          ｔｅｈ   ｒＵ Ｓ                                                                                                                        ○ｅ                     ｒ
                         ｒ            ｕ          ｅ
                                          ｔ○ｒ
                                                                                                                                  Ｓ        巳１               １
                                                ｕ
22                                                                                       ｆ聴Ｊ
      ｅａｔ
                                                                              十


                                                  ｏ ２ｔ
                                                                                                                                                    ｊ

             だ       Ｕ      ｒ
                                     ７Ｕ
                                       ｈ                    ｔＤ
                                                                                               ●        ｃ           ｃ




                                                寺      ■
                                               ｑ
2 3


   Ｓ
    ｐ
   Ｄｅ ｑＣ ｄ
    Ｌ１Ｃ
           ｍ
           ｏ
            ａ
            ｆ ｅ
                ｔ
               ｎｅ
               ｑ ｈ
                Ｓ
                   ＣＵ
                  ｅＳ ｔ    ｅ
                           ｒ
                     ａ Ｃｅ工 ＤＳ
                             ｔ
                              １
                                Ｓ ｅａｄ
                                     ＡＵ

                                       Ｓ
                                         ｍ
                                           ｎ ｓ  ａｎｑ
                                                     ｈ
                                                      ｐ
                                                       三
                                                       ａ
                                                          ｄ Ｉ
                                                            ｅ
                                                     ｄ ｔｕ Ｓ ｄ
                                                     ｅ  ｒ      ｕ １   ｈ ｔｔ      工
                                                                                                                                  ｔ


                                                                                                                                                工ｎ
                                                                                                                                                １       ユ




                                                                     ｐｔ
                                          ｅ
                             ｅａ Ｌｒ
        ｆ
        工
        ｎｔ                          ｐ
24

           ｅ   ゴＧ    Ｌ 工               ａｅ
                                                                     Ｊ                                          Ｊ




2 5ｔｈｅＳ ｅ  ｎＣ１ｎ   ｕ１ｄｅ ｎ ｅＳａｒ      ○  １                                        ｒ           ■




2 6         15.          Defendant    understands                    that         there                ls               no        agreement         as七○

2 7   defendant' s       cleiminal    hlstory                  or         criminal                 history                        category

2 8


                                                                        1̅1
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 12 of 19 Page ID #:23




                                          ｅ戸
                                          １ｎ ａ
 １                                       ｅｎ
                                                                                              にＪ
                                               ｒ１ 仁ｈ   Ａ 工    ｖｅ 咋ｌｅ ｒ
                                                                         ｌ   ａ工 ｕｅ だ
                                                                        １
                                                    ｅ     ｅＳｅｒ             ｔ
                                                     ａ
                                                                      工ｑ
                                                                     ｌ                                                                                ｔ                        ｑ



                                                                           ○
                                      Ｕ                                                                                                                                                            ａ
                                                                                    ○工
                              ●
                                                         Ｅ                                                Ｕ


            ｂ                             ｑｔ Ｓ
                                          ｔ工               ｑ     ℃     三
                                                          ｎ ｅ                 ｅ Ｓｅ
                                                          ａノ戸 ｅＳ亡ａｂ 土 ｅｄ ｂｙ ｉ
                                                                     Ｓ
                                                       ９              ｈ             ｅｎ ｒ
 ２ Ｓ ｔｅ１                                  ｅ １ １ｅ ｔｅ
                                      ○１Ｓ ｄ         ｎ                              ｔ
            Ｃ
          ｅ ｒｌ                ｅ              １                                １
                                                                                              Ⅱ




                                                     Ｃ ｎ ｒ                                                                                                            ｔ
                      １               １１                     ｅ               ｒ１                   一                                                                                １           Ｃ       ｌ
                                                                                         ９
                                                                                 Ｆ１
                                                                                              Ｉ

                                                 工                                            Ｉ
                                                                                                                                          工




                                                                      Ｕ Ｊ
                                                                                                                                                                                                   工




 ３ ｂ ｄｅ１                              ＳｐａＳｅ
                                          ｄ ○１ｔｒｌｅ 工ａ
                                                    Ｃ七 ｒ
                                                       ＳＳ ｅ
                                                          亡 工○ｒｔｈ ｎ土      ＳＣ ３ ｊｏ５３ ｉａｊｉ土ｊ
              ８




          ｌ   Ｉ

              ユ           ユ   ｌｅ
                              ｌ                          ｒ                                    ○                                   １   司               ●       の       ●
                                                                                                                                                                                                           ７




 ４ (a) (2),                        (a) (3),              (a) (6), and (a) (7) .

 E
 ､」                                                          WAIVER                   OF                  CONSTITUTIONAL                      RIGHTS



 ６
         ｌｅ
       Ｄ戸ｎｄ ｎ ｅ
             ｔ９ｑｒｒ
           ａ ｕ １ｅ
                  ｔ
                  Ｓ ｄ
                    Ｓｔａ
                      ｈａｙ
                       ｔｂｐａｎ  ｑｑ
                                ｅ
                                ｕ Ｖｄ ｅ  ａ   ｅｎ
                              ●

                                                                                                                                                                           Ｊ




                                  亡
                            １ノ ○ ユ ｔ工
                            ｑ
 ７ｑ ｖ
    ｅ  ｈ Ｓｐｔ○ ｎ９ｈｔ Ｓｅ
                    ｒＳ    上ｅ
                                                                                                      ■




                        ｎ
                        ｎＬ ａ○ ｑ ｙ
                                                                                                      甲




      ノ 工○Ｌｅ ｑ ９  ｈ   ｔ
 ８ 工     Ｓ  ｅ        ｅ ｔ              １     ａ
                                                                                                                                                                                                       七
    ｅ      ｈ ｗ １ｔ  Ｐｅ
                    Ｓ ｅｙ ａｐｔ ｔ
 ９ｎ ｕａ               Ｓ
                                                                                                              ユ




        ｖ上ｅ ノｎｔ工
                                           ●
                                                                                                                                                                                   ●




             ｒ
              戸   ○  ｅｄ ａ
                        ｎｅ ｂＣ 三    工 ｕ・ に   ｙ
    Ｃ    ＳＬ  ｅ
              工
                  ｔａ ｐｐｅ工 ｐ
                               ｎ
                                  ｕ  ｒ                                                                                                        ユ




                         ｄ      １
                                           ●




   ｕ
   ｅｅａ ｂ ○                        Ｃ １ｎ
                                    上
          Ｔｅ        ｎ      ｂ１ 工
                              に ａ  ｙ
1 0
         Ｓ ｄ
             ｒ
              工
               ｑ
                       ○
                       ｐ
                       ｂ ｒ ｒ
                           上 ｅｅＬ１ ｖ   工
                                           ｄｎ
            ａ               ｕ
                            Ｓ
                 工
                                                                 工




       ｄ
                                           ■




                               仁
1 1
      ｒｎｒＳ
       ｐｒ
       ｅｅ
          ｒｙ
          亡ｅ
            Ｃ
            ｈ
            ａ
              Ｔ
             ｐｅ
              Ｔ
              ｅ
               ｅ
               Ｖｎ
                 ○
                 ｒ
                  三
                   ｒ
                    ℃ａ
                 ｅｕｈ ○
                      ｔ
                      ｔ
                       ○
                       ｎ
                        工
                        ｅｔ
                          ｎ
                           ○ｎＳ
                           Ｃｎｒ
                              ｔ
                              ｒ
                                ｎ
                                ｕ
                               ｑｈ
                                 Ｖ
                                 望ｄ
                                  七
                                   ｕ
                                   ○
                                   ｒ
                                 ａ ｎ
                                    ｒ
                                     Ｓ
                                      ｅ １
                                        Ｄａｎ○
                                        ｐｅｅ ｄ七
                                             工                                                                                                        工           ●




      Ｃ
          ａ
                 Ｃ ｔ
                       ｐ              ｑ
12

              ｔ          ｅ
                         工○               Ｆ ｎ
                                                                                                                                  ユ




                           ａ Ｓ    ｅ
                                           ７                     ｒ




           ｎ            ｑ     Ｓ
                                                                                      ７




1 3    ｕｎｅｅ Ｓｔ戸
              ｈ
               ｕ ○可ｈ
                    ｅｒａｄ
                       ｔ  ｒｄＣ  一一
                                ｅ ｅｅ
                                 Ｓ ａ   ○ｒ
                                        ｌ ａ ｔ
                                            ｅｅ       ｅ
       ○ ｌ  ｒ Ｗ  ｒ                    上
                                                                                                                                                                                           工




               ｒＶ      ａ     ｅ     七       ｂ
                                                                                                                                                                                                       ｙ
                  坐
            ｄ           ゴｎ ｅｔ １
                              ｄ  ａｒｈ ｔ               ○
14

      ｐｕ Ｓｎｔ  工
              Ｃ
              ｙ
                 工ｔ
               ｅＳｑ亡ｎ 工ｔａ 工     ａ
                               ｒＣ
                                ○  ｈ ｔ ℃ｐ
                                        ｑ ｖ ｐ
                                            ｕｈ       ｅ
                                                                                                                                                      甲




1 5    ｒ ｎ
        ｑ ｌａｄ
       ｙｅ ｐＳｎ
       ｅ
          ○
             ○ｖ ユｅゴ
                 ｒ
                   ｕ○ Ｓ
                ａ１ ○ｑ○ｔ
                       ｈ
                       ｐ
                        ｅｐＳ
                         ｅＶｆ
                           ｅ
                            ｕ
                            ℃
                            ｍ
                            ｍ
                            ｎ
                             ｅ
                             ｅ
                              ｅ
                              ｎ
                              ａ
                               ｙ
                                ｎ
                                ○
                                 ｅ
                                 ＣＳ
                                   ℃
                                   ｎ
                                  工ｇａ
                                     ｒ
                                      Ｃ
                                      工
                                       ｅ
                                        ｕ ○●




                                          ａ９
                                           上 ｔ
                                             ｌ       １

           ｒ                  ｎ○                     ｎ
              Ｔ            ｒ            ｗ
1 6

          上ｆｅ  ４
                 ｑｑｐ℃ｅ ｅ
                          ｒ ｅ  １
                                 ｐｎ ｅ
                                   ｅｎｆ  ○            ｐ
17
       ｑ
       ａ○ｎ  ｅ ○
      ｐｐ ａｎａ工ｅ○ ｔＣｎ１
              ａ
                 Ｃ
                       ｔ
                       ｔ○  ｎｔａｐ
                              ｄ
                               ｎｐ
                                ○Ｌ
                                  ｅ
                                       ｅｎ
                                         ℃亡ｅｓ
                                            Ｓ        Ｌ
                                                                                  甲




18

       一○ｎ ｅ
          ｔｄｅ Ｔ 工工９℃ ｅｑ ｈｔ Ｌ
                           ○   ｔ  ○亡ａ
                                      ｎ
                                 Ｓ ｘｅ ｎｔｅ
                                          ｎ●




                                             Ｓ                                                                                                                工                工




1 9
      ａ
          ｎ   ○ｅ ｑｑ Ｓ
            ｆ ｎｅＣ
                  工


                      ｔ○
                       ｔ
                       ｔＣ工  ｑ
                         Ｓ ａｄ
                           ｙ ｎ
                              ｈ七ｒｒｔ
                                   Ｖ
                                   ｎ
                                   ｅｑ
                                       ｐｈ １
                                          ｅ
                                          Ｃｅ
                                                     ｐ
                                                     ｈ
                                                     ■
2 0
       ｐ
       ｔｅＳ亡○℃
            造
             ○Ｔｎ ｓｒ℃ ○Ｓ
              ｔ  ａノ
                 工 三   ｎ ｔ
                         １戸 ノ ｐＣｑ ｌ
                                  ｔｅ
                                   ○七ｍＶ
                                      ｅＬｑ  ■




                                            ｎｅ
                                                     ｔ           ユ                                            ユ                                                       ユ                工




      ○ ａｎ             ｅ
                   Ｓ ○ 一 ｕ 工
                           ｎ ｔ ○ ｎ     戸上
                                        ｅａｈ
         ｎ
         Ｓ  ○ｆＷ               ｅｒノＳ Ｃ
                              上              工
2 1

                ｅ ｅｅ亡 ｔ工
                                ｅ     ｍ    ｅ
                              工                                                           工                       工               ユ




              ｈｅ
                                                                                  Ｊ

                      工
                                      ○
      ａ七ｅ ｎＣ ｑ １ｑ１ｔ ｎ ｄ
                       １
                       ○    ○ｍ         工ｎ 仁
                                          ｎ
           ｅ                        ｅ
2 2

            ９           ｙ  ｙＣ ｅ１ｄ ○                  ｅ
                                                                                                                      ｅ




2 3
       ｅ ｎ
         ｄ ｔ
      ｄ工 ａ Ｃ○
              工
              ｅ
              Ｓ
               ○ ｔゴ ｅ
                 Ｓ
                      Ｓｔ
                         工
                         ℃ｂ
                           ｐｅ
                            ｒＳｅ
                              ｎ
                               ｌ
                                ｅ
                                ｖ ｅ
                                   仁
                                   仁 Ｓｔ
                                      ｔ
                                        ｙ
                                         ａ
                                          ａ
                                          ｅ
                                           ｄ
                                            ｈａ       ｔ
              Ｔｔ
                                                                                                                                                                  ユ                        工



                 ｒ      戸 ｒｅ        ｅ
                                                                                                                                                                           ７           ７

                       工 ○     ｔ   ｎ
          ｎ                        Ｃ   ○  Ｖ  ℃       ｈ
                         ○
         ｅ
         Ｃ ｔｅｕＳ ａノａｎＳ
                    ℃
                      ｔｄ
24

           ○
                                                                                                                                                                           ｈ
                 ｑ○
                           ｎ
                                                                                                                                                                                       仁
                                          ｈ          ｎ
                                                                                                                                          工




      Ｃｈ
       ○                   ａｔ
                                                                                                                                                          ７




2 5     １              ｅ王ｎ
                         ｅｄ               ｂ          ｅ                   １                                                ■




2 6
              ｈ ＡＶユ ａ ｎ ａ
                         ｈｌ
                            工ｑｈ       ｓｕ ａｙ ａだ
                                                                                                                                                                                           戸

                         １
                              ℃Ｓ℃○ ｕ         ｆ                                                                                                                                 ｅ ｅ
                                   ｐ ｒ         ｒ                                          ｒ                                       ｅ                                    ａ
                                                                                                                                                                      ｒｌ                       ｅ ｎ Ｓ ｅ Ｓ

                                                                                                                                                                            亡工Ｖ
                                                                                                                                                                                           工
                                                                     ｑ                                                                                                                                         Ｊ


                                              １
        ｕｒ ｈ  ｎ    ｔ○ Ｆ
                        ｔ 帥 ｎｄ
                            ｅ Ⅱｅ
                              師
                                ｎ亡 Ｌａ
                                  ｌ    Ｓ
                                      Ⅱ ａｄ ○ｔ
                                          ｎ
                                             ｈｅｒ                     １モ
                                                                                                                                                                          ｐ
                                                                                                                                                                          坐 ｒｅｔ
                                                                                                                                                                               ｒａ１
2 7
       ○     ｅ   ｅｎ                            ｒｎ        工                                                    １           Ｃ

                    ｅｅｅ ｆ１１
                                                                                                                              １
               ｄ                     工
                                                                                                                                                                                   工


      世   仁
                               Ｃ       戸
2 8   ｎ○
      ｒ
        ℃工○ｎ ｈａｔｈ ａｖ      Ｓｄ ○工 ○ｕＬ ｂ
                                  ｔ  ｅ工 ｅ ｄ
                                                         可
                                                         ｐ           ｎ                ｅ                                   ｑ       工   １           ●




                                                                                                              １
                                                                                                              ご
        Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 13 of 19 Page ID #:24




                                               WAIVER    OF    APPEAL     OF   CONVICTION


    2
                     18. Defendant understands that, with the exception of an appeal

    3
        b a s e d o n a c l a i m t h a t d e f e n d a n t ' s g u i l t y p l e a w a s I n v o l u n t a r y, b y
    4   pleading guilty defendant is waiving and giving up any right to
    5   appeal           defendant's           conviction     on    the   offense   to   which     defendant         I s


    6   pleading             g u i l t y.     Defendant understands that this waiver includes,

    7
        but Is not limited to, arguments that the statute to which defendant

    8   Is pleading guilty Is unconstitutional, and any and all claims that
    9   the statement of facts provided herein is insuf cient to support
1 ٥     d e f e n d a n t ' s p l e a o f g u i l t y.

1 1                                 LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

1 2                  1 9 .
                              Defendant agrees that, provided the Court imposes atotal
1 3     term of imprisonment on the count of conviction of no more than 14

1 4
        months, defendant gives up the right to appeal all of the following:
    5
        (a) the procedures and calculations used to determine and impose any
1 6
        portion of the sentence; (b) the term of imprisonment Imposed by the
    7
        Court; (c) the                      ne Imposed by the Court, provided It is within the

        s t a t u t o r y m a x i m u m ; ( d ) t o t h e e x t e n t p e r m i t t e d b y l a w, t h e
1 9
        constitutionality or legality of defendant's sentence, provided It is
2 0
        within the statutory maximum; (e) the amount and terms of any
2 1
        r e s t i t u t i o n o r d e r, p r o v i d e d i t r e g u i r e s p a y m e n t o f n o m o r e t h a n
2 2     $85,697.50;               (f) the term of probation or supervised release Imposed
2 3
        by the Court, provided it Is within the statutory maximum; and
2 4
        (g) any of the following conditions of probation or supervised
2 5     release imposed by the Court :the conditions set forth in Second

2 6     A m e n d e d G e n e r a l O r d e r 2٥- 0 4 o f t h i s C o u r t ; t h e d r u g t e s t i n g
2 7     conditions mandated by 18 U.S.C. §§ 3563(a)(5) and 3583(d); and the

2       alcohol and drug use conditions authorized by 18 U.S.C. §3563(b)(7).
                                                                   1 3
                fi
                                                                          fi
        Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 14 of 19 Page ID #:25




             ＴｅＳ ａ ｈ       ａＪｐ○ ｄ       ｐ
                                                                                                                            ｅ
                                                                                                                                                                                                   ｔ
                        ｅｅＳ ｔ ｒｖ ｄ ｉａ
                ｈ ＵＡ
                                          ｔ○ｓ○  ｆｔ
                                                                                                                                                                     Ⅱ
                                                                                                                                                                                                   １
                      ｑｒ
                                          ｒ        ｅ
    1
                    Ｏ                      ａ
                                         １                                                                                                                                   ｒｌ

                                         ○
                Ｃ
                                                                                                                                                                      一
                                                                                                                                                                     １



                           仁       工
                                                                                                                                                                     斗



            忽Ｕ  ｅ     一           ○         上
                                                                                                                                                                     ■




    ２ Ｓｔ ａ          ｒ ｅ○ｗ ｈ Ｓ ａ ｕ ｒｙ ａ
            ｎＣｅ 工 ａ ○                  ｘ ｍ 上
                                         Ｃ ｅ ａｂ ａ
          ｎｅ ｒｔｍ ｂ ｅ       ｅ ｔ ｍ ｕＤ       ｆｎｄ
        ｅ                                                                                                                                                                                               ｒｌｄ
                                                                                                                                                                     Ｉ




                                        ｅ
                                                                                                                                                                      一



                                                Ｖ
                                                                                                                                            １                        ユ




            ｈｅ○ ｔ ℃ ｐ
                    ○     Ｓ℃           工 ａＳ  １Ｓ○
                             ｎ ○ｑｎ
                             ｔ      ○ ｅＳ ｈｎ
    ３
                                                                                                                            Ｕ
        ｐ○            Ｓ    ｎ           Ｓ  工      ｅ
          ｊ
                         ｅ                     ○
                               ｔ
        ｉ                                                                                                                                                                              Ｊ




            ｔ 戸 ｅ Ａｑ
                                                                                                                                                                                  １

      Ｐ ｂ   仁ｕ ｈ     Ｓ ａＳ ｔｍ
                           ｅ    ｆ
                               ｅ 一
                                  ｌ ｐｔ Ｌｌ型ｍ○
                                             ｔ
                                             ｔ
                Ｕｅ     ４ ｕ       ｒｈ ｏ ｅ
                                                ｔ
                                              １
    ４   ｒ

    ５ Ｓｐｔ
            ａ○
            ｎ１ｅ 工 ｈ
                  １ Ｓ
                    ｅ 三
                        ７

                         ｐｔｅ Ｃ
               ｔｔ ｘ Ｌｈ○ｐｔｔｔ工ｅにｔ
                             工 Ｓ
                                  ｈ
                                     ｐＶａａｎｙ
                                          ｔ
                                       Ｕ Ｓ土
                                           ｐ
                                           Ｏ
                                           ａ
                                           上 ｒ ｑｒ
                                                 ○
                                                   ○         工                                                                                                                             ｌ
                                                                                                                                                                                                        ｉ
                                                                                                                                                                                                        仁   ｌ
                                                                                                                                                                                                            ｌｅ




                                                                                                                            ｅ
                     Ｕ ｖ                      １

      ａ
        ｅＣ
        ｅ

        ｅ土七  ｅ
             Ｗ    ｈｅｆ
              戸○ｏ ｎ ｅ
                     Ｃ ｎ   行
                                  Ａ
                              ａｔ ｒＳ
                                    ｒｅｅｒ
                                        ｅ
                                         Ｓ
                                          ｅ
                                           ｅ
                                           ｈ
                                             ｒ  ｔ
                                                ｔ
                                                  工
                                                                         エ                                                                                                                 ｌ


    ６ 上ａｐ
            ｎ          ｔ Ｑ  ○
                             ｈ  ｔ ｔ℃   ｎ ｒ ｅ
                                           工 ｄ ｆ １亡
                                                  ａ仁
        坐
      ａ○ｎ仁 工Ｓ１
              工１ Ｗ
              ｅＳ
                土
               Ｓｔ
                  １
                  ｈ
                   ｎｑ
                    ｎ
                    ・
                    ・
                  ａ 己
                      Ｆ
                         ノ
                         Ｉａｕ
                                工
                                   工ｕ
                              ｎ ○ Ｓ ｔ ○ｐ○ ｄ
                                              ４                                                                                                                                                １


    7   ｍ   ｌ
            ｌ
                        ｂ
                      Ｄ ｅ Ｕ          １   戸
                    Ｓ               工
                                                                 ７                        ■




                      ＴＯ Ｗ ＩＴＨＤ Ｗ ＦｂＬ Ｙ Ｌ Ａ
                    ？
    8             Ｒ ＵＬ
                   ｕ                 Ｔ   ｕ                               Ｆ
                                                                                                   ＲＡ          ＡＬ           Ｕ           Ｕ




              ｅ
              だ ｎｄ
                 ａｔ
                  ｎ ａｑｅ
                      ｒ   ｔｔ１七 ａ  ｔｅ  ｎ ｅ ９ａ
                                   ｒ ｅ ｔｒ
                                              ｕ  ｙＰｅａ
    9
             Ｄ ｅ       ｅＳ ｈａ
                                  ｆ           ９１・  ｌ
                                                                                                           Ｊ
                ●




        竺 ｔ ｔ○ｔｈ Ｓ
                       ｎｔｑ
                           ｅ
                           ｆ       ｅＳ ｔ        工
                                               ａ Ｓ
   ｐｕｒ ｕ上
                   ｑｅ ｍ      ｎａ    ｅ               ｕ ｅ                                                                                                                                                  ｅ
10

            Ｓ       工     ｄ ｅ  ｎ    ｋ   ○  ｈｒａ

                                                                                                                                                                                                                    Ｓ
                  ａ  ｅｅ          ｔ       エ
                                         ｐｔ   Ｗ    ＣＣ
                                                                             〃




   Ｌ
    ｎ          ｑ１
                 ｅ
                 ｄ            ｑ
                 ｑ ｎ ｎ Ｓ ｕｌＶ ｌ ○ ｎ
                                  Ｓ         ｄ
                                       ｙ Ｓ○ ｒ ｈｅ亡ｄａ
１ １ｌａ ａｎ  ｑｒ ｎｎ
            ａＷ         ｎ           ｎ ａ                               ｒ




１                  ゴｄａ    ｙ 工
                               Ｐ ｅ  ｅ    Ｗ    ｈ
                                              ｔ  ｔｎｓａ
●      １
２ Ｃｎｖ ｍｔｈ
１           Ｗ
            工ｆＣ ｈ
              ｎｅ三 ｈ ａ
                      ｔｅｔ
                           工
                           ｎ工望
                         工Ａ ℃１ｈａ
                                  Ｓ
                                   ｐ
                                   ｌ ａ ａｒ
                                        ９１ ｅｎｔ ａ
                                               Ｓｎｔ ｔ
                                                  Ｓ                                                                                                                                                      ｑ
          ｎｄ
                                        工




                ｄｎｉａｔ ｅ    ｎ       ｅｌ工 ｖ ａ 工
                                           ｈａ ＷＯ  ○ｍｔ                                                                                                                                                   ｎ
３ １ ｕａ
一
１           ｎ
              Ｖｑ ｅ
                   ｅ  ｔ  Ｕ  ｔ○ｔ
                                   ｒ  ｅ ｅ        Ｃ  ｅ

                                                                                                                                                                                                                    ｅ
          ｔ ｙ          ｑｒ ｍｍ
                           １      ｓ        ｍ
                                              Ｓ  ｈｅ○                                                                                                                                                     ○
                            ｒ                                                                                                                                                          工




                    ａ Ｓ                  ｅ
                 ｑ                工        ｆ
                                                         ｌ




            工 ｕ ｒｒ工            ｎ ・ｉｂ   ○     １Ａｒ ９
                                                         Ｉ




４ １ｐ１ ａｎａ
１                  ｔｈ    ｅ    Ｓ    ＪＳ ｕ
                                    ｔ       ｅ   ａ ｅｅＷ
                                                         ｊ




一           Ｖ  ｔ           Ｏ ｌ
             Ｓユ    ｔ                  ｈ   Ｓ
                                  ｅ
                                                                                                  ●




                 ノ         ｅ
                                                         ユ




                      ｅ   ｅ Ｗ                 １工
                                                                                                  〃




       土    ユ
              ｈｎｐｅ ｈＳ１  Ｓ    工         Ｓ     ｔ Ｓ上ｅｑｐ
１
一
    ｕ
５ ○ｐ ｒ ｇｅｔ１○
            ○
            ａｎ ａｐ ｔ
                       ａａ
                        ｔ
                           ｅ
                          工 戸ａ
                           ９
                               ｄ 工Ｓａ
                                   ｔ９
                                     ｒ
                                      ｅｎ
                                        ｕｄｅ工
                                               Ｏ   ｅｅｐ                                                                                                                                                  ℃ｅ      Ｊ




１
６ Ｌ ｕａ
     ｅ  Ｉｔａ   ｄ Ｌ可 ｐ
                  ｄ
                    ａｔｎ  ｑｕ
                          ｄ
                           Ｓ Ｓ工ｅｂ ａ 工 ｅＳ
                                   ａ
                                         ｔ
                                         １ ｔ
                                           上ｎ Ｕ
                                              工ｔ ｎ
   ｔ
         Ｃ
          ｊ
          ｅ
           ｎ○ｆａ
              ｎ
               ａ Ｌ Ｃｎ ＳＳ   ｔ℃     ｅ
                                  ｍ
                                    ｎ
                                   ａ ｒ○
                                        ｍ
                                          ○○
                                           ａ ｐｔ
                                              ｈｈ
                                                 １




                                                １工 ｓ
                                                 戸
                                                    ｑＬ                                                           工                                   工



                                                                                                                                                                                                        ｕ            ｎ




                        １ｔ
                 上
17 ｔ ｅ
        ｎ工  工
       ｑ 工ｎ ｙｅＣ
               ｅ
                 ｎ ａｔ
                    ○１ａ
                      ｔＳ  工ｎ ○戸 ｄ
                               上   ｅｔ１ｅ
                                       ｎ Ｗ ｖｅｄ
                                              ａ
                                               ○ 工土 三
                                                             γ
                                                                                                                        工                                                                      工


            ｑ
              Ｓ
            ノｅｅＳ    ａｔ  ｎｎ
                         Ｓ
                           ｕ
                           ｎ  工○
                                  ｄ工    ｔｎ
                                         土℃ａｎ ｅｎ
                                             Ｓ ｅ９ｖ ｐｅ                                                                                                                                                   工
18 Ｃ
    ○ｍｅ          ｕ ｒ  Ｗ   ａ 工○ ｔ
                             ｉ  ｊ
                                 ｈ
                                                                              ■




                 ｅｄｈｎ      ｙ         ｑ
                                      ａ○
                                                                              〃
                                                                                                           工




                                                   工
                                                                                                                                                         工




                                         ｅ 土 ｙｃ
            Ｓ
                                                                              ｒ




        ｅ
         工ｅｎ ｐ  工      ○ ｐ ｔ       ｍ
                                   ・
                                               ｌ
              ｄ
              ｐ      Ｃ工         ｆ １  ａ １ ａ     ｄ   ｙ
                                                                                                                                                                                                        ＳＣ
   ａ１
                      ｎ                    ｅ     ｍ
19
       ｄｔ ＳＣ
         ｍｅｅ
               １ａ
                 Ｓ
                 ｙ○
                      ｙｅｓ ｔ
                          ａｄ ｅ
                         Ｌ ｔ工ａ 工 ｌｌ工
                                   ｌ
                                    工 ｔ  Ｗ
                                         ｎ  ｓｐｅ
                                              ｃ亡
                                               ａ亡工○
                                                   ｎＬｕ                                                                                               ７                             工




2 0１
     ｄＣ
    ｎ ｎ     ｎ
            ｔ
            工
              ｅ
              上
       ○ ｊ ｘ戸 ａ
               ｔ ○
                   ｔ
                    １
                    ｅ
                    ｎａ
                      ｅ ｅ
                      ｘ
                      ｈ   ｅｈ
                           ｔａｔＳ Ｃａ Ｗｔ ｒ
                             ｔｒｕ Ｃｈｄｆ    Ｓｅ Ｓ
                                             ｆ




                                              ｅ
                                              ｄａＳ
                                                 ○ａ
                                                  ｒｔｎ                                                                                                                                                   ｅ
                                                                                                                                                                                                                    ｌｌ


   ａ
     ｔ           ｔ    ９
                       ｔｅｎ
                               ９   ｅ ｅ Ｓ工  ｘ
                                           １ ｔ   ○
            ｅ ｅ
2 1         工


2 2
    Ｃ
   ｑａｔ ○信Ｌ ｅ工 ｎｑａ亡Ｓ
                 ｎ  Ｓｎ 工ｎ
                         ｑｔ
                          仁
                           １
                           工
                           ｎＳ ａｒ ｅｅ
                                  ｍ   ｎＳｈ
                                   ｎｔ ｅ
                                   ｅ             ７
                                                             工




                                                                工Ｅ ＴＥ                                                                         Ｔ
                                                                                                                                        ｐ




2 3                                                          Ｅ
                                                             ＦＦＴ
                                                              ＥＣ                      Ｖ       Ｕ    Ａ                Ｕ    Ｆ      ＧＲ Ｅ
                                                                                                                                Ａ           ＥＥ
                                                                                                                                             Ｎ
                                                                                                                                             Ｍ



             へ
                            ｈＳ 一ｒ
                                Ⅱ




                                    ｅ 工ｓ Ｖ戸
                                                                                                           Ｕ




24                                             ｔ                                      ｅｆ                                                                                                           ｔ
                            Ｔ     ｅｅ
                                   ｍ         ｅＣ
                                            ａｑ
                                                                                                                 ｅ ｕＰ                    Ｓ工戸ｑ ａ ｕｒ                                 ｅｘｅＣ                             ○戸
                                                                                                                                 ○ ｌ
                                                                                                                                   ｌ             ｌ           ｅ       ａ Ｉ１                      ｕ        ○ ｒｌ
                                                                                                                                              ｌ
                ●
                                ｌ

                                ユ                                に                                         二
                                                                                                               １７


                                                                                                                                            ゴ ℃                                                        １             工
             竺之
                            ｅ
                            ｄＣｅｒ仁 ｆＣａ        ｄｅ                                                                  ｄ ｎｔ                   ｄｅ 工ｅｌ                                     ｎＳｅ上                             ａｒ
                                     亡 ○ ｐユ工
                                        ｎＳ                                                                                                    ｑａｎ亡                           ○１Ｊ                       ａ１１
        ａ土土 ｒｅｑｕ・                              工
                                                                                                                                                             ｆ
2 5              ｒ                               工   工           工                                         ｅ ｎ          ａ
                                                                                                                                    Ｊ            ｌ               Ｓ       Ｃ                     ｒ            ｑ            １

                １                            Ｖ
勺

笙
    戸

    C   ＡＳＳ Ｓｔａｎｔ
            工
                            ｎ亡ｅｑ Ｓ
                            Ｕ   ８

                                １

                                Ｉ
                                  ｔａ
                                   ｔｅ
                                    一Ｓ ＡＥｔ ｒｎｅ
                                             ユ                                    ○                   Ｄ




27


28


                                                                                                      14
       Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 15 of 19 Page ID #:26




  1                                               BREACH       OF       AGREEMENT




           ｎ                             ｙ
 つ


     ２へｅ ｆｅ１ａｎｔａ工
                ９ ｅ
                  ｅＳｔｈ ａｔ    ｅｆｎ
                               ｅｄａ
                                 ｎｔ ａａ
                                      亡 ｎ   ｔｅ
                                             ｍａ七ｔ
                                                 ｒ
                                                 ｅ ｔｅ
                                                    ｈ
 全               ●

                                                                                    ７




                         １
  3
  Ｓ９ｎｔｒ
     ａ  ○ｆ
           ｑＳａｒ
       ｅ Ｖｄｆｅｍ ｎ
          十    ｑ ｅｅ ｔｗａ
                        ｄｅ工ｅｔｕ ・
                               ○
                                ｎ   ａ
                                 ○ ｅｑ
                                  ｒ     ｒ  ｕ工
   工               ｎ
                                 Ｃ           ｅ
                                             ｄＳｒ
 4

  Ｃｒ
   ｅｔｆｕａ・
        ｔｎ
         ○ ｈ
             ○
             ａｒ ｅ
                 ｎ
               ｅ ａ ｎ
                    ｔｅ
                      ｒ
                       ｄｆ
                        ｅｅｘｄＣｎ
                              ｔ
                               工
                               ｓｅ○
                                 ｓ
                                  ｕ
                                   ｎＳ上
                                      土
                                      〆    ｄ
                                            ｒ
                                             ｎＡＳ Ｓ
                                                 ｔａｎ
                                                   ７


                                                    ｔ
                                                    ｏ                                                               工




   ｎ Ｃ            ｄ
        工   ユ                            ａ      ｈ
           １        ○    ｙ        ｏ ｅ ｎ     工
                                            ａ ｒ
                                                    ｙ
                                                                                                                                    ｒ
                                      １
５
６ Ｕ     ａｅ
         ｓ     ○ｍ ｋ  ｐｒ
                          ｎ  ○   ｎ ｒ         ｅ ○ｍ ａｎｎ
                                                       工




       ｔ                    ａ
                                                                                                                                    ○
                                      ｆ

    ｔｄ    Ｓ
        ｔ Ａ ｔａｔｅ
               ｅｙ  ｎ   ｎ９
                        ｌ  Ｖ  ｌ
                               ａ
                               ｔｍｅ  ｎ 士
                                        土  ｔ ｐｒ
                  ｕ                      Ｓ
                                            ○
                                      Ｓ
  ｄｅ １ 可ｐ９                            工       ｂ  ａ
                                                                                        ｉ


  ｍ１
   ａｅ１
     ｄ Ｓ
       ｔＳ○ ｑ ｎ
        〃  １    ｎ
               ｌＣ
         ４ｐｔＳ工 ｎｑ ｅｎ
                     Ｃ
                       ｅ
                        ｈ
                         １Ｓｄ ９ｅｅ○
                              と１ｅｅ ｅ
                                     ｆ
                                  ｔ ○ａ
                                        ｂｅ ａｈ
                                              ｅ
                                               ｔ工ｅＵＳ
                                              ｅｔ ｔ ｔ
                                                                                        ｄ
                                                                                                                ｆ


                                            Ｃ

                                                                                                                ＳＳ
      ａ                 ｔ ｅ  Ｓ        ａ ｒ                                                                       ○
     ｅ
     ｅ
   ｒ ｎ ａｅ            ｎ
                         ｈ
                           ｈａＡｒｈ     賦  ｎａ
        ａｔ                                 ｎ
                                  ｆ
  ａ       ｈ ａｂ ｅ
               ｅ ｈ ｔｅ
                            １         ｅ          ｆ
                                                 ９○Ａ
                                                                    工

                  ｂ
 8                                                                                                              工
        ｒ               Ｃｆ       ａ          〃
                              ｒ




   ｆＯｎ
     ａＣｒＣ 工１ ｔ ｕ
               １
              ｈ 工○  ａ  ｐａ
                   ｅｑｑ Ｓｎ
                          ｔ   ｎ  ｅ
                                  ｍ   戸  ｄ
                                      工 Ｓ ｕｅ
                                            ｔ      工
   Ｓ            ｅ                    ｅ
                                              工
                                                                    ｑ
  Ｕ
 Q




       ｌ                     ｑ ａ
                                         Ｓ     １
 ー ノ




         ａａｈａｑｅ ｈ                ｎ            ｑ
                            ａ                       ｅ
                                                    ○
                                              Ｆ

   ｙ                      ｅ    坐             Ｃ
                                            ｆ ○ｒ
                                                                                                                 ｅ
    ｅ     工Ｓ 工ｅエ ｐ  ａ   ○       Ｓ ｔｈｅ    ｂ 七    亡
10
  Ｃｕ ｔ
     ｄｔ 工
        ｅＬ
          ｈＷ１ ａａ  Ｓ
                   ｅジｘ ｅｆｅｔ
                              ｒｇ ｈ
                                 ｅ
                                  １
                                   １ｔ ○
                                  ｔ ｎ工ｅ
                                         ｅＵＯ
                                              ｈ

                                              ｎＷｎ
                                              ｒ
                                                                                                                            工       ●




   ｅ
  Ｉｍｔｅ ｅ ａ ｅ     Ｌｔｕｒｒ ｔ
                        ｄ Ｓｅ
                               ｔ            ｅ     ｔｖｑ
                                                                                                                 ｈ
1 1
   ｆ
      ○ ｅ
        ＯＣｅ ａｐ三ｔ ｃ ｅ
                    ａ  ｄｅ    ｂｒ ｍｒ      ｎ  ｅｄ  ｎ工                                   ７




   ｕ
２ ＳＡ
           １    ｔ       ｒ○ｎ    ｅ
                               ｅ    ｒｆ七      ｕ
                                             Ｏ
                                            ＡＳｔｐＶ  ａ
１   ｈａ
     ｄ
３ ｅｒ Ｕａｂａ ○ａ ○ｅｒ ｔ ｔ
        ｒｄ
         Ｃ Ｃ
                   Ｓ工ａ
                      ｎ ｅ   ａｒＳ Ｃ１
                                  ｄｍ
                                     ａ   ｈ
                                         ｔ
                                           ｎＳａｔ工 ｎ
                                                           ７




１  ｎ
    ｅｅ
     ｈ
        ｑ Ｖｔ ｔｔ ｕ司 ｙ
        Ａ
       Ｓｆｈ
         ｕ ｔ
            ｒ 土ｒ
                  １
                    ｕ
                      ｔ ｅ ｈａ   ａ ｆ ｅ工ｔ
                               ｅ
                                 ／ ９    Ｕｄ Ｃ
                                         ａ  ｔ
                                             ｈ
                                              ｎ４    ジ                   工                   Ｊ




      ｄ       Ｗ○         上 Ｊａ    ｅ         ｆ
                                                                                                                 １
４
１              ｎ
       ｂ                ｍ
                                                                                                                 ｙ
                     坐
          土ユ
                ｈ              ａ      ｄ      ａ  ｒ工  ｕ
   Ｃ
   ｅａ１
     ｒｅｒｅ
        Ｆ 十ｔ
            工ｎ
             ｎ
              ＳＳ
               Ｓ
                ｂ
                 坐
                  ｑ
                  Ｃａ
                    工
                      ○ｎ ｕｅｄｎ１ｎｉ
                                １
                                 Ｉ
                                 ｂ
                      ｔＳ ｅ ｎａ ｊ ｅｈ
                                  ｅＫ
                                   Ｓ ｎ七
                                      ｅ
                                        ｅｄ
                                         ｅ Ｏ
                                            ｎ
                                            ｅｄ
                                              ｌｐＷ  １Ｓ

                                                                                                                工ｔ
                     １
  ｐ            ｖ  ゴ
                        ｔ
15

   ｔｂ
   ｅ
       ｄ Ｗ    ９  ｅ         ｎ
                                      ｅ
                                ９ ｍｅ Ｓ Ｗ ｎｅ      ｅ１ｎ
                                          工                                     工




     Ｖ  ｏ      １ ｕ          ｄＳ Ｓ ｅ
                                                                                                        ●




       ａｂ ｑ工ｄｅ     ○ｔ    ｆｎ
16
  ｒ ｅ 工    ｈ    ｈ パ
                     ｒ
                       ｒＳ   ｈ Ａ          Ａ  ｂ Ｃ  工 Ｓ
                                                                                                                                ・




                         ｈ      ｏ
   ｌ           ｑ
                ①
                                                                                                                                工




         ○工Ｗｅ ａ リ １ ｐ ｇｑｆ ｔｍ     ○
     ２              ｕ      ｔ      ａ ｅ○ ｎ
                                             １
   ｑ工ｅｎｔ○        ａ          Ｕ  ｔ     ｎ  １ｒ  ｒ４ｅＶ    ○
                                            Ｓ
                                                                                                                 Ｓ
                     ｕ
                              Ｓ
17


   ｒ  ４ ・       ｔ                ｅ            ａ ○ ○
         Ｖ○ ｅｑ ｔｓ１Ｓ１工 ｈ Ｗｔ
                                      ７




     ｍ
  ａｅ 工     ｆｅ戸 ａ ｎ  ○  ｄ   ａｎ   Ｃ ａ  ｎ   ｎ
                                            ｕｅ ユ土
18                   ｕ
                        ｔ工 ａ               ｅｎａ
                                                 工９
       Ｓ                       ｈｑｐ入                 Ｓ
                                                                                                            ●




      ｅ
                                                                                                            Ｄ

                                                                                            ７

19ｔａｅＷ
     ｔ ｔｄ
        ａ￥１ｅ
           Ｓ
            ｅ工ｎ Ｃ ｒ杢
                  ｅ
                   ｅ
                    ｑ  ｔｔ ｅ ｔｔ ｏ ｒＣ １Ｃ仁１ ｐ
                                         ９  ａｅｔｎ○
                                                                                            胎

                         ｔ ｅｆ ｆｎ○
                                                                                            埋

         １  ○ ｅａ
                        ○                  Ｓｔ １ｑ ｔ
                          ■




                                      ａ
  １ｍ
   ｑ
    ｔａ  ｎ
      ａ○ ａ
        ｓ  Ｄ     ｐｓａｅｅ
                    一 ｎｅ  ｈｑ ａａ
                             ａ      ｅ   ｎｔ   ｕ   ○
                                                 ｆ  ｔ
     ｅ    ｄ ｅ土
           Ｓ   １
                  ９      ｅ
                            ａ
                               ｎ
                                         ｕ   ｔｎ
2 0
                                  ｅ Ｃ
                                            Ｓ
                                                                                                    ７




                                 ｄ    ａ
        工   工   工




                ａ Ｗｍｅｈ            ｐ一ｑ ○ Ｓ     ｂ
                                                                                                                                    工

                              １
   ジ ｍｔ  Ｓ ｔ     ｎｒ   ｎ       ｎ          ｅ     ａ  ａ
                                                ジ ｅ
   工   ｎ
       ｔａ ｈｅ上             ｎｑ ９  Ｓｕ           ｑ      ｎ
      ｔ
                                                                                                                                    ｙ
                                                                                                                                    ｎ
                              ｄ
                        Ｓ      ｙ                 Ｃ
2 1
              ｆ                ｙ Ｃ  ａ
           ｔ
                                  １




  ａ Ｓ ｂ１       ｑ ｎ  ｅ                 ｔ ｔｅ  ｎ
                                            Ｓ ｅ
2 2
   ｅｅ
   ｈ ｔｅ  ｌ
         ｎ Ｄ 七ｅ１ｔ
               ａ ｔ
                  ｔ
                      ｖ
                    工 ｙ
                   Ｃ○  ｅ
                        Ｃ
                         工ｎａ   ○ ｐｅ
                                 ｕ一      ｈ     ａ
                                             Ｓ Ｓ 工五
                                                                                                    ｆ


       ｔ
                         ●




  ｔ     工      ｎ             ｍ  Ｓ
     ｄ  ｅ  ｌ
       ｕ ｍ ｔｔ
          Ｓ  ｍ        ａ
                       ｎ ａ     ｖ    ａ坐工 ｑｎｅ ｔ
                                            ｎ工   ｔ
                                                 ｆ
2 3
   ｐ ｙ
  Ｓｅ ｎａ
            工
        ａ 上ｍ 工 ○ 工  ａ      ｄ  １ｅｕｒ
                                 Ｃｈ ｎ        ｄｔ
                                              １ｔｙ ｒ
                                                                    工                       工
                                                                                                                        Ｊ




                            ｓ
                                                                                                                Ｓｑ
        ａ ｆ        Ｗｐ ｅ  Ｃ○ ｏ ｐ Ｃ     １
                                         ｅｅ  ｅｎ
                                                  Ｑ
24
   ｘｅ
  ｅｔ ｔ と 工 Ｃ  １Ｗｎｈｎ
                       Ｃｔ  ａ  ｙ    ａ工ｔ   ｍ  Ｃ
                                            ｘ   ○ＳＯ○
                                 ｈ
                                 ｈ            ｄ
                                                                                                ｒ

        ｔ                ｔ            ｄ
2 5

   ｑｅｔｑｈ ○Ｃａ工
          ｕ９
             ｄｅｆｔＳｒ ｅ
               ｅ Ｓｅ
                  ｅ
                    ４
                    ｘＳ
                          ｈ
                        ｔ ｔ
                         ｄ ａ
                               ｆ
                               ｆｔ     ○ ｎ
                                     ｔ ｔｄ
                              ｏＳｅＣＳ１ ○ ｎ
                                  ｅｄ        だ
                                            ｅ
                                             Ｐ
                                             ｅａｔ ｅｈｒａ                                           Ｆ
                                                                                                上
                                                                                                                        ７




       ｔ
  Ｓ            ｎ
        ｈ
        １Ｓ
           ｈ
            ｅｅｍｅ  Ｓｅｑ
                      工
                                              ｍ  ｂ
2 6
   工ｎｎ
     工一ｔＣＳ ｒ
          ａｅ ａ
           Ｄ七    ｎｔ    ｅＳ
                         ｔ ａ     ａｎｙ  ｅ ｅｅ
                                      ａ
                                      参




                                    ａｔ ｔ
                                            ｔ
                                            ｎｅａｑｅ ｙｅ
              ｅｎ
                            ｙ
                   ａｒｅ
2 7

     ｎａｎ ｎ ｅ
               ｑ
               ｈ ａ      ｕ     ｐｅｈ     ９ｉ１     ｈ  ｅ ｒｎ
                                                                            ｉ
                                                                        ｐ




   造ｅｄ ｔｕ                                      ａｈ
                                                                            ユ




                                  ｅａ       ｆＳ
                         ●
                                                                        ■




  ｑ
2 8
   ｅ      ｑｒ○ ａｔ  ｔｔｈｅ９
                     ｆ   工上ｔ      ７
                                    ｒ１ｎ      ｕ
                                             ｃ    ａ                         ｌ ａ                                                 工




                                                               ５
                                                               １
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 16 of 19 Page ID #:27




 １ Ｃｒ   ｅ
      ○Ｃｕ    ｒｔ    ｂ            ｔ                                                                       ｅ
                                                                                                        ｅ
        １ ○      ｔ
               Ｏ ｅｒ  ｅａＣｊ ｉ１ｊ ｈ   ｅａ
                                                                        ｈ                                ｄ○ｎ 戸ｃｕａｂ ａ
                                                                                                                                    １
                                                                                                                ｔ       ａ
        正
                                      エ
                                      Ｐ
                                                                            ■




                                    バ工
                                                                                                                    ＳＳＣ
                                                                            げ
                                                                            庫
                                                                            Ｆ




        ｑ １ Ｓ ｑｅｅ ａ 工               ツ
                                                                                                               ℃
                                                                                                               ｒ    １
 ２ Ｓｔａｔ ｅ    ｔ ａｒｅ                                                                                           工  ｅ
                                                                                                                ｙ
      ｅｍｔｎ
                                                                                                                 ｖ
                                 ｊ
              ｈ                                                                                          ｄ ｄ ｄ
                             ｌ
                                                                                                                                Ｉ




                                                                                                                        ｎ
                                                                                                                      ｍＳ
                                                                                                                                                                  ｈ
                              １    ａ                                                                             ｅ
                                                                                                                    ｆ
                                                                                                                                詩



                                                                        ・                                                                                   Ｌ１

                    Ⅱ ｎ
                                ｖ                                                                           Ｃ      Ｃ
                                          工           １

                                    ｙ
                                                                                                                                ｌ




                                                                                                        ｖ
                                                                                                            工

                             ｑ
                                                                                                         ｄ
                                工
                                                                                                                    ｒ
            Ｓ                      ｎ  ｖ                                 ｎ                                            ○
                                                                        ７



 ３ Ｓｔ
    ｑａｔ
      ｅ ｅ
        ｎ ｎ
         ｔ   ｈ
              ａ
               上ｂ
                   ａ ｅｓ℃ １ｅ
                   ｄⅡ Ｓｂ
                           ｄ  ａ
                            ａ ｅ
                                ｒＳ仁 ｅ
                                    ｎ工Ｓ   ７
                                                                  ｌエ    工
                                                                                          １
                                                                                          ユ   １
                                                                                                        ｅａ ｎｙＳｕａ
                                                                                                           ｔ ｅ ｅ
                                                                                                               ｎｎ
                                                                                                                    一
                                                                                                                    工



                                                                                                                      Ｃ
                                                                                                                      仁ｄ
                                                                                                                        ｐ
                                                                                                                        ○
                                                                                                                        ｒ
                                                                                                                                                        ８

                                                                                                                                                        句



                                                                                                                                                        一   今    １１




 ４ａ ａ       ｅ 上
              ａ  ｅ ｄ
                  ｎ        ｎ      Ｓｑ                                                                    ｎｖＳＳ ○ ｃｌｈａ
                                                                                                         Ｒ   ｕ ａ
                                                                                                                ｅ
                                                                                                                    ｍ   Ｌ
                                      ｅ
      ｎ ｎ                     ａ           Ｐ

                                                                                                                      ｎｅ
                                                                                                                      ｕ
             ｄ            ａ Ｗ      仁 ｄ
                                                                        ｆ                 ｅ             ｅ
                                          Ｌ


         ｄ    ｎ    ｔ     ｄ                                                                                         ｅ
              １


                 ａ Ｓ 工
                                                                                          エ                 ユ




                                                                                                                 十 Ｆｅｒ
       Ｓ      十
                                                          ｒ                                                                                 １




      ｅ
 ５ ｈｅ ℃     ｉ    Ｃ   ｔ ｅ
               七 ｎｑｕ ｎ ａ
                           ｔ
                           ○    Ｓ
                              ｙ ａ  ａ
                                      ｅ                                                                  ｕｅａ ４Ｕ         ａ
      Ｕ ℃ Ｅ  ａｅ                    ｄ
                                    亡
                                     ｅ                                                                  ｇＲ     ａ工
                                                                                                                上
                                                                                                                  ｈ  ｅｄ １
                                                              Ⅱ




                             ｎ                                                                                 Ｃ
      Ｃｎ戸ｅロ Ｓ Ｒｕｅ ○
                                                                                                                 Ｓ
                                                                                                                        上
                     ｌ            ｅｕｒ７
                                                                                                                 ｍｎ
                                                              ｌ
                          工                                             ユ




                                      ｄ
                                                                                ｒ



                                 仁
                                                                        ｅ                                ｕｅ 上ｆｒ
                 ○
 ６亡   Ｓ ○   ｄｅＣ
              ｎｅ   Ｌ  １亡 ａ 七
                       ｉ ｊ   ｔｈ
                   ｒ工ｅｄ ｒＬｒｕ上 七ｒｌａ１ｅ
                                     ａ可
                                      上
                                                                                          ｅ             ｈｅｔｐ
                                                                                                                    ａ
                                                                                                                    １
                                                                                                                     ｎ  ○
                                                                                                                                    ９




                                                                                                        に
   Ｒｕ
         ｅ
                                              ユ



                                 Ｆ                                                                            ｍｎ ｒ
               ｙ○
                                                          Ｊ                                                                             工




      ｅｄ             戸                                                                                          土
                                                                                                                                    二




   ＰＬ
        工
        ｕ   ○
            ｒａ    ｈ
                                    ℃
                                                                                                               ｅｔ ○ ａ ｙ
   ｅ
    ｒ
    ｖ  ｎ
     ○ｅＣ
        ｒ ｒ

        ｅｄ 工ｖ
              ｎ
              ｄｆｒ
              ｅ
                 ℃

                 ○ｍ
                   ｅ
                   ｔｎｅＳａ   ｍ
                          亡ｅｅｎｔ Ｓ ｈｕ
                                   ○１ｑ
                                      Ｅ                                 ｔ                 Ｓ
                                                                                              Ｊ




                                                                                                        ｂｅｕ上
                                                                                                             ｔ
                                                                                                             ｐｅＳ
                                                                                                               Ｓ
                                                                                                                Ｓ
                                                                                                                ｅ
                                                                                                                Ｓｄ○ｒａｒｅ
                                                                                                                        ｅ

                                                                                                                        ｒ
                                      ｂ
 8        工




                                      Ｌ
                                                  工




 9
    ｎａｍｓ
      ｄ
      ０




      一
        Ｓ ｅ           工           工               勾




10                            C O U R T A N D U N I T E D S TAT E S P R O B AT I O N A N D P R E T R I A L S E R V I C E S

11                                                                     OFFICE           NOT       PARTIES




                                                                                                                                                ａ
                                                                                                                                                Ｓｅ
                                                                                                                                                 ｔ
                ｅ  ｎ ｕｅ ｒ ａ     ａ
           ５ Ｄｅｆ  ｄａｔ  ｄ ｔ  ｄ  ｈ  ｔ
                                  ｈ    ｔ  ｄｔ
                                                 ｔｅ
                           ｎ ｔ ｔ ｅ
                                     ｕ  ａｎ   ｅ   ｔ
12
                                              Ｕ
                         Ｓ   Ｓ       Ｃ
                                     ○ｒ     ｈ  ｎ   ｄｔ
                                                                                                                                                  Ｓ
                              ●




                 Ｐ                              工
          皇   ｎ ｅ ａ     ｅ     Ｏ           ｒ   ｔ
         ｂａ
          ｔ工ｎａ ｎｒｔ       ｖｅ          ｎ○ ｐａｔｅ   ○
13
      Ｐ工○             １Ｓ ｒ      ｆ ｅａｅ           ｑ ｓ
                              ○ １Ｃ
                           Ｃ       工
               ｑ ｅ１ ｒ        Ｓｙｆ       ｔ     Ｓ   ｔｈ
14
      ａｑｒｅｅ   ｎ
                ｅ ｅ  ○ｔ Ｃｅ
                       ａ ｅＳ
                         Ｃ
                           十
                                ○
                             ａａｑｅ  ｔＳ
                                     Ａ０ ｓ
                                   ｅＵ○Ｓ
                                          ｅ
                                           ｎ
                                        ａｔ工Ｃｅｎ  三
                                                                                                            ｒ




                                                                                                                                                Ａｒ
           ｅ ａｄ
         ○ｅｔ         ｎ ｄ          ｔ                 ｎ
                                                                                                                                                ｑａ
                                                 ｅ
      ｒＣ  ｍ      Ｓ
                   ○ ｈｅ ａ １   ｎ               工ｅ   １
             ａ     １            ｒ    ｔ
                                  ｅｐ ｑｅ      ｒ                                                                                                  ａｎ
15

                       ｐ ｔ
                         ｒ               Ｃ ｓ ｄ
                  ｍ


              工 ｄ          ｎｄ ｔ         ｄ   ○ Ｓｔｎ戸 Ｃ
                                                                                                                                                １


                                   ｎ
          ○  ｔ   ｎ
                   ａｔｔ  ｒ    ７ｔ 工
                                  ｍ  Ｓ      ｔ     ｅ
16
      ｆｅＣｔｒ●ｄ Ｓ○ ｕｐｑ   ｔ  ｐ   Ｓ ｅ
                                       ｑＦ ｎ ｔｈ     ｎｏ
                                                                                                                                                  ｅ
                     ｕ ｅ Ｓ  ａ         戸 ｒ  ｔ
       ａｈ ｅ                   ｎ ｔｒ                 Ｓ
           Ｓ       ｐ  ｎ ｔｔ工 ａｎｈ    ｔ Ｖ
                                     ｅ   ａｖ
                                                 工
                    ｅ                                                                                                                           ｄｅ
              ｅ                    Ｌ
      ｆ      Ｄ       ｍ          ａ ｂ  １      ａｎｎ
                                                                                                                                                 ○
17

                工  ｒ         ｓ    ○   工    ｅ
                     ｅ
                       ｒ ｈ              ｖ      工ｅ Ｕ
                                                                                                                                                望
           ６ｎ ロ戸   ａ        ｎ      ｐ
                                       ｅ一
                              ■




        ｅｅ            ｎ ｂｅ工     ｙ
                              ａ ａ １ ユｎ   ｅ         ｍ
      ｔ五ｔ         ｔｎｅＳ         ｄｂ Ｓ
                                  ｕ  ａ
                                     工ｉ ｊ
                                            Ｓ
                                            ａｎ工 Ｃ○
                                                                                                                                                ｔ
18
              ｅ        ○ ａ         Ｌ
                                        ｍＬｅｏ
             ａ 工   Ｃ         Ｃ
                              Ｕ         ｎ
                              ■                                                                                                                     １




         ｔ乙○
             ｅ        Ｐ ｎ ａｌ
                           ○
                                      Ｓｔ     工 ｔ工 ｒｎ厄
                       ｄ        Ｐ
                                 ａ
                                                                                                                                                ｆｅ
      Ｃ              ｎ   ｔ
       ○ｕｔｔｂ    ｎ
              Ｃ ｅ
                 ｒ
                   ｎ           ｃｕｅ   ｔ
                                   １Ｓａ Ｃ    Ｓ                                                                                                    ｈ
19

                   １ ａ ａ ｄ    工   ｔ
                                      工



             ｔ                             ｔｒ ａ工
                                                                        １




                                                                                                                                                 ｈ
                      ｙ            ｒ 上ｄ ｄ    ｅ
      Ｃ  ｒ７ ｔｑｎ      ｕ     土 土ｔ          工
2 0


      ｓ
       ○
       ○
        ｕ
        ｎ
          ｅ
          ｅ
          Ｊ
           Ｓ
         ｒ Ｓ
           Ｃ
             ○
             ｎｎ
                 Ｃ
                  Ｃ
               ○ １Ｇ
                 ノ  ａｑ ｅ
                       ｅ ｎ
                      工 ４ｅ
                          ａ
                           Ｓ
                            ｐＣ
                             ｅ
                              ｅ
                              ａｃｌ
                                ｕ
                                ｎｄ
                               ｉ ｊ

                                  １
                                  Ｃ
                                   ｍ
                                   ｎ ａ
                                     Ｓ
                                     Ｓ
                                   ○ ｔ
                                      ｎｒ
                                      ｅとｌｅ
                                          ｎ
                                          ｔｅｒｎ
                                            Ｖ
                                              Ｌａ
                                               ｔ
                                                １○

                                                 ａｎ○
                                                   ９
                                 ａ
2 1

          ｔ                 ○上Ｃ         ｅ    Ｗ
                                           ｅ工ｅｔ ○
                                                ｈ
                                                                                                                                                ｈ
                                                      工                                           工                         工




                 Ｃ Ｊｒ
                         工      ａｔＬ１    ｔ
22    Ｃｅｕｔ
         ｒ
          ｎ
           ｓ ａｔｅｐ
                   ｔ
                 ○ ａ
                     ジｕｄ
                       ｅ○ｎ
                         ｎａ
                           ｐ ａ
                             Ｃｎａｕｈ
                                  Ｊ
                                   ○ ａ
                                     ａｎ
                                        ｐ
                                         ｅｒ
                                          ｅｔＳ
                                              ａ
                                             ｔ Ｃｅ ｔ
                                             ｎ  ｅｔ
                                                   ｔ
                                                                                                                                                ｔｔ
      Ｃ○○ＳＳｔ Ｌ
          ７
                   ｎ Ｇ
                     ｕ ｎ１
                           Ｌ    上
                                  ｔｎＳａＣｈ ｈ ｅｑ ｅｎ
                                            ｙａｅｒＳ ｈｔｅ                                                                                           ｐ
                              ｅ
2 3

          ｅ ｎ １    ｔ  工○ ｅ   ｒａ         ａ ｒ
                                                                                                                                            ユ




      ｍｈ○    １
          ｔ 工 工 ｅｔ   ｒ  ｔｅ ｕ土ａ○
                                ｔ
                                ｌ １
                                   ○
                                     ｐ
                                     ｎａ ９ａ ｐ
                                     ｅｒ ａ ｒ Ｐ
               ｑ           Ｓ
                                  ○
                                                                                                                                                ｒｍ
24
                     ｅｔ
                  Ｓ９
                ｖＷ ａＣ  ｔ  ｒ 上           ａ   ｐ  ａｅ ○
                                                                                    Ｊ




         ｎａ工ｔ              ｒＣ ｔ


                                                                                                                                                ｌ仁
      Ｃａ工     Ｓｅ        ｈ工        ｕｑ     ｒ Ｓ ｌ     ｕ
2 5

      ｂ○ｎ   ｎｔ ｅ９
         ＳＳｔ Ｗｍｔｔ ｆｎｅｈａｔ ｅ
                         ○Ｃ ｔ
                           ａｈ ｅ
                              ｌ １
                                Ｃ
                                ａＳｎ三 Ｗ
                                     ｈ ｅｔｈ ｐｈ
                                            ｅ
                                             ４
                                             ａ ｇ    ｅ
                        Ｓ     Ｓ
                              工ｂ Ｓ   工       ｒａ ｒｔ
2 6


       ○ｔ 工  Ｕ    ｎ
         ｈｔｈ ＳＡ○ａ ｄｈ ｅｅ
                    ｄ造 ｄａｎ
                         ｔだｔ○ Ｓｍ
                              ｕ  ｔｅｕ 上 工
                                   工
                                     １
                                     ａ ｄＣ○  ｌｔ
                                             ｅ
                                                 ａ工



                                                   ａ
                                                                                                                                                             ユ        Ｓ



27


28    １ｎｆ○ｍａ○
          ｒ  ｎｔ ○ｔ ｅＵ工
                   ｈ   ｔ
                       ｅｄＳｔａｔｅｔ
                              ＳＰ
                                工
                                ○ｂ
                                ｒ ａ
                                  ｔ○ｎ
                                   坐
                                   １ ａ
                                      ｎ
                                      ｎｄＰ工
                                          ｍ
                                          ｅｔｒ
                                            １ａ
                                               ｆａ
                                             ｌＳｅ工ｖ
                                                 Ｃ
                                                   ＣＳ
                                                   １
                                                                                                  工

                                                                                                                                                ｅ
                                                                                        ６
                                  Ｌ




                                                                                        上
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 17 of 19 Page ID #:28




   Ｏ
   戸ｆ  ｅａ１仁  ｅＣ
             ｈ          ｎｆ ｈ
                                                                                 ｔ                                                                                  ｅ
                 ｕｒ ｅｅ            ｔ
                      ｖ       ａ    ａ
                                   ｕ       ａ ｎｍ  ｙ ｅＶ
                                                       ｅｄ
 1
     １Ｃ         ○                ａＣ 司 ｎ
                                         ○ｒ  ○  ａ  １工                                                                                                               Ｗ
                                                 γ




                   亡           ｔ      工     に１
 ２ａ
     ａ
   工 ｎＣ    ｑ
        ○ ＳＳｅｎｎ  ｔ ｔ
                          工ｔ
                              ａ
                         ａ ｆＳ ｑ 工ｄｔ○
                                      ｔ工
                                              ｅｅｎ   十
                                                 ｔｐ ｎ
                Ｗ     ｅ         ｅ
                                   ｄ      Ｓａｑｒ
                                             ｅ ｑ 工Ｓ
            工          １



                               ｒ  Ｓ
                                         工                                                             工          工




                                  ａ 坐ｅ Ｕ
                       ℃
                                                                                                                                                                    ｎ
                                                                                                                                                    ｆ



         ｎ         ｈ
 ３ｐＳｒＣｑｒａ ｈｄ℃ｅ
             Ｓ   Ｃ
                  亡
                     ｅ
                      Ｃ
                       ｅ  Ｃ
                ○℃ 戸 工ｑ ｎ ノ    ｎ
                                ｅ
                           ｔｅ ｄ ｔＳｅｑ℃仁    Ｓ 一
                                             Ｓ○ｐｌ
                                                工  ｔ ○
                                                       ○ｔ
                                                                                 ｎ        Ｊ


                                                                                                                      Ａ                             ａ               ○
   ａｔ ｎ
 ４ ○ｎ
        ｔｐ仁
          ＳＤ○ｅ
             ｈ
               戸   ａ ｑ ｒｄｅ ｈ    十
                                ｈ  ａｒ ｅ ｅｎ       ノ    Ｓ                                                                                                             Ｖ
                    工
                                                                                 ｓ
                                      ｍ
                ａ   工       ○
                                   ｎ ｅ
                                           Ｕｕ
                                            ｒ   ｑ    ｓ
      ○ 坐ｑ ｅ工 Ｓ
                 ｎｔ
                     ジｒ          １Ｖ
                                  Ｓ ｎ        ｒ      工ｎ
                                                                                                                      ●




                                ｔ  ｅｐ                  ｎ                                                                                            ○
     戸
   ｔ
 ５ ｆ         ｆ      ｕ
                    ａ  ｎｅｔ工 工
                            ｑ ａ       戸℃ｈ      上ジ ｐａ
     工
       竺／ｎ
   ｅ ｅｎｅジ
            仁
             Ｃ ｄａｅｎ ｎｑｅｅＳａ ｔ Ｓａ Ｃｒ ○ １ａ
                                          ℃Ｃ ○
                                   ｒｒ工Ｃ ○ｎｔ ｅＬｔ ｕｎ
                                                   ｒ ｓ                                                                ｎ                   工




                                                                                                                                                                    二
 ６Ｓ ｘ工ｅ Ｃ
           工ｅｅ    １
                    ａ
                    ｔ    ｑ ｔｎ ｎ   ａ
                                ａに ｍＬ
                                    ○
                                     ｍ
                                      ｅ ｅ
                                         ｈ ＶＣＳＣｅＳ Ｓ
                                                   ｎ  に
                                                        ｈ         ｒ

                                                                                 ｄ                                    Ｓ


                                                                                                                                                    ○               ℃
 ７ ｄｔｍｒ    Ｓ工○ 亡
                 ○Ｓｑ
                    ａＯ ｔｅｔＦｐ○ ｔ
                              ａ
                               工ノ
                                ｄ○
                                  ｄ   ｅ
                                   １ ○ｎｓ ｅ ｅ   ｔ
                                           ユ○ｎ ｎ １ ｕｕ
                                                     ａ                                                                Ｗ
                                      Ｓ
                                                                                                                                                    ｅ               ｔ
                                                                                                                                                                            ｅ

   １    ｅｎ         ｅ １         ｎ  ｑｔ            ｈ                                                                                                                   ａ
                                                                                 Ｆ




 ８ｍ    ｕ  ℃七
           ｄｒｂ   ｅ１ ｙ
                      ｒ
                         Ｖ Ｌ
                            ｅ ａ／
                                   ｎ Ｃ          ａＣ    ○
   Ｗ ｒ
        ｍ
   ａ ａ ｅｅ 上    Ｓ
              １ ｈ ｑ
                 ｔ ｑ
                    ｐｑ
                       １
                        ａユ     ｅ工 ｑｅ
                                   ｆｅｎ
                                      ａｎ ａｒ
                                      ａ
                                         ○
                                            工ｒｒ
                                               ｅ
                                                ｍ
                                                    ｅ
                                                 ｔｒｅ ○
                                                     ○
                                                                                 ｅ
                                                                                 Ｊ


                                                                                                                      ９
                                                                                                                      ｒ                                             ｒ




 9

   １
         Ｗ ａ ｅ
             ｎｄ
               ａｎ   ｔ
                     三
                     ｕ ○
                        ｔ ｕ
                  ７Ｓ Ｓ ジ可 工
                           ｑ
                              ｄｎ
                                ｅ
                                ａ
                                ｎｄ
                                  ｎｅａ ｄ
                                  Ｓｒ仁工Ｓｔ
                                        ｎ ｔ戸 Ｌ
                                             ｍｅｎ
                                            上 ｔＤ
                                                ａ   ｂ戸
                                                       ｑｔ                            ｆ                                     工

                                                                                                                                                    ｎ               ｅ
                                                                                                                                                                    ｎ
   ｆ上                   ｂ                           ｅ ｎ
             ｄ                                                                   ｔ
                            坐
                 ｑａｎ
                              ○
     工        戸
          ａ  ｅ ｅ    γ           ｓｕ        ａ  ｅ       工
10
   ｕ 工土
    ｄｅ
        Ｌａ１
          ｎ
           １工ｔ
             ｈ
              工

               ｔ
                ｎ Ｓ 一 ○ａ ｅ ｅｕ
                      工ｌ
                         ｌ
                          ｎ
                              ｔ
                            ｔ ｈ  ｒ○Ｃ 亡
                                           工ｅａ
                                             ｄ
                                             ｎ ｎｔ
                                                ■
                                                 １   ○
                                                   ａ℃ｒ ｎ
                                                                          工




                                                                                                                      ｅ                                             ｑ
                                                                                                                                                                    ｙ
   ｕ
   ｎ ｒＳ ｄ                      ｑｐ     ○ ｄｐ
        ｔ  Ｓ     ｎ○ ○ｅ                ｒ
                                            ｅ    Ｓ ℃
                                                                                 ｄ                                                                  ｅ
11                                                                                                                                             ７




                    ａＫｅ           ｅ ｔ        ｍ Ｓｅ    ｑｎ
                                                                                                              Ｊ                                                         Ｊ




12
   ｒＥｈｅし○
   ○       ｕ
           ｒｔｌ Ｃ ａｎ ｍ   ａｂ    ｎ
                           １ｎ １ゴｐｒｄＣ
                                   １ 工ｎ○
                                      ○   ｒＬｒ○工  ｒｑ ａｒ                                                                                                     ０




                                                                                                                                                           一




13    the       sentence            defendant                will             receive,        except       that       it           will        be       withユ、
                                         Ⅱ
14    the       statutorV       二
                                     maximum.


15                                                           NO       ADDITIONAL                  AGREEMENTS




                 ｅ
                 ｒａｒ ｔｕｒｅ ｒ亡ａｎｓｔｈａ ｔ
                                                                                                      ｅｅ
                                                                                                      Ｃｐ     ｅ 戸○工ｔ   ｅｅｒ      ｔ
1 6                        Ｄｅ        ｌ       ｌ
                                                                                                      ｘ   ａＳ       ｈｌ
                          Ｓ                                                                             に ｅＳ          工
                                                         １                                                                                                     ｌＪ


                                                                                                                                                    １
                                                                                              ｒ
                   ｑ




           己
            ｒｅｎ 工工
                  ○        ｅｒｔａｎ ｒ ｇ                                                                  ○ ｑ ｅ ｎｅ
                                                                                                             ｒ 工ｅｔ ａ 工
                                                                                                                   Ｗ
                                                                                                                        ｌｅ Ｓ
17
      ｔ ｅｒ忽
      ａ ｑ ｅ ａ ｐ
         ｅ ａ   ○
                     ＳｅＳ
                         ｑ
                         ｕｎ
                          ｄ  Ｓ     Ｓ                                                      ｌ
                                                                                                      ｒ Ｌ
                                                                                                      ａ 工      Ｓ    ｅ
                                                                                                                      ｌ

                                                                                                                          可Ａ   ｔ
                                                                                                                               １                    ｅ ｒｌ            臆       Ｏ




                                                                                                      ａｄ
                   ｍ
                  ｒ     ｒ                                                                                       ｐ
                                                                                                                                                    ｌ
                                                     Ｆ                                            Ｊ


                    １  ｅ        ｑ                                                                              ｄ工 １
      ｐｑ ｅ       ○ ａｄｅ一 ｑ ｎ
                      ｆ
                          ｔ７ ａ １ｅ
                            Ｓｑ七℃○ ｒＶ                                                                  ｎａｈ ｅｎ
                                                                                                          ａ℃
                                                                                                             ○ａｑ ｔ○ 土  亡１
18
             ｎ  ｔ ｔ    ｄ

                         ａ
                                                         ｌ                                ｌ
                                                                                                      Ｖ
                                                                                                                                                    ｌ
           工
                 ｒ
                 ＳＶｒ     ｄ                                                                             ｂ                       ｄ
                                                                                                  Ｊ


       ｎ
      Ｗｒ○ｍＳｅ
              ｎ
               ｑｅ    ｄ
                       ｎ
                      工 三 ｒ
                          ○ ａノｒ
                              ｅ
                                 エｔ
                                ｎｒ 一                                                                      ｎ  ｅ      ｕ ｅＳ １ａ
                                                                                                        ｔｅ七 ｒ 工ｎ℃○ ＬＳ
                                                                                                      ユ ｅ                                           ｌ
                               ｅ ｅ
                                                                                                      ｅｅ
1 9                                          ｌ                                       ｒ    ｌ       ｍ                                                 ｒ               １



                 ｄｂユ ａ１ｌ ｐ
                         ａ
                                                                                                                                                                工
         １ ｑ
                   Ｊ   ｌ                                 ７

              ｑ
20    Ｊｒ工ｔ
         Ｊｎ  Ｓゴｅ
                       Ｉ

                          ｔｅ
                          ｒ一 Ｓ○ｒ○ｒｔ
                               ｒｌ                                                         ｌ       ｎ   ｒＣ○ｒｑ工 ｎ○ｕｒ仁             Ｃ
      ノノノ
                       二                                              工                                                                    ■




21     ／ノ
      ノノノ
22    ノノノ

2 3


24


2 5


2 6


2 7


2 8


                                                                                     17
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 18 of 19 Page ID #:29




 １                                      PIJEA        AGREEMENT                         PART                OF       THE       G U I LT Y                       PLEA        HEARING


 ２                   （９   ｍ１１ｅ ｐａｒ ‐
                                  ｔ ｅＳ ｑ
                                       ａ ｒｅｅ‐、ｌａ
                                                ｔｔ ｈＳ ａ   ｅｅ ｅｔＷ，「
                                                        三ｒ Ⅱ
                                                        ｑ
                                                                    『
                                                                                                                ０
                                                                                                                    一                             ｌ   ｒｌ
                                                                                                                                                                                   １

                                                                                                                                                                                       ｅ
                                                                                                                                                                                           Ｓｄｅ ○ｎ
                                                                                                                                                                                                       ■

                                                                                                                                                                                                       『


                                                                                                                                                                                                               ｅ   ｄ


                                                                                                                                                                                       ａ Ｃ ｈ
                                                                                                                                                                                                           一

                                                                                                                                                                                              工
                          ●
                                                                                                                『                                                                  ｐ
                                                                                                                                                                                                       ‐
                                                                                                                                                                                                       ’
                                                                                                                                                                                                       二

                                                                                                                １



                               Ｌ 、工 、〈      七                     １土                                            斗



 ３                   乙
                      だｔ‐１ｅｒｅ ○ ○工 三戸ｅ ａｒｔ７ ９‐ ‐
                                                    工「‐
                                                        Ｖ ｐ『ｅ ｈａｒ，土ｑ
                                                             ａ ｅ １１
                                                                                                                                                                                               ‐Ｆ
      ｐ                          正                                                                                                                                                      Ｓ 一 ｔｅバＪ
      ａｒ
                                                                                                                ’

        ｔ                                   ｄ                                    ｒｌ        ｌ
                                                                                                                １


                                                 Ｓ
                                                                                                                    １
                                       ｑ     ｒ         仁ユ                                                                                                                  １                   −
                        ｒ               ｅ工
                                                                                                                』
                                  。                       ＬＬ
 4    ｅ
      １ｔ
       Ｉ

        １ ｅ ａ〔 ｅ
        ‐工
                     ○
                 （ＰｎＰ ［
                       ９ｒｅ
                             ｍｅＣ‐
                                仁
                                 中ｈａ ｅ
                                    ‐
                                    。   ｅｒ ｒｅ
                                            ａｄ   ｒｔ○‐
                                                    Ｅ
                                                     Ｌ
                                                     １
                                                     １ ｅ  ｒ
                                                          ｅＣ○ｒ、
                                                              ｄ
                                                              ｂ ○
                                                                 〈
                                                                 工 ‐１ｅ
                                                                   七１
                                                                      ゴ
                                                                          ｌ
                                                                                                  ‐
                                                                                                  工     ｌ
                                                                                                                                                                                       ｐ
                                                                                                                                                                                       上ｒ○ｅｅｄｎソＣ
                                                                                                                                                                                                           ‐
                                                                                                                                                                                                           工   ■




 E
 ､』
      Ａ
      ＧＲＥＥＤＡ ＮＵ Ａし）Ｅ−士ＬＤ

 6    UNITED              S TAT E S         AT T O R N E Y '        S        Ｏ Ｆ Ｆ ＩＣ Ｅ

      FOR        THE              CENTRAL            DISTRICT                ＯＦ
 7    CALI           FORNIA



 8    TRACY          L.           w工LKISON

      Acting United States Attorney

９                                                                     7/12/2021
０
１     ROBERT              S・        TRISOTTO                                                                                                  D a t e


１A s g i s t a n t = ､ U n i t e d S t a t e s A t t o r n e y
１
２ 恥 〃一
１     Ｌ            ノ



３ 芝 評癖
      ＭＡ         Ｌエ
                 一 工雨Ｎ                                                                                                                        D a t e
                 山 Ｎ

１     Ｄｅ         ｎ ｄａ



４ 碩
１
              難
      Ｂ ＲＩ八群 一

５
                                                                                                                                                                       〆
                 Ｎ                                                                                                                            D a t e

１     Ａ ｔｔ○工 ｎ                                                t          MARYLIN


６
１
      ALDERET             E




７
１                                                                 C E R T I F I C AT I O N                      OF            DEFENDANT

８
１           ｝ ｈｖ ｒ
                  ａ   ｅ    ｅ  ａ ．   ｈ ‐ ａｑ      ｅ ｅｅ       ｔ 、’
                                   七                           ‘ ｔ ｅ‐‐
                                                                     正ｅｔ          ｅｈａ    ｕ
                                                                             ｝ ａ     、ｅ
                                        Ｓ      工                               １Ｖ       ｎ １
                                                     Ⅱ
                                                                                      ｌ


９                                                        ，        Ｓ 、  Ｖ                ○ ９
                                                                                                                                                               ■




                                      工                         １   亡
１           上
                  ｒ     ー Ｗａ       ｄＣｎ       Ｓノｅ  ｒｔ           工
                                                               ａｒｅｅ  工ａｎ
                                                                             土
                                                                               ，
                                                                                     ｑ ｌＶ，
                                                                                        ｌ
０‐仁‐  ｅ○                                                                            ｒ
                                                                                              ‘




    、           、     Ｖ           、            ‐         ｈ   Ｓ
                                                           ｔ ９
                                                                  ｍｅｎ  ユＴ ‐ａ      Ｃａｅ ｕ  Ｓａ                                                                                                                            、
                                                                                              １




                                        ○
                                                                                                                                          ｒ




２  工
１ 十○
            ‐
         ○ ｑｌ ‘ 、
                    ｅ   エｅ
                        ｑＳ    Ｃ ｕ  Ｓｅ
                                        ‐




                                           ｅ
                                               ｑ
                                             Ｖ‐Ｖａ
                                                  ｔ  ｐ   ｒ       ｔＷｎ‐
                                                                     ｍ
                                                                     ｒｙ   一、
                                                                              ｎｖ
                                                                                ｅ
                                                                                 ○
                                                                                     ｆ ｄｅ
                                                                                        １ ｎ
                                                                                                                ‐             ‐




                                                                         ‐
                                                                                                                                                                                                                       ｄ
            仁                                                                        ｕ
                                                                                                                                                                                                                       ｒｌ


                                                                    ｔ       ○       工    ｒｔ
                                        ユ                                                                       工             １




                                  Ｓ     ｒ         ｎ ａｄ     ｎ    Ｖ「     ｙ           ｔ○
                                                                                                                                                                                       ●




２     ｒ                               ‐                             ℃ｎ可ー               ｅ
２） ｈｅ
      ａ
         ｔｕ ｍ     Ｓ
              〕ユ工 ｈｒ
                    Ｖ○  戸
                         Ｓ ｔ    ｄ  ｔ
                                    ａ
                                      ｑ
                                           ｅ ｅ
                                              工
                                              ｅ
                                               ｒユ
                                                 ‐
                                                 工




                                                     坐 ｅ   Ｗ○
                                                               《１○
                                                                ｍ１ｕ‐ｔ
                                                                    ｈ工 Ｖ
                                                                       ｑ
                                                                         仁ｔ
                                                                            ｒ ｅ
                                                                          ｑｅ ユ ｈ
                                                                                Ｖ
                                                                             ｒｅ ａ
                                                                                 ｔ ７




                                                                                    ○
                                                                                     Ｓｎｔ ａ
                                                                                       ｑｒｍ
                                                                                        ｙｈＳ
                                                                                                                                              ‐
                                                                                                                                              ユ



                                                                                                                                                                                                                       。
                                                                                                                                                                                                                       ■




２ ‐      ｖ            Ｃ ｙ         Ｓ   ｑ
                                        ｈ      ｅ  だ          Ｓ 工 Ｖ 亡ａａ上 ａ          ｔ ｒ
                                                                                                                                                                                                                       ｒ
  ｔ
３ ｈ ｈ       ｅ‐                ｅｅ                ｎ      ｐ
                                                                Ｓ           ｎ ｎ  ｈｈ
                              ‐                                     ‐
                                                                                                  ｌ




                         〔            》ｅ                                              ｅ−
                                                                                                  「




                ｑ
                                    ｈ        Ｖｍ Ｓ                   ｔ  望             ｍ ｅａ
                              工                                     工



                                                                               ｍ
                                                                                                  ‐




  ｝ ｅ
                                                                                                                                                                                                                       Ｏ
                        ｕ                                                       ｔ ｔ
                                                                     ａ
                                                                                                                                                           Ｊ
                                                                                                  一




２        Ｓ ｒｍ              Ｓ                             ○     工  ｐｅ  ｅ   》
                                                                                         ｔＳ
    Ｖ
４ 土ｄｔｅ Ｓｐ工ｍ
             ‐

                        ○       、 ｅ‐            ｅ ｑ
                                                      ‐
                                                           Ｓ   ｔｅユ
                                                                  ａ○ ○ ａ    ｄｑｅ
                                                                             ‐
                                                                                 Ｓｅａ ｒ○ ｈ
                                                                                                       ‐                                  ‘                        ‐                                   ‐




                                               ｑ ｈ‐ｈ            ｐ               Ｖ   ｐｎｒｔｂ
             工                                        工                                                工                                  工                        工



                                                                               Ｓ ｔ
                                                                                                                                                                                                       工




                                   Ｓｅｔ               Ｃ              ｔＳ「   ａ
                                                                     ７




２ ａ ‐ｄ
５ 戸ｔｑｅ ｛
                ○ ○ ｐ
                                  「
                                             Ｓｎ
                                                ○      ｔ          Ｌ１
                                                                     ｒ ｅ
                                                                                   ｒ      ｅ
                           Ｓ        ｅ   ｔ                  ａ に ｂ
                                                                ｑ   工  、 ’ｔ
                                                                              Ｆ ユ
       ‐                                     ‐                                                              ‐                                                                  ‐                       ‘



                    ｅ ○ ｈｎ
                        戸
                                                         ａ 》ｈ     ｔ ｅｔ土七（ 、  ○
       ユ                                     工                                                              工



                                                                                     〔（ へ
２ 工「
                     ”                                                                                                                                                         工                       工



                                      ｑｆ       Ｓ                  工ｐ              ｅ上    岸○
                     〃


              ａ                 ｅ            ｅＣ                                           ａ
６ ａ七
２
      ｒ
    坐ｅ可ｅ ｒ 工    「
                １
                    ｎ
                     ‐
                     工
                      ｔ
                        工Ｓ ｔ
                              ｎ
                              ７




                                ｔ 土Ｃ
                                   ｔ  ノ ｎ  ｅ ｎｕ
                                                ｅ
                                              Ｇｅ ｔ
                                                ｎ
                                                  ｄ
                                                     ｅ ｆ   Ｃ   ｍ
                                                               ○ｒＳｅ
                                                                   Ｓｆ
                                                                    ○ｎＳ
                                                                     Ｓｒ
                                                                         ‐
                                                                         ユ




                                                                         ｎ
                                                                          ｅ 『己
                                                                          ｑ１ 、
                                                                              一Ｕｔ
                                                                                ●
                                                                                  ｎＣＣ
                                                                                     臼Ｓ 戸
                                                                                       』。』ｎ
                                                                                          Ｃ
                                                                                                                                                          ‐
                                                                                                                                                          工                                ①   ●                   ｉ １

                                                                                                                                                                                                                       ｅ
                                                                                                                                                                                                                       Ｓ
                                                                                                                                                                                                                           Ｆ




                           ｅ                           ｌ                  ‐          ｎ
                      ｇ
                ｖｎ Ｓ ｅｄ                       ｇ
                                                     ｎ   ｎ ｎ   ｒＮ○ｔ
                                                                  Ｖ   ｈ                ｅ、
                                                          ‐                  ‐            ‐                               ‐       ‐



      ｅ
                                        Ｓ                              ａ       ｅｔ ｔ
                                                       ｅｔｅ
            土
  ○ｆ
                                                          ユ                  工            工                               工       工




                              ｔ     ｈ      ｇ                        ｍ
                                                                    ○Ｓ   ｎ       ｅＳ ○○ｒｑｕｅ
                                                                                                                                                  Ｆ

                                                                             ○
    ｐ    ｎｔｅａ ｎ
                ｒ               ○戸    ｎ      ａ１ｒｅ 、            ｓ
                                                               ｂ○ｐｒ○ ｅＳ   ｎｄ  Ｃ
                                                                ｅ               ｍ
2 7                           ‐         ー                 ー                                                                           ‐




                                                                                  ‐ａ ｅ
                                                                                                                                                               ‐
                                                                                      ｌ


                                        ｎ
                              工         ユ                 ユ




  五ｅ
  ○
                                  ○                                                ｈ、ｔｈ○Ｓ
                                                                                                                                      工                        ユ




                                           ｙ                 ｅ               ｕ
                                                                                                                                                                                                   Ｊ
                                                                                                   ●
                                                                                                                                                      Ｆ




2 8 と ｒ  ｅ  Ｓ ｅ ｎ ｔ ａ ｔ  ○ ｎ  Ｓ    工‘
                                      ａ       Ｋ ｎ ｄ    ｈ ａ Ｖ   （ｅ，ｍａｄ
                                                                    ｅｔ○ｍ ｅ
                                                                         ー
                                                                            ○ｔｈｅ工 に
                                                               １
                                    工                                    エ




                                                               Ｕ
      Case 5:21-cr-00136-JWH Document 4 Filed 07/12/21 Page 19 of 19 Page ID #:30




 １ Ｃｎ ａｎ
                                        ｔ１１Ｓａｑｒｅ
                                                 １



   ○                               ｅ           ｅｒ
                                                  ｅ■                                             Ｎ
                                                                                                                          ａ
                                                                                                                          ｌ
                                                                                                                          ｌ
                                                                                                                              Ｓ ｔ１
                                                                                                                                  ｌ
                                                                                                                                    ｅａ・ｅｅ１ ○
                                                                                                                                           ｒ ○ｒｅｄｍ
                            ｅ                         一

                               ○○１
                                                                                                                                                                                                     ｅ           ｎ

                                                                                                                                    工          Ｃ
                                                 ｔ                                  亡                                                                                                                        工


       １                             工ｅ
 ２ ａＶ亡 Ｖ                      ｅｅｅ１      ｔｒ戸 ノ○仁１１ｌ ｑ                                                                          Ｉ ｎＳ    ℃ 戸ｑ
                                                                                                                                     ａ Ｓ工       ｈ
   ｎユ ａ  ｗ ユ ｔ○ ｒ   ｎ     Ｓａ
                                   ｔ         ｌ   ｅ                                           ｒ        面１
                                                                                                                                 ａ        ｒ
                                                                                                                                           ｄ土亡ｈｔ                       ｅ       Ｗ
                                                                                                                                                                                   ９



                                                                                                                                                                                                 ｅ


                                                                                                                          ｍ                      ｑ
                                                          工                 工                                         Ｇ
                                                                                                                                                           工       工               一




                            ノ                                                                                                         亡
 3
      ｅ
      ｒｐ
        ｒＳｅ ｔａ亡 ○ ○工ｍ℃ｙ ａ
       Ｌ ｅ              仁 ○
                          ｒｅＶ
                            ｒｌ
                            ユ
                               ｎｔｈ       工
                                             ｒｌ                         ｔ           １
                                                                                    １            ｌ                工   Ｓ       ａｔ ｔ  ｒ ａｒ  ｅｍｐ
                                                                                                                                        ｑ Ｉａ １ｅａ
                                                                                                                                               ｄノ Ｆ
                                                                                                                                                            ｌ                                工   ｌ
                                                                                                                                                                                                 ｌ




４guilty because l am guilty of the charge and wish to take advantage
５Of the promises set だ○rth in this agreement, and not for any other
６     rea       s○、．




７ /ﾙ"ʻ                                        〃／
                                               ﾌ
８
                                                                                                                                                       F


  "RYm Arb愈抱里昌一ﾉノ                                                                                                                     Dat e
      D e f feenn d a n t


９
０
１                                                        C E R T I F I C AT I O N            OF        DEFENDANT'                             S       AT T O R N E Y



１
１                   I           am MARYLIN ALDERETE' s                                               attorney                     I       have             carefully                   and

２ｔｈ○ｒ
１      ｕ   ｙ     ｕ                          ｒ
        ｑｈ ｄｓ   Ｃｓ
                     ｄｅｖ   ｙｐ ｔ
                              ａ         Ｓａ ｑｅ    ｎ       ｙｃ工  ｅ
                    ｅ    ｅｒ
                                      ｈ
      ○            Ｓ                 ｔ        ｅｍｅ    ｔ ｍ       ｎｔ                                                                                              ｔ
                               工
１ Ｆｕ
３ｐｒｒｔｅ上 １
        ノ      ｖｅ 戸 ｙ ｖ ｅ ｍｙ工
                   ｕ   ａ   工Ｓ
                            Ｊ
                                       工
                                       ｎ ○ｈ
                                ａ 工ｅ ｆ ｐ
                                           ゾ
                                              ｅ
                                               ｒ ｒｑ
                                                   Ｗ
                                                   ｈ
                                                    工
                                                     Ｓ  ○  Ｐ上 ｂ
                                                             Ｓ
                                                            ○Ｓ
                                                                 ・ｅ                                   ○                                                        工           ７




４ ｅ ｒｒ ○ｔａ     ○    １
                      ｅ  ｑｑ ｅ
                            １
                                     工

                                            ○ Ｓ       ｅ    ｕ   工
１                                                   ℃ｎ 工        ○ｑ
                                                                                                      ｔ
                                                                                                                                                               ｅ
                ｎ工
                              ｄ        ａ 戸                   ｈ
                            エ                                                                                                                                                                                        ｌ
                                                                                                                                                                                                                     １
                                   Ｃ               ｄ      ｓ
     ｔ               上
                                                                                                                                                                                   Ｓ
                   ｔ
           Ｉ ｔＳ              一 ｅｆ ｑ に Ｓ
                                                                                                      ユ
                                                                                                                      〃


５ｂ
１  ｅｅｒａ℃              ｔ ゾ亡          ｅ
                                      ○
                                           ｐ  ｔ
                                                ｅ ｅ ｑ戸   ｅ ａ
                                                          ｑ七 ａａｔ上
                                                                  工                                                                                            Ｓ
                                         工
                                                                     仁
                                              ｔ工
                               工       ｒ  ｅ        ｎ   Ｃ
                                            戸
                                                                                                                                                                                   １
                  ｅ      工                           工
   ｒａ                ａ        ｂ
                                                                   工                                                  工
  Ｓ   Ｓｅｈｑ                  ○                    坐         ○   ｔ
                                                                 ｍ
                                                                                                                              Ｆ

             ｎ１ ＵＳ ○
                   ｒ  ｒ      ○       ｒ ○
                                           上    Ｓ     工  ｎ
                                                        ゴゴ戸         ジ                                                                                          ｎ
６
１ ○ １    ℃       ｈ    ｒ   ○ｔ     ａ       ｅ        ｅ    ｎ     ｄＣ 工 Ｓ
                                                                                                      Ｃ
                                                                                                                              １
                         ｒ     ｕ１ｎ ○ｍｎ １ ｅ
  ｐ 仁   ｒｎ     １             ｅ     上ｔ          ｈ
                                             ｎｑ ｅ   ｔ                                        ｉ １
                     ｐ
                                                                                                                              Ｌ

                            一                        ｅ℃ Ｇ
     Ｖ     ｅ          Ｃ       ○                                  ｒ
                                                               ●    ●
                                                                                                      ７




              ｅ        ○                    工                ｒｍ   ｅ Ｓ
                ５
７Ｔ○工Ｓ○
１         ○ ｅ ｍ   ○ｎ     Ｓ工        ｅ       ○      ｔ ｎ    Ｓ ｑ工 ｅ
                                                                                                                                                               工
                    ○
                      ｈ     ○Ｓ ｅ     戸
                                         ℃   ｒ  ノ  ｔ  ｎ   七

     ｍ○     工
          ｅ ａ ａｅｔ Ｖ ３                 ｅ
                                    ｓ 工Ｓ   Ｖ ｎｅ   ｎ○ １ｅＶ工Ｓ ｎ   ４  ｎ
                                                                                                      ｄ
                                     ７
                                                                                                                                                                                                                     Ｄ




                                                                                                                                                               ｐ
                                                     Ｃ
                                                                戸ａ七十
                                ｎｎｕ  工        ｒ
８工
１       １    ｅ ｑ ｑ    Ｐ  ｍ Ｓ ｎ Ｃｅ ｅ
                                     １
                                     Ｌ
                                        １   ａ○ｔ    ｅＳｅに七      ｅｅ
                                                                                                                                                               Ｌ

                    １ ○
                                                     ●




                           ｎ ｑ
   ｑ                                       ｔ
                                          ｈ Ｖ Ｓ ○ｎａａ仁ｎユｑ ○工ｅＶ
                                                ｒ ｒ
                                                     ●                                                                                                                                 工




９Ｋユｒｄ
                                                                                         ７

                       ｔ
                                                                                                                                      ７




        ｋＶＳ ｐ                   ｅｔ ○     ℃
１      Ｓ                  ユ
                                      ｆ
                                                                                                                                                               ｅ
      工                  ｍ  ｅ           ｅ
          ｔ ｎｅ ｎ                                   Ｃ１ 三工ｎ ｎ
                         Ｃ
                  ｅ ｎａ              ℃ 工Ｃ
                                            ｅ
                ｅ                                                                        工

     ｅ             ｑ  ｔ ｈｒ ｓ土      ○      ｅ
                                                                                                                                                                                   工




０ ａ
      ｙａｎ
       ｈ
２ ｎｔｅｅ Ｗｔ ａゴｒ Ｓ ○     ｍ     Ｃ ｅ  ｄ
                               Ｖ ｅ ○ｎ ｄｍＣ ｅ
                                Ｃ   ｒ      ａ  ユ○
                                                   ｎ   ｎｎｎ ｙ
                                                    亡ｎ ｒ ｎ      ｔｈ１ユ
                                                                                                                                                               工

                                                          １ ａ                                         ｕ
                             ｔ                               Ｗ
              ○Ｓ ｅｅ
                                 申




   ｑｅ
               ｎ                          ｅ
                                 グ




                           ｅａｙ   １ ｎｔ ｓ          土               ｔ  Ｓ
                                 ワ




１ｅ     ｍ                 ｎ                          ｅ 厄ｅａ
         ｎ
                                            ｎ
                                                                                                                                                               ｔ
２
２
  ａｒ ｅ ○ ｑ
   ノ ｅ
      ｒ
       ｍ ｎ
          仁  Ｓ
                  ・ｎ○ ｍ
                      ｅ
                       ｅ
                        工 に  ｍ
２ ｅ ｔ１一 ａｎ 工工 ｒ ａｄ 仁ａ ｙ○ｅ ｐ ｄ ｈ
                         ｑ  ｎ
                                ○
                                 １ ｎ  ｒ ｒ
                                          ｎＣ Ｓ
                                             １

                                              １
                                              ａ
                                               ○ｎ ○   ａｔａ土
                                                   ｅ工Ｃｕ ｂＳ工ＳＳ
                                                            亡
                                                             ○
                                                              ａ
                                                                ｈ ○
                                                               ｔ ｓｅ  戸          ゆ

                                                                                げ

                                                                                ｒ
                                                                                                      ユ
                                                                                                                      ７
                                                                                                                                          工
                                                                                                                                                               Ｅ                                         １




                      ｎ                     ｕ                                                         Ｃ
                                                                                                                                                               Ｅ

                                    ｅｎｔ                              工
                                                                                                                                          ●




      ｈ工ｎｔ          ｅｍ ｔＳＳｕ                        ｙＣ上１ｅｎ七７Ｓｅ    ｒ
                                                                                                                                          ク




３工○ｒｔ
                                                                                                                                          グ




２           １
            Ｉ工Ｓａ ｒｅ   ｅ        工工１１     ｔ○Ｓ  ｐＬ○ｒ亡ｍ            ｎｔ ｙ○        ０



                                                                            ｌ




４
２     a     g   u                                    ursuant            to              thls         agreement .

2 5


2 6   Ｂ ＲＩＡＮ            Ｇ Ｕ ＲＷ                                                                                                                D a t e
      Ａ ｔｔ○ｒ ｎ ｅｙ                ｆ                       endant         MARYLIN
27    Ａ ＬＤＥＲ Ｅ ＴＥ


28


                                                                                                      1       Q
                                                                                                      圭   ＝   ノ
